- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2010 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X Companhia Paranaense de Energia - Copel CNPJ/MF 76.483.817/0001-20 State Taxpayer Number 10146326-50 Public Company - CVM 1431-1 www.copel.com copel@copel.com Rua Coronel Dulcídio, 800, Batel - Curitiba - PR CEP 80420-170 FINANCIAL STATEMENTS December 2009 FINANCIAL STATEMENTS Balance Sheets As of December 31, 2009 and 2008 (In thousands of reais ) ASSETS N Parent Company Consolidated CURRENT ASSETS Cash and cash equivalents 5 479,044 318,455 1,696,152 1,813,576 Customers and distributors 6 - - 1,063,840 976,668 Services to third parties, net - - - 8,718 7,904 Dividends receivable 15 696,279 719,061 5,135 5,247 Services in progress - - - 92,472 64,765 CRC transferred to State Government 7 - - 49,549 47,133 Recoverable taxes 8 121,541 94,009 352,412 257,339 Deferred regulatory assets - CVA 9 - - 218,500 111,098 Other regulatory assets 10 - - 17,526 31,511 Bonds and securities 34 78,959 2 78,959 2 Collaterals and escrow accounts 11 161 436 113,701 150,794 Other receivables 12 2 2 36,591 42,856 Inventories 13 - - 94,190 64,260 NON-CURRENT ASSETS Long-term receivables Customers and distributors 6 - - 51,377 81,930 Telecommunications services - - - 1,011 3,211 CRC transferred to State Government 7 - - 1,205,025 1,272,770 Recoverable taxes 8 62,521 121,338 438,978 462,609 Deferred regulatory assets - CVA 9 - - 98,963 53,494 Other regulatory assets 10 - - - 11,085 Bonds and securities 34 - 69,063 40,103 69,063 Collaterals and escrow accounts 11 - - 24,195 37,868 Judicial deposits 14 25,662 26,268 73,436 113,497 Investees and subsidiaries 15 988,421 929,293 - - Other 12 1,759 3,132 16,949 12,214 Investments 16 Property, plant, and equipment 17 - - Intangible assets 18 TOTAL ASSETS The accompanying notes are an integral part of these financial statements. 2 Balance Sheets As of December 31, 2009 and 2008 (In thousands of reais ) LIABILITIES N Parent Company Consolidated CURRENT LIABILITIES Loans and financing 19 15,868 24,896 81,698 98,461 Debentures 20 17,238 169,233 54,195 195,000 Suppliers 21 579 564 543,529 497,832 Taxes and social contribution 8 102,465 57,993 536,453 407,072 Dividends payable - 84,630 239,265 90,806 245,166 Payroll, social changes and accruals 22 271 243 206,957 159,388 Post-employment benefits 23 45 34 22,505 22,066 Deferred Regulatory Liabilities - CVA 9 - - 25,020 28,327 Other regulatory liabilities 10 - - 8,315 26,192 Regulatory charges 24 - - 29,523 43,123 Research and Development and Energy Efficiency 25 - - 121,005 126,484 Other accounts payable 26 15 4 121,156 114,383 LONG-TERM LIABILITIES Loans and financing 19 388,254 414,959 784,144 769,056 Debentures 20 600,000 600,000 753,384 802,116 Reserves for contingencies 27 26,642 214,162 474,544 593,365 Suppliers 21 - - 175,796 214,157 Taxes and social contribution 8 82,792 - 174,406 29,528 Post-employment benefits 23 - - 352,976 425,879 Deferred Regulatory Liabilities - CVA 9 - - 25,020 2,373 Other regulatory liabilities 10 - - 26 7,257 Research and Development and Energy Efficiency 25 - - 90,493 72,079 Deferred revenues 16 - - 74,994 74,994 Other accounts payable 26 - - 2,953 6,674 NONCONTROLLING INTERESTS - - SHAREHOLDERS' EQUITY 28 Stock capital 4,460,000 4,460,000 4,460,000 4,460,000 Capital reserves 838,340 838,340 838,340 838,340 Profit reserve 3,531,721 2,754,747 3,531,721 2,754,747 TOTAL LIABILITIES The accompanying notes are an integral part of these financial statements. 3 Consolidated Statements of Income for the years ended on December 31, 2009 and 2008 (In thousands of reais ) N Parent Company Consolidated OPERATING REVENUES 29 Electricity sales to final customers - - 3,253,687 2,968,880 Electricity sales to distributors - - 1,394,806 1,363,094 Use of main transmission grid - - 3,635,969 3,473,098 Telecommunications revenues - - 104,844 80,604 Distribution of piped gas - - 261,325 283,709 Other - - 146,045 136,010 - - DEDUCTIONS FROM OPERATING REVENUES 30 - - NET OPERATING REVENUES - - Operating costs 31 Electricity purchased for resale - - (1,681,876) (1,615,086) Use of main transmission grid - - (609,649) (466,652) Personel and management - - (630,037) (531,031) Pension and healthcare plans - - (13,479) (25,737) Materials and supplies - - (58,390) (49,175) Raw materials and supplies for electricity generation - - (21,231) (19,274) Natural gas and supplies for the gas business - - (135,353) (163,846) Third-party services - - (228,536) (190,269) Depreciation and amortization - - (363,597) (376,789) Other - - (23,962) (35,583) - - GROSS OPERATING INCOME - - Other Income (Expenses) 31 Sales expenses - - (45,566) (29,769) General and administrative expenses (75,140) (13,365) (388,226) (256,912) Other revenues (expenses), net 187,068 (39,861) (70,132) (252,015) RESULT OF OPERATIONS Interest income (expenses) 32 Interest income 133,892 107,428 365,918 488,620 Interest expenses (211,757) (172,633) (300,294) (394,257) EQUITY IN RESULTS OF INVESTEES 16 INCOME BEFORE INCOME TAX AND SOCIAL CONTRIBUTION INCOME TAX AND SOCIAL CONTRIBUTION 8 Income tax and social contribution - (18,372) (287,602) (352,064) Deferred income tax and social contribution (56,319) (11,995) (89,724) (106,082) NET INCOME BEFORE NONCONTROLLING INTERESTS NONCONTROLLING INTERESTS - - NET INCOME FOR THE YEAR NET INCOME PER OUTSTANDING SHARES AT YEAR END /EXPRESSED IN BRAXILIAN REAIS 28 The accompanying notes are an integral part of these financial statements. 4 N Parent Company Consolidated OPERATING REVENUES 29 Electricity sales to final customers - - 3.253.687 2.968.880 Electricity sales to distributors - - 1.394.806 1.363.094 Use of main transmission grid - - 3.635.969 3.473.098 Telecommunications revenues - - 104.844 80.604 Distribution of piped gas - - 261.325 283.709 Other - - 146.045 136.010 - - DEDUCTIONS FROM OPERATING REVENUES 30 - - NET OPERATING REVENUES - - Operating costs 31 Electricity purchased for resale - - (1.681.876) (1.615.086) Use of main transmission grid - - (609.649) (466.652) Personel and management - - (630.037) (531.031) Pension and healthcare plans - - (13.479) (25.737) Materials and supplies - - (58.390) (49.175) Raw materials and supplies for electricity generation - - (21.231) (19.274) Natural gas and supplies for the gas business - - (135.353) (163.846) Third-party services - - (228.536) (190.269) Depreciation and amortization - - (363.597) (376.789) Other - - (23.962) (35.583) - - GROSS OPERATING INCOME - - Other Income (Expenses) 31 Sales expenses - - (45.566) (29.769) General and administrative expenses (75.140) (13.365) (388.226) (256.912) Other revenues (expenses), net 187.068 (39.861) (70.132) (252.015) OPERATING INCOME BEFORE FIANCIAL RESULTS AND EQUITY IN RESULTS OF INVESTEES - - RESULT OF OPERATIONS Interest income (expenses) 32 Interest income 133.892 107.428 365.918 488.620 Interest expenses (211.757) (172.633) (300.294) (394.257) EQUITY IN RESULTS OF INVESTEES 16 INCOME BEFORE INCOME TAX AND SOCIAL CONTRIBUTION INCOME TAX AND SOCIAL CONTRIBUTION 8 Income tax and social contribution - (18.372) (287.602) (352.064) Deferred income tax and social contribution (56.319) (11.995) (89.724) (106.082) NET INCOME BEFORE NONCONTROLLING INTERESTS NONCONTROLLING INTERESTS - - NET INCOME FOR THE YEAR NET INCOME PER OUTSTANDING SHARES AT YEAR END /EXPRESSED IN BRAXILIAN REAIS 28 The accompanying notes are an integral part of these financial statements. 5 Consolidated Statements of Changes in Shareholders Equity for the years ended on December 31, 2009 and 2008 (In thousands of reais ) Capital Capital Legal Investments Retained stock reserves reserve reserve earnings Total Balance as of December 31, 2007 - Net income for the year - 1,078,744 1,078,744 Appropriation of net income Legal reserve - - 53,937 - (53,937) - Interest on equity - (228,000) (228,000) Dividends - (33,834) (33,834) Investment reserve - - - 762,973 (762,973) - Balance as of December 31, 2008 - Net income for the year - 1,026,433 1,026,433 Appropriation of net income Legal reserve - - 51,322 - (51,322) - Interest on equity - (230,000) (230,000) Dividends - (19,459) (19,459) Investment reserve - - - 725,652 (725,652) - Balance as of December 31, 2009 - 6 Consolidated Statements of Cash Flows for the years ended on December 31, 2009 and 2008 (In thousands of reais ) Note Parent Company Consolidated Cash flows from operating activities Net income for the period Adjustments to reconcile net income to cash provided by operating activities: Reversal of allowance for doubtful accounts 31.f - - 16,448 (5,824) Depreciation 17.e - - 384,336 395,312 Amortization of intangible assets - concession 18.e 754 63 3,829 3,829 Amortization of intangible assets - goodwill 18.e - - - 1,791 Amortization of intangible assets - other 18.e - - 3,383 3,811 Unrealized monetary and exchange variations, net 14,117 80,034 52,823 98,526 Equity in results of investees 16.b (1,048,689) (1,227,542) (14,327) (13,956) Deferred income tax and social contribution 8.a 56,319 11,995 89,724 106,082 Variations in the regulatory assets and liabilities - CVA 9.b - - (113,154) (204,425) Variations in other regulatory assets and liabilities, net - - 232 (51,643) Provision (reversal) for tax incentives 16.b 733 23,902 733 23,902 Accruals for long-term liabilities 31.f (8,478) 8,246 111,098 104,718 Reversal of provision for post-employment benefits 23.c - - (61,385) (38,329) Provision for R&D and energy efficiency 25 - - 28,115 - REFIS installments - Law no. 11,941/2009 8.d (42,088) - 7,118 - Loss on disposal of investments - - - 8,742 Loss on disposal of property, plant, and equipment, net 17.e - - 38,618 14,565 Loss on disposal of intangible assets, net 18.e - - 487 516 Noncontrolling interests - - 23,469 18,069 Increase (decrease) in assets Customers and distributors - - (73,640) 86,522 Telecommunications services - - 809 4,439 Dividends and interest on capital received from investees 869,004 759,256 15,846 13,444 Services in progress - - (27,707) (13,422) CRC transferred to State Government 7.b - - 130,967 120,048 Recoverable taxes (25,034) (4,205) (84,965) (61,253) Inventories - - (29,930) (12,065) Judicial deposits 317 8,794 14,511 (1,931) Other receivables 1,375 (360) 1,786 19,543 Increase (decrease) in liabilities Loans and financing - interest paid (40,020) (38,799) (119,102) (156,512) Debentures - interest paid (81,172) (94,216) (110,035) (122,984) Provisions for contigencies 27 - - (36,155) (28,921) Suppliers 15 (568) 1,747 131,322 Taxes and social contribution charges (10,722) 6,100 10,095 8,297 Payroll and labor accruals 28 81 47,569 13,269 Post-employment benefits 11 11 (11,079) (10,423) Regulatory charges - - (13,600) 10,401 Research and development and energy efficiency - - (28,432) (1,239) Other accounts payable 11 (22) 12,552 28,087 Noncontrolling interests - - (9,499) (10,029) Net cash provided by operating activities (next page) 7 Consolidated Statements of Cash Flows for the years ended on December 31, 2009 and 2008 (In thousands of reais ) (continued) Note Parent Company Consolidated Cash flows from investing activities Bonds and securities - (69,063) (14,989) (69,063) Collaterals and escrow accounts 279 2,287 18,499 1,508 Loans to related parties (15,000) - - - Payments under loans to related parties - 176,027 - - Acquisition of control in Dominó Holdings - net of acquired cash - - - (108,962) Disposal (acquisition) of other investments - net of acquired cash 16.b (150) (58,584) (151) 134 Additions to property, plant, and equipment 17.e - - (957,313) (697,713) Additions to intangible assets 18.e - - (21,566) (8,416) Special obligations 17.e - - 57,421 79,673 Proceeds from sale of property, plant and equipment 17.e - - 6,373 11,297 Net cash used in investing activities Cash flows from financing activities Now of loans and financing 19 - - 144,262 34,818 Payment of the principal amount of loans and financing - - (62,987) (86,492) Payment of the principal amount of debentures (133,360) (133,320) (163,175) (176,072) Dividends and interest on capital paid (404,094) (266,592) (413,516) (269,030) Net cash used in financing activities Net increase in cash and cash equivalents Cash and cash equivalents at the beginning of the year 5 318,455 56,186 1,813,576 1,540,871 Cash and cash equivalents at the end of the year 5 479,044 318,455 1,696,152 1,813,576 Variation in cash The accompanying notes are an integral part of these financial statements Supplementary cash flow information Income tax paid Transactions not affecting cash Business acquisitions Assets acquired including goodwill - - - 116,713 Liabilities assumed - - - (6,487) Acquisition price paid - - - 110,226 Cash and cash equivalents acquired - - - (1,264) Acquisition price, net of acquired cash and cash equivalents - - - 108,962 Income tax and social contribution paid on net income 5,422 - 331,676 348,916 8 Consolidated Statements of Added Value for the years ended on December 31, 2009 and 2008 (In thousands of reais ) Note Parent Company Consolidated Revenues Sales of electricity, services, and other revenues 29 - - 8,796,676 8,305,395 Allowance for doubtful accounts 31-f - - (16,448) 5,824 Other operating revenues (expenses) 591 (23,514) (32,015) (30,059) Total ( - ) Supplies acquired from third parties Electricity purchased for resale - - 1,885,246 1,787,845 Use of the main transmission grid ( - ) ESS - - 569,140 458,067 Materials, supplies, and services from third-parties 4,351 3,923 406,836 353,885 Natural gas and supplies for the gas business - - 179,362 195,265 Emergency capacity charges and PROINFA - - 326 254 Other (185,790) 16,994 8,549 160,573 Total ( ) GROSS ADDED VALUE ( - ) Depreciation and amortization 31 63 ( ) NET ADDED VALUE ( + ) Transferred Added Value Interest income 32 133,892 107,428 376,352 488,620 Equity pick up in results of investees 1,048,689 1,227,542 14,327 13,956 Total ADDED VALUE TO DISTRIBUTE (next page) 9 Consolidated Statements of Added Value for the years ended on December 31, 2009 and 2008 (In thousands of reais ) (continued) Note Parent Company Consolidated % DISTRIBUTION OF ADDED VALUE: Personnel Salaries and wages 31-c 5,657 4,806 538,665 484,257 Pension and healthcare plans 23-c 222 140 14,177 30,016 Meal assistance and education allowance 31-c - - 55,695 49,078 Social charges - FGTS 342 271 38,555 34,694 Labor indemnifications (reversal) 31-c - - 56,852 (825) Profit sharing 31-c - - 64,995 65,816 Transfer to construction in progress 31-c - - (86,746) (80,214) Total Government Federal 119,282 33,792 1,862,542 1,747,205 State - - 1,785,795 1,595,280 Municipal - - 2,636 3,019 Total Financing agents Interests and penalties 211,757 172,568 301,110 385,166 Leases and rents 31-g 164 155 13,707 12,799 Total Shareholders Noncontrolling interest - - 23,469 18,069 Interest on capital 230,000 228,000 230,000 228,000 Proposed dividends 19,459 33,834 19,459 33,834 Profit reserves 776,974 816,910 776,974 816,910 Total The accompanying notes are an integral part of these financial statements. 10 NOTES TO THE FINANCIAL STATEMENTS for the years ended on December 31, 2009 and 2008 (In thousands of reais , except where otherwise indicated) 1 Operations Companhia Paranaense de Energia - COPEL (COPEL, the Company or the Parent Company) is a public company with shares traded on Corporate Governance Level 1 of BOVESPAs Special Listings and on stock exchanges in the United States of America and Spain. Copel is a mixed capital company, controlled by the Government of the State of Paraná, engaged, through its subsidiaries, in researching, studying, planning, building, and exploiting the production, transformation, transportation, distribution, and sale of energy, in any form, but particularly electric energy. These activities are regulated by the National Electric Energy Agency - ANEEL, which reports to the Ministry of Mining and Energy - MME. Additionally, COPEL takes part in consortiums, private enterprises, or mixed capital companies in order to operate mostly in the areas of energy, telecommunications, natural gas, and water supply and sanitation. COPELs wholly-owned subsidiaries and other subsidiaries, and consortium are featured below. Non financial/accounting information, such as information about supplied market, installed capacity, and assured power, has not been audited by the independent auditors. a) Copel Geração e Transmissão S.A. COPEL Geração e Transmissão S.A. operates the companys power generation, which is based on the operation of 17 hydroelectric power plants and one thermal power plant, listed below, amounting to total installed capacity of 4,549.61 MW, and power transmission business, based on 30 substations at voltages equal to or greater than 230 kV and 1,942.0 km of transmission lines in Paraná, most of which are part of the Brazilian Basic Transmission Network. The concession for 1,773.3 km of these lines expires in July 2015, the concession for 137.1 km (Bateias  Jaguariaíva 230 kV line) expires in August 2031, and the concession for 31.6 km (Bateias  Pilarzinho 230 kV line) expires in March 2038, subject to extension at the discretion of the granting authority (Note 29.a). 11 Power Plants River Installed Assured Date capacity power concession Year of (MW) (avg MW) was issued expiration Hydroelectric facilities . Gov. Bento Munhoz da Rocha Netto (Foz do Areia) Iguaçu 1,676.00 576.00 05.24.1973 05.23.2023 Gov. Ney Aminthas de Barros Braga (Segredo) Iguaçu 1,260.00 603.00 11.14.1979 11.15.2029 Gov. José Richa (Caxias) Iguaçu 1,240.00 605.00 05.02.1980 05.04.2030 Gov. Pedro Viriato Parigot de Souza Capivari-Cachoeira 260.00 109.00 04.23.1965 07.07.2015 Guaricana Arraial 36.00 13.60 08.13.1976 08.16.2026 Chaminé São João 18.00 11.60 08.13.1976 08.16.2026 Apucaraninha Apucaraninha 10.00 6.71 10.13.1975 10.12.2025 Mourão Mourão 8.20 5.30 01.20.1964 07.07.2015 Jordão River Diversion Jordão 6.50 5.85 11.14.1979 11.15.2029 Marumbi (a) Ipiranga 4.80 3.94 - - São Jorge Pitangui/Tibagi 2.30 1.62 12.04.1974 12.03.2024 Chopim I Chopim 1.98 1.27 03.20.1964 07.07.2015 Rio dos Patos Rio dos Patos/Ivaí 1.72 1.13 02.14.1984 02.14.2014 Cavernoso Cavernoso/Iguaçu 1.30 0.86 01.07.1981 01.07.2031 Salto do Vau (b) Palmital 0.94 0.60 01.27.1954 - Pitangui (b) Pitangui 0.87 0.57 12.05.1954 - Melissa (b) Melissa 1.00 0.57 10.08.1993 - Thermal facility Figueira 20.00 10.30 03.21.1969 03.26.2019 Total 4,549.61 1,956.92 (1) Submitted to approval by ANEEL. (2) Facilities under 1 MW are only subject to registration before ANEEL. b) Copel Distribuição S.A. COPEL Distribuição S.A. is the wholly-owned subsidiary which runs the Company's power distribution and regulated sales to 1,109 locations in 392 out of the 399 municipalities in the State of Paraná, and also to the town of Porto União, in the State of Santa Catarina. Its current concession, which is set to expire on July 7, 2015, may be extended for another 20 years, at the discretion of the granting authority. c) Copel Telecomunicações S.A. COPEL Telecomunicações S.A. is a wholly-owned subsidiary engaged in providing communications and telecommunications services and in conducting studies, projects, and planning in the field of telecommunications, as well as any related activities, as authorized by law, for an indeterminate period of time, on a non-exclusive basis, both nationally and internationally, with a service area comprising the State of Paraná and Region II of the General Grants Plan of the National Telecommunications Agency - ANATEL, which reports to the Ministry of Communications. 12 d) Companhia Paranaense de Gás - Compagas Compagas is a mixed capital company in which COPEL holds a 51% interest and whose main activity is the supply of piped natural gas, through a 520-km long distribution network set up throughout Paraná in the municipalities of Araucária, Curitiba, Campo Largo, Balsa Nova, Palmeira, Ponta Grossa, and São José dos Pinhais. Compagas supplies a total of 6,731 customers, comprising 102 industrial customers, 34 vehicular gas stations, 253 commercial customers, 6,338 households, 2 co-generation plants, one company which uses natural gas as a raw material, and the Araucária Thermal Power Plant. e) Elejor  Centrais Elétricas do Rio Jordão S.A. ELEJOR is a special purpose company in which COPEL holds a 70% voting interest and which was set up to implement and run the Fundão  Santa Clara Power Complex, on the Jordão River, within the Iguaçu River sub-basin, in the State of Paraná, comprising the Santa Clara and Fundão Power Plants. These facilities feature 240.34 MW of installed capacity, in addition to small hydropower units embedded in the Santa Clara and Fundão dams, with 3.6 MW and 2.4 MW of installed capacity, respectively. The concession for the project was signed on October 25, 2001 for a 35-year term, renewable for up to 20 years upon request by the holder and at ANEELs discretion. f) COPEL Empreendimentos Ltda. COPEL Empreendimentos Ltda. is limited liability company wholly-owned by COPEL Geração e Transmissão and set up to provide services in connection with the planning, coordination, and organization of companies involved in power generation and transmission, and with power plant management, construction, operation, and maintenance, in addition to holding interests in other companies. g) UEG Araucária Ltda. UEG Araucária Ltda. is a limited liability company in which COPEL holds an 20% interest and COPEL Empreendimentos holds a 60% interest, and which was set up to generate and sell electric power, using natural gas as fuel. The Araucária Power Plant has an installed capacity of 484.15 MW. Its authorization to operate as an independent power producer was issued by ANEEL on December 22, 1999 for a 30-year term, renewable upon request by the holder and at the granting authoritys discretion. 13 On December 28, 2006, UEG Araucária signed an agreement with Petróleo Brasileiro S.A. -Petrobras, a minority shareholder, leasing the Araucária Thermal Power Plant for a period of one year, ended on December 31, 2007 and extended a few times until December 31, 2008. On February 19, 2009, the lease was renewed for another three years, as of January 1, 2009 and until December 31, 2011, subject to early termination should UEG Araucária successfully participate at ANEEL-sponsored power auctions. The lease provides for the use of the Araucária Power Plant for power generation by Petrobras, at its own expense; UEG Araucária is entitled to lease payments comprising a fixed and a variable portion, pursuant to the lease agreement. h) Centrais Eólicas do Paraná Ltda. Centrais Eólicas do Paraná Ltda. is a limited liability company held by Copel (with a 30% interest) and Copel Generation and Transmission (with a 70% interest). It has been set up to build, assemble, and operate a 2.5 MW wind power plant, in the region of Palmas, in the State of Paraná. i) Dominó Holdings S.A. Dominó Holdings S.A. is a company which owns 34.75% of the share capital of the Sanitation Company of Paraná  SANEPAR, a mixed capital company whose business comprises basic sanitation services, including water supply and sewage collection and treatment. Since January 2008, when it became the holder of 45% of Dominó Holding' share capital by acquiring the 30% interest held by Sanedo Participações Ltda., COPEL has exercised joint control of the company together with the remaining shareholders . j) Consórcio Energético Cruzeiro do Sul Consórcio Energético Cruzeiro do Sul is an independent power producer, owned by COPEL Geração e Transmissão (51%), and by Eletrosul Centrais Elétricas S.A. (49%). On October 10, 2006, at Auction of Power from New Projects 004/2006, this company won the rights to the concession of the Mauá Hydroelectric Power Plant, which will feature 361 MW of installed capacity; the concession is valid for 35 years from the date of signature, which took place on July 3, 2007. 2 Presentation of the Financial Statements Authorization for the publication of these financial statements was granted at Meeting of the Board of Officers held on March 15, 2010. The financial statements are in accordance with the accounting practices adopted in Brazil, with the provisions of the Brazilian Corporate Law, as amended by Law no. 11,638/2007 and Law no. 11,941/2009, with the specific legislation enacted by ANEEL, and with the regulations of the Brazilian Securities and Exchange Commission (CVM). 14 Consolidation COPEL has consolidated the financial statements of its wholly-owned subsidiaries and of the subsidiaries listed in Note 1. The financial statements of jointly-controlled subsidiary Dominó Holdings have been adjusted to comply with COPELs accounting practices and have been proportionally consolidated, applying COPELs ownership percentage to each item of these statements. All other subsidiaries observe the same accounting practices adopted by COPEL. The dates of the financial statements of investees, which have been used for the calculation of the results of equity in these companies and for consolidation purposes, coincide with those of the Parent Company. The balance sheets and statements of operations of the companies included in the consolidation are shown in Note 37 and 38, reclassified for the purpose of ensuring consistency with the chart of accounts adopted by COPEL. The Parent Companys investments in the shareholders equities of subsidiaries, their shareholders equities, as well as the balances of assets, liabilities, revenues, costs, and expenses arising from intercompany operations, have been eliminated upon consolidation, and the non controlling interests are shown separately in the liabilities section of the balance sheets and in the statement of operations, so that the consolidated financial statements effectively represent the balances of transactions with third parties. Expenditures in connection with Consórcio Energético Cruzeiro do Sul are recorded as property, plant, and equipment in progress, proportionally to COPELs share in the consortium. The balance sheets and the statements of operations of the wholly-owned subsidiaries and other subsidiaries are featured in Note 37, and their statements of operations are featured in Note 38, reclassified for the purpose of ensuring consistency with the account classification adopted by COPEL. For purposes of presentation and comparison, the following reclassifications have been made in the statements as of December 31, 2008: . Original account Reclassified account Consolidated Long-term receivables Long-term receivables Investments (a) Property, plant, and equipment 56,517 a) Consórcio Energético Cruzeiro do Sul, pursuant to ANEEL Ruling no. 3,467, dated 18.09.2008, applicable as of 01.01.2009 (Note 17.g) 15 We have not identified any adjustments which could have an impact on the Companys income and on its shareholders equity as of December 31, 2008. 3 Changes in the Brazilian Accounting Practices With the enactment of Law no. 11,638/2007, which has updated the Brazilian corporate legislation so as to bring the accounting practices adopted in Brazil closer to the International Financial Reporting Standards (IFRS), new technical accounting rules and pronouncements have been published, in compliance with the IFRS, by the Accounting Pronouncements Committee (CPC). As of the date of these financial statements, 27 new technical pronouncements have been issued by CPC and approved by CVM rulings, for mandatory application as of 2010. The technical pronouncements (CPCs) and technical interpretations (ICPCs) applicable to COPEL, in light of its operations, are: CPC/IPC no. Title CPC 15 Business combinations CPC 16 Inventories CPC 18 Investments in subsidiaries and investees CPC 19 Investments in joint ventures CPC 20 Cost of loans CPC 21 Interim statements CPC 22 Information by segments CPC 23 Accounting policies, changes in estimates, and error correction CPC 24 Subsequent event CPC 25 Provisions, contingent liabilities, and contingent assets CPC 26 Presentation of financial statements CPC 27 Property, Plant, and Equipment CPC 30 Revenues CPC 31 Noncurrent assets maintained for sale and discontinued operations CPC 32 Taxes on income CPC 33 Employee benefits CPC 36 Consolidated statements CPC 37 Initial adoption of international accounting standards (IFRS 1) CPC 38 Financial instruments: recognition and measurement CPC 39 Financial instruments: presentation CPC 40 Financial instruments: evidence CPC 43 Initial adoption of CPC Pronouncements 15 to 40 ICPC 01 Concession agreements (IFRIC 12) ICPC 03 Complementary aspects of leasing operationsl (IFRIC 4, SIC 15, and SIC 27) ICPC 08 Accounting for proposed dividend payments ICPC 09 Individual financial statements, separate financial statements, consolidated financial statements, and aplication of the equity method ICPC 10 Interpretation of the initial application to p., p.,& e. and investment assets of technical pronouncements CPCs 27,28,37, and 43 16 Company management is currently reviewing the impacts of the changes introduced by these new pronouncements. In the case of adjustments resulting from the adoption of the new accounting practices as of January 1, 2010, COPEL will assess the need to recalculate the effects these changes would have had on its 2009 financial statements, for purposes of comparison, as if they had been in effect since the beginning of the fiscal year ended of December 31, 2009. 4 Main Accounting Practices a) General Accounting Practices 1) Cash and cash equivalents Comprises cash balances, checking account balances, and financial investments. These are shown at cost, plus earnings accrued as of the final date of the fiscal year, have immediate liquidity, and are subject to an insignificant risk of change in value. 2) Customers and distributors This item comprises billed energy sales to final customers and to distributors, estimated energy supplied but unbilled as of the date of the statements, and supply of natural gas, accounted for on an accrual basis. 3) Materials and supplies (including those under property, plant, and equipment) Materials and supplies in inventory, classified under current assets, have been recorded at their average purchase cost, and those assigned for investments, classified under property, plant, and equipment, have been recorded at their actual purchase cost (goods in bulk, such as poles and cables, are recorded according to average cost). Recorded amounts do not exceed their replacement costs or realization figures. 4) Bonds and Securities This item comprises National Treasury bonds classified as held until maturity, thus recorded at cost plus yield calculated according to the respective yield curves. 5) Investments Permanent interests in subsidiaries and investees have been recorded under the equity method. Other investments have been recorded at their purchase cost, net of provision for losses, when applicable. 17 6) Goodwill based on expected future profitability Goodwill on acquisition of investments whose economic basis is future profitability has been amortized linearly over a 10-year period, until December 31, 2008. 7) Intangible assets - concessions Amounts recorded as intangible assets at the time of acquisitions of interests in companies companies which holds concessions have been amortized over the respective remaining terms of each concession. 8) Impairment test Property, plant, and equipment and intangible assets are reappraised annually to detect evidence of unrecoverable losses or whenever significant events or changes in circumstances indicate that the book value of any such asset may not be recoverable. Whenever there is a loss, resulting from situations where an assets book value exceeds its recoverable value, defined as the greater between the assets value in use and its net sale value, this loss is charged to the statements of operations. 9) Loans, financing, and debentures Loans, financing, and debentures are adjusted according to monetary and exchange rate variations up to the date of the financial statements, including interest and other contractual charges. 10) Taxes and social contributions Operating revenues (sales of energy and revenue services) are subject to value-added tax ( Imposto sobre Circulação de Mercadorias e Serviços or ICMS) and service tax ( Imposto sobre Serviços or ISS), at the applicable rates, and to the PIS (Social Integration Program), COFINS (Contribution for the Financing of Social Security), and PASEP (Program for the Formation of the Civil Servants' Fund) social contributions. Credits resulting from the non-cumulative nature of PIS/PASEP and COFINS charges are featured as deductions from the cost of products sold in the statement of income. Recoverable advance payments of amounts eligible for offsetting are featured in current or noncurrent assets, according to their expected realization. Income tax and social contribution tax credits, which are calculated based on taxable income (adjusted income), at the applicable rates, which are: 15%, plus 10% on any amounts exceeding R$ 240 a year, for corporate income tax, and 9% for social contribution. Thus, the additions of temporarily non deductible expenses or the exclusion of temporarily non taxable revenues are adjusted in the profit for the year to calculate taxable income and generate deferred tax assets and liabilities. . 18 Deferred tax credits resulting from tax losses or negative bases for the calculation of social contribution are recognized only as long as there is a possibility of a positive tax basis against which they may be settled. Deferred income tax and social contribution assets have been calculated on tax losses, negative bases for the calculation of social contribution, and temporary discrepancies, at the applicable rates, and take into account the expected future generation of taxable income, discounted at present value and based on technical feasibility studies approved by the Companys Board of Directors. COPEL, as allowed under Provisional Measure no. 449/2008, has chosen the Transitional Tax System (RTT) for fiscal years 2008 and 2009. 11) Pension and healthcare plan The costs incurred in connection with the COPEL Foundations pension and healthcare plan are recorded pursuant to CVM Instruction no. 371, dated December 13, 2000. 12) Reserve for contingencies These are recorded until the date of the financial statements based on likely estimates of losses, in light of the nature of each contingency. 13) Other rights and obligations All other assets and liabilities, whenever required by law or by contract, are adjusted until the date of the financial statements. 14) Use of estimates The preparation of financial statements, in accordance with the accounting practices adopted in Brazil, requires that COPELs senior management make estimates and adopt assumptions that indeed affect the reported figures of assets and liabilities, the disclosure of contingent assets and liabilities on the date of the balance sheet, and the reported figures of revenues and expenses. Actual figures may may differ than these estimates. The main estimates in the financial statements refer to the recording of the effects resulting from the provision for doubtful accounts, the useful lives of property, plant, and equipment, the reduction of the recoverable value of noncurrent assets, the reserve for contingencies, income tax, pension plan and post-employment benefit assumptions, unbilled energy supply to final customers, and the sale and purchase of energy in the Electric Energy Trading Chamber (CCEE), whose billing and settlement are subject to review by CCEE participants. 19 15) Calculation of income Revenues, costs, and expenses are recognized on the accrual basis, i.e., when products are delivered and services actually rendered, regardless of when cash is received or paid. The operating revenues are recognized when: (i) the amount of the sale is reliably measurable; (ii) the costs incurred or to be incurred in the transaction are reliably measurable; (iii) it is likely that the economic benefits will be received by the Company; and (iv) the risks and benefits have been fully transferred to the respective final customer or buyer. 16) Tax Incentives Tax incentives are recorded at their historical cost, adjusted to their estimated realizable amount . 17) Net income per outstanding share Net income per outstanding share is calculated based on the number of shares outstanding at the balance sheet date. 18) Fair Value of Financial Instruments The fair values of publicly quoted investments are based on the current purchase prices. The Company sets the fair value of financial instruments with no active market or published prices through valuation techniques. These include the use of recent transactions with third parties, reference to other instruments which are substantially similar, analysis of discounted cash flows, and price-setting models which use the largest amount of information generated by the market and the lowest amount of information generated by Company management. b) Power Sector-Specific Regulated Accounting Practices 1) Regulatory assets and liabilities The rate setting mechanism in Brazil guarantees the recovery of certain COPEL Distribuiçãos costs in connection with the purchase of power and with regulatory charges through annual rate increases. Following ANEEL instructions, COPEL Distribution records variations of these costs as deferred regulatory assets and liabilities, when there is a likely expectation that future revenues, equivalent to the incurred costs, will be billed and collected, as direct result of the inclusion of such costs in an adjusted rate set according to the parametric formula established in the companys concession agreement. Deferred regulatory assets and liabilities are realized upon authorization by the granting authority for their inclusion in COPEL Distribuiçãos rate basis, which is adjusted annually on the anniversary date of its concession agreement. 20 2) Allowance for doubtful accounts The allowance for doubtful accounts is deemed sufficient by COPELs senior management to cover potential losses on the realization of customer receivables and others whose recovery is considered unlikely. This allowance is set up based on the amounts overdue by residential customers for over 90 days, the amounts overdue by commercial customers for over 180 days, and the amounts overdue by industrial and rural customers, public agencies, public lighting, and public services for over 360 days, pursuant to the Electric Utility Accounting Manual. It comprises receivables billed until the date of the balance sheets, accounted for on an accrual basis. 3) Property, Plant, and Equipment in service Recorded at their acquisition or construction cost. Depreciation is calculated under the straight line method, based on accounting balances recorded in the respective Record Units, pursuant to DNAEE Ordinance no. 815, dated November 30, 1994, supplemented by ANEEL Resolution no. 15, dated December 24, 1997. Annual depreciation rates are set in the tables annexed to ANEEL Resolution no. 240, dated December 5, 2006, replaced by Resolution no. 367, dated June 26, 2009. 4) Construction work in progress Overhead expenses are allocated to property, plant, equipment and other construction in progress. The allocation of direct expenses with personnel and third-party services is based on criteria permitted by ANEEL. These costs are recovered through the rate-setting mechanism. Financial charges, interest, and monetary variation on financing from third-parties in connection with property, plant, and equipment in progress are allocated to these items of property, plant, and equipment in progress during the construction period (Note 19). 5) Special obligations In compliance with Accounting Instruction 6.3.23 of the Electric Utility Accounting Manual, special obligations related to the concession, corresponding to contributions received from federal, state, or municipal governments and from customers in general for investments on the electric energy distribution network, are recorded in a specific subgroup of the noncurrent liabilities and are presented as a reduction of property, plant, and equipment. The amortization is calculated based on the use of the same average depreciation rates applicable to the corresponding assets. 6) Intangible assets Recorded at their purchase or development cost. Amortization, when applicable, is calculated under the linear method. 21 7) Unbilled revenues Unbilled revenues correspond to revenues from sales of power to final customers which have been delivered but not yet billed and to revenues from the use of the distribution grid not yet billed, both of which are calculated based on estimates covering the period from the meter reading day to the last day of the month. 8) Power purchase and sale transactions in the Spot Market (CCEE) Power purchase and sale transactions in CCEE are recorded on the accrual basis according to the information disclosed by the Trading Chamber or to estimates prepared by COPELs senior management, when this information is not available in time. 9) Energy Efficiency Programs (EEPs), Research and Development (R&D), National Scientific and Technological Development Fund (FNDCT), and Ministry of Mining and Energy (MME) These are research and development and energy efficiency programs to which utilities are required by ANEEL to allocate 1% of their net operating revenues. The funds are applied to projects approved by ANEEL and in contributions to FNDCT and to the Ministry of Mining and Energy (MME). 10) Environmental Issues Environmental assets are capitalized when the allocation of expenses in connection with certain items of property, plant, and equipment is in compliance with the rules set forth under the Electric Utility Accounting Manual. Expenses not attributable to property, plant, and equipment are recognized directly to the statements of operations for the year. Environmental liabilities are recognized under liabilities when their occurrence is likely and may be reasonably estimated. 5 Cash and cash equivalents 22 Parent Company Consolidated Cash and banks Short term investments Federal banks 478,878 316,259 1,614,023 1,720,936 Private banks - - 2,512 4,479 Short-term investments are readily convertible to known amounts of cash and are subject to an insignificant risk of change in value. These short-term investments comprise Certificates of Deposit (CDs) issued by official banks; transactions with buyback commitments - the issuer (Bank) is committed to buying a security back, and the buyer is committed to selling it; and quotas in investment funds which hold government issued securities (managed by official banks). These investments have yielded on average 100% of the variation of the Interbank Deposit Rate as of December 31, 2009 and 2008. 23 6 Customers and Distributors, Net Not yet Overdue for Overdue for Consolidated due up to 90 days over 90 days Total Consumers Residential 103,803 82,437 3,488 189,728 164,189 Industrial 114,796 26,150 36,026 176,972 155,920 Commercial 78,145 28,020 3,358 109,523 93,828 Rural 14,469 6,347 134 20,950 18,575 Public agencies 18,456 15,705 3,993 38,154 24,948 Public lighting 12,888 250 179 13,317 14,341 Public services 11,969 417 2 12,388 12,286 Unbilled 170,960 - - 170,960 151,659 Energy installment plan 83,915 4,220 9,287 97,422 91,614 Energy installment plan - long-term 48,036 - - 48,036 78,123 Low income customer rates (a) 11,386 - - 11,386 28,800 Penalties on overdue bills 3,625 3,713 2,647 9,985 9,101 State Government-"Luz Fraterna" Program 1,793 2,234 3 4,030 7,500 Gas supply 14,155 466 105 14,726 22,450 Other receivables 1,023 8,342 6,067 15,432 17,256 Other receivables - long-term 3,341 - - 3,341 3,732 Distributors Bulk supply Bulk supply - CCEE (Note 33) 40,504 - 105 40,609 9,931 Power auction 127,854 - - 127,854 96,074 Bilateral contracts 27,713 - - 27,713 74,026 Reimbursement to generators 282 - 21 303 571 Reimbursement to generators - long-term - 321 Short-term bulk supply - - 123 123 126 - Charges for use of power grid Power grid 11,873 858 2,378 15,109 16,246 Basic Network and connection grid 20,926 104 144 21,174 23,511 Provision for doubtful accounts (b) - - Current Long-term - - Current Long-term - - a) Low income customers rate In September 2002, the Company started applying the low income rate to electricity bills based on the new criteria for eligibility as low income customers. 24 On December 17, 2002, Law no. 10,604 modified the means of compensation to utilities, authorizing the granting of an economic subsidy, in order to contribute to the low price of the low income rate. This subsidy is funded by the dividend surplus owed by Centrais Elétricas Brasileiras S.A. -Eletrobrás to the Federal Government, in connection with the sale of power by Federal Government-owned generation companies at power auctions, and by Global Reversal Reserve (RGR) funds. ANEEL, through different resolutions, set forth a new methodology for the calculation of the economic subsidy to which utilities are entitled, in order to offset the effects of the rate policy applicable to low income customers. As of December 2009, the low income rate was applied to 706,652 customers, who account for 24.71% of the total of 2,859,738 residential customers supplied by COPEL. The balance receivable as of December 31, 2009 refers to installments which have already been approved by ANEEL and which are yet to be passed by Eletrobrás. b) Allowance for doubtful accounts COPELs senior management has considered the following amounts as sufficient to cover potential losses on the realization of receivables: Additions / Consolidated (reversals) Write-offs Consolidated Consumers and distributors Residential 5,544 9,969 (9,268) 6,245 Industrial 40,735 4,800 (5,434) 40,101 Commercial 8,506 275 (2,918) 5,863 Rural 177 297 (289) 185 Public agencies 947 325 - 1,272 Public lighting 169 (20) - 149 Public services - 1 (1) - Utilities 206 (3) 203 Utilities - long-term 246 (246) - - Current total Long-term total - - The applied criteria, in addition to taking into account managements experience as far as the record of actual losses, also comply with the parameters recommended by ANEEL. 25 7 Recoverable Rate Deficit (CRC) transferred to the Government of the State of Paraná By means of a fourth amendment dated January 21, 2005, the Company again renegotiated with the Government of Paraná the outstanding CRC (Account for Compensation of Income and Losses) balance as of December 31, 2004, in the amount of R$ 1,197,404, to be paid in 244 installments under the Price amortization system, restated according to the IGP-DI inflation index plus interest of 6.65% p.a., with the first installment due on January 30, 2005 and the others due in subsequent and consecutive months. The State Government has been in compliance with the payments of the renegotiated installments according to the terms of the fourth amendment to the CRC agreement. Amortizations are secured by resources from dividends. a) Maturity of noncurrent installments Consolidated 2010 50,268 2011 52,845 53,611 2012 56,359 57,176 2013 60,107 60,979 2014 64,105 65,034 2015 68,368 69,359 2016 72,915 73,972 2017 77,764 78,892 2018 82,936 84,138 2019 88,451 89,734 2020 94,334 95,702 2021 100,607 102,066 2022 107,298 108,854 after 2022 278,936 282,985 b) Changes in CRC Transferred to the Government of the State of Paraná 26 Current Noncurrent Consolidated Balances portion portion total As of 2007 Interest and fees 79,539 - 79,539 Monetary variation 1,286 108,764 110,050 Transfers 45,847 (45,847) - Amortization (120,048) - (120,048) As of 2008 Interest and fees 83,834 - 83,834 Monetary variation (192) (18,004) (18,196) Transfers 49,741 (49,741) - Amortization (130,967) - (130,967) As of 2009 8 Taxes and Social Contribution Parent Company Consolidated Current assets Deferred IRPJ and CSLL (a) 5,625 3,127 41,238 40,183 IRPJ and CSLL paid in advance (b) 115,916 90,882 279,241 189,135 VAT (ICMS) paid in advance (c) - - 29,868 26,863 PIS/Pasep and Cofins taxes paid in advance - - 908 - Other taxes paid in advance - - 1,157 1,158 Long-term receivables Deferred IRPJ and CSLL (a) 62,521 121,338 355,021 400,141 VAT (ICMS) paid in advance (c) - - 83,957 62,468 Current liabilities Deferred IRPJ and CSLL (a) - - 80,443 48,630 IRPJ and CSLL due - - 123,486 115,476 VAT (ICMS) due - - 164,209 132,380 PIS/Pasep and Cofins taxes due 13,948 14,706 24,687 38,353 Tax recovery programs (d) 81,114 35,068 107,974 35,068 Income tax withheld on interest on capital 6,534 7,378 29,027 30,791 Other taxes 869 841 6,627 6,374 Long-term liabilities Deferred IRPJ and CSLL (a) - - 42,756 28,910 VAT (ICMS) due - - 547 618 Tax recovery programs (d) 82,792 - 131,103 - - IRPF Corporate income tax CSLL Social contribution on net income a) Deferred income tax and social contribution The Company records deferred income tax, calculated at the rate of 15%, plus an additional rate of 10%, and deferred social contribution, at the rate of 9%. 27 Tax credits related to the pension and healthcare plans are being realized according to the actuarial assessment conducted annually by an independent actuary, pursuant to the rules set forth in CVM Instruction no. 371/2000. Deferred taxes on all other accruals will be realized as judicial rulings are issued and regulatory assets are realized. Under current tax legislation, tax losses and negative bases for social contributions may be offset against future income, up to the limit of 30% of the taxable income for each year, without expiration period. Tax credits have been recorded as follows: . Parent Company Consolidated Current assets Pension and healthcare plans 5,545 3,073 5,545 3,073 Tax losses - - 4,172 4,405 Passive CVA - - 8,507 9,631 Temporary additions 80 54 23,014 23,074 Noncurrent assets Tax losses and negative tax basis 8,006 3,487 17,802 13,283 Pension and healthcare plans - - 119,669 144,552 Temporary additions: - Provisions for contingencies 32,068 94,389 149,066 181,711 Provision for doubtful accounts 1,839 1,839 22,350 22,959 FINAN provision 3,291 4,563 3,291 4,563 Passive CVA - - 8,507 - Provisions for regulatory liabilities - - 7,705 7,062 Provision for effects of network charges - - 6,922 6,923 Amortization of goodwill 17,317 17,060 19,709 19,088 (-) Current liabilities Active CVA - - 74,290 34,438 Surplus power - - 195 928 Temporary exclusions - - 5,958 13,264 - - (-) Noncurrent liabilities Temporary exclusions Active CVA - - 33,647 17,068 TUSD, aquiculture, and irrigation rates - - 155 32 Regulatory assets - - - 3,982 Gas supply - - 8,954 7,828 - - 28 The Companys Board of Directors and Fiscal Council have approved the technical study prepared by the Chief Finance, Investor Relations, and Corporate Partnerships Office on future profitability projections, discounted at present value, which points out to the realization of deferred taxes. The consolidated estimated realizable amount for 2010 is negative on account of the realization of deferred income tax and social contribution liabilities. According to the estimate of future taxable income, the realization of deferred taxes is broken down below: . Parent Company Consolidated Estimated Actual Estimated Estimated Actual Estimated realizable realized realizable realizable realized realizable . amount amount amount amount amount amount 2009 6,173 63,839 66,942 100,994 2010 - - 5,625 - - (39,205) 2011 - - 18,603 - - 71,822 2012 - - 2,721 - - 35,274 2013 - - 2,338 - - 60,524 2014 - - 2,684 - - 29,288 2015 to 2017 - - 1,839 - - 37,740 until 2019 - - 34,336 - - 77,617 Projected future income will be revised by management upon the approval of the financial statements for fiscal year 2009. b) Income tax and social contribution paid in advance Amounts recorded as corporate income tax (IRPJ) and social contribution on net income (CSLL) paid in advance refer to corporate tax return credits and amounts withheld. c) Recoverable ICMS (VAT) The amounts recorded as recoverable ICMS (VAT) refer to credits from the acquisition of property, plant, and equipment under Supplemental Law no. 87/96, which shall be recovered monthly at the rate 1/48 pursuant to Supplemental Law no. 102, dated July 11, 2000. d) Tax recovery programs - REFIS . Parent Company Debt Benefits - Law Updated debt Advance Updated debt amount no. 11,941 SELIC interest amount payment amount Refis program - INSS (1) - - - . Law no. 11,941/09 (2) COFINS tax - lawsuit 196,839 (60,174) 1,321 137,986 (9,148) 128,838 29 . Consolidated Debt Benefits - Law Updated debt Advance Updated debt amount no. 11,941 SELIC interest amount payment amount Refis program - INSS (1) - - - Law no. 11,941/09 (2) IRPJ 42,538 (8,762) 326 34,102 (2,231) 31,871 CSLL 5,925 (1,460) 43 4,508 (311) 4,197 COFINS tax 43,956 (9,853) 330 34,433 (2,305) 32,128 PIS/PASEP tax 9,543 (2,139) 72 7,476 (501) 6,975 COFINS tax - lawsuit 196,839 (60,174) 1,321 137,986 (9,148) 128,838 The effects on 2009 income are shown below: . Parent Company Consolidated Reversal of provision for contingencies (Note 31.c) 178,753 178,753 Taxes (PIS/PASEP and COFINS) - deductions from revenues (Note 30) - (31,359) Taxes - operating expenses (Note 31.g) (61,872) (61,872) Financial expense - interest (Note 32) (73,555) (90,164) Financial expense - penalties (Note 32) (1,238) (2,476) 1) REFIS Program On December 16, 2000, COPEL signed up for the Tax Recovery Program (REFIS), established by Law no. 9,964, dated April 10, 2000, in order to pay in 60 monthly installments an outstanding debt to the National Social Security Institute (INSS) in the consolidated amount (net of interest and fines) of R$ 82,540, retroactive to March 1, 2000. At the end of this period, a balance remained, pending a ruling by the fiscal authority regarding the right by COPEL to use certain tax credits, which were later rejected. On September 14, 2006, COPEL signed up for a new tax recovery program, called Special Installment Plan or PAEX, created under Provisional Measure no. 303/06, to pay off the remaining balance under REFIS taking advantage of the benefits of this plan (80% discount off the penalties imposed and 30% off interest due), resulting, according to Social Security's initial calculation, in the amount of R$ 37,782 to be paid in six installments, adjusted according to the SELIC interest rate. These installments have already been paid. Nevertheless, the INSS has already indicated it plans to restore the interest charges that were waived under REFIS I, in the amount of R$ 38,600 (as of September 2006). For purposes of provisioning, this amount has been restated and lowered 30%, pursuant to the benefit afforded under article 9 of Provisional Measure 303/96. COPEL, however, has disputed this claim, requesting that the calculations that supposedly justify this charge be presented. As of the date of these statements, INSS has not yet made a final decision on how it will calculate the grand total of this debt, thus it has suspended the collection of the respective credits. 30 Accordingly, in light of these circumstances, the Company maintained the provision in the amount of R$ 35,068 to cover the new INSS claim under PAEX. 2) Installment Plan  Law no. 11,941/09 Pursuant to a ruling by the 4 th District Federal Court, which became final on August 18, 1998, COPEL was granted immunity from the levy of COFINS tax on power sales from 1995 until June 2001. Even though this ruling was final, the Federal Revenue Service (RFB) issued COPEL two notices for failure to collect COFINS tax: on February 19, 2002, notice no. 10980.000932/2002-90, for fiscal year 1997, and on August 22, 2003, notice no. 10980.007831/2003-21, for the first three quarters of 1998. Simultaneously, it filed a lawsuit requesting the cancellation of the immunity ruling, which, after a long legal battle regarding the lapse of RFB's right to dispute the ruling, has been submitted to 4 th District Federal Court for judgment on the merits. COPEL has thus reclassified the corresponding risk of loss as probable, since theres consolidated legal precedent in favor of the federal government. As this lawsuit was reclassified as probable loss, in November 2009 COPEL chose to apply for the installment plan created under Law no. 11,941, dated May 27, 2009, to pay off the COFINS-related debt in connection with the two notices mentioned above. Since there has been a provision in connection with this lawsuit in the amount of R$ 184,037, and in light of the reduced penalties afforded under Law no. 11,941/09, the original amount of this debt became R$ 136,665, which, restated according to the SELIC interest rate as of December 31, 2009 (pursuant to article 3, paragraph 3, of that law), totals R$ 137,986. The Company also included in this installment plan fiscal debts owed by COPEL Distribuição in connection with income tax and social contribution in February 2004, and income tax in December 2007, March 2008, and April 2008, which amount to R$ 48,463. These taxes were paid through compensation statements, which have not been approved by RFB. Taking into account reduced penalties and restatement by the SELIC interest rate (pursuant to Law no. 11,941/2009), the amount of this debt as of December 31, 2009 was R$ 38,610. COPEL further included debts resulting from revised bases for calculation of PIS/PASEP and COFINS taxes for 2005 to 2008, in the amount of R$ 53,499, which, taking into account reduced penalties and restatement by the SELIC interest rate (pursuant to article 3, paragraph 3, of Law no. 11,941/2009), amounted to R$ 41,909 as of December 31, 2009. With the payment of two installments and the accrual of SELIC interest as of December 31, 2009, pursuant to article 3, paragraph 3, of Law no. 11,941, the total outstanding debt is R$ 253,573. As of the date of these statements, there has been no consolidation of installments by RFB. COPEL has rigorously fulfilled its obligations in connection with these installment plans. 31 e) Conciliation of the provision for income tax and social contribution The conciliation of the provision for income tax (IRPJ) and social contribution (CSLL), calculated at the applicable rates, with the amounts recorded in the statement of income is shown below: Parent Company Consolidated Income before IRPJ and CSLL IRPJ and CSLL (34%) Tax effects on: Interest on capital 78,200 77,520 78,200 77,520 Dividends 142,680 136,806 3,295 2,882 Equity in investees 70,660 150,825 1,575 1,305 FINAM - (losses) and gains (183) (5,976) (183) (5,976) Present value adjustment - Compagas - - (912) (819) Non-deductible expenses - (829) (917) (1,627) Tax benefits - Law no. 11,941/09 20,460 - 27,904 - Tax incentives - - 3,530 4,699 Other - (11,615) (4,560) (7,444) Current IRPJ and CSLL - Deferred IRPJ and CSLL Actual rate - % 5.2% 2.7% 26.4% 29.5% 9 Account for Compensation of Portion A Variations The Account for Compensation of Portion A Variations (CVA) records variations of the following Portion A cost items, as approved at the time of the annual rate reviews and as actually disbursed by companies during the year: Purchase of Power (Bilateral Contracts, Itaipu, and Auctions), Power Transport Costs (Transport of Power from Itaipu and Basic Network Charges), and Power Sector Charges  Fuel Consumption Account (CCC) quota; Energy Development Account (CDE) quota; System Service Charges (ESS); and Program of Incentives for Alternative Energy Sources (Proinfa) quotas. Under Resolution no. 839, dated June 23, 2009, ANEEL authorized COPEL Distribuição to apply, as of June 24, 2008, an average rate increase of 18.04% to its rates for sales to final customers, of which 11.42% correspond to the annual rate review and 6.62% correspond to financial components, including the Portion A regulatory asset (CVA), which amounts to R$ 252,951, composed of two installments: CVA being processed for rate year 2008-2009, in the amount of R$ 264,025, and CVA balance from previous years to be offset, in the amount of (R$ 11,074). COPEL expects that the amounts classified as noncurrent assets will be recovered by June 2011. 32 a) Breakdown of CVA balances Current Long-term Consolidated assets receivables Recoverable Portion A variations, 2008 rate review Fuel Consumption Account - CCC - 17,966 - - Charges for use of trans.sys. (Basic Network) - 15,908 - - Power purchased for resale (Itaipu) - 11,611 - - Charges for system services - ESS - 9,133 - - Energy Development Account - CDE - 169 - - Incentives to Alternative Energy Sources - Proinfa - 2,817 - Recoverable Portion A variations, 2009 rate review Fuel Consumption Account - CCC 7,482 8,512 - 8,512 Charges for use of trans.sys. (Basic Network) 21,052 12,412 - 12,412 Power purchased for resale (Itaipu) 49,036 16,588 - 16,588 Charges for system services - ESS 17,038 13,121 - 13,121 Energy Development Account - CDE 6,139 204 - 204 Incentives to Alternative Energy Sources - Proinfa 10,986 - - - Power purchased for resale (CVA Energy) 6,191 1,881 - 1,881 Transport of purchased power (Itaipu) 1,613 776 - 776 - Recoverable Portion A variations, 2010 rate review Fuel Consumption Account - CCC 17,166 - 17,166 - Charges for use of trans.sys. (Basic Network) 18,277 - 18,277 - Power purchased for resale (Itaipu) 23,042 - 23,042 - Energy Development Account - CDE 2,830 - 2,830 - Incentives to Alternative Energy Sources - Proinfa 252 - 252 - Power purchased for resale (CVA Energy) 36,547 - 36,547 - Transport of purchased power (Itaipu) 849 - 849 - - - Current Long-term Consolidated liabilities liabilities Portion A variations subject to offsetting, 2008 rate review Power purchased for resale (CVA Energy) - 25,727 - - Transport of purchased power (Itaipu) - 227 - Portion A variations subject to offsetting, 2009 rate review Incentives to alternative sources (Proinfa) - 2,373 - 2,373 - - Portion A variations subject to offsetting, 2010 rate review Charges for system services - ESS 25,020 - 25,020 - - - 33 b) Changes in the CVA . Balance in Balance in Deferral Amortization Restatement Transfers Assets Fuel Consumption Account - CCC 34,990 30,874 (26,329) 2,279 - 41,814 Charges for use of trans. syst. (Basic Network) 40,732 51,833 (38,872) 3,913 - 57,606 Power purchased for resale (Itaipu) 44,787 106,811 (64,172) 7,694 - 95,120 Charges for system services - ESS 35,375 5,875 (27,831) 3,619 - 17,038 Energy Development Account - CDE 577 17,080 (6,762) 904 - 11,799 Incentives to Alternative Sources - Proinfa 2,817 21,878 (14,668) 1,463 - 11,490 Power purchased for resale (CVA Energy) 3,762 79,692 (6,704) 2,535 - 79,285 Transport of purchased power (Itaipu) 1,552 3,223 (1,701) 237 - 3,311 - Current Non-current - Liabilities Charges for system services - ESS - 49,260 - 780 - 50,040 Incentives to Alternative Sources - Proinfa 4,746 (4,712) - (34) - - Power purchased for resale (CVA Energy) 25,727 - (27,214) 1,487 - - Transport of purchased power (Itaipu) 227 - (261) 34 - - - Current Non-current - 10 Other Regulatory Assets and Liabilities Consolidated balances are shown below: Assets Liabilities Non Non current current total current current total Copel Distribuição Adj. installments - transmission charges (a) 6,088 - 6,088 7,255 - 7,255 Uncovered amount - CIEN contract (b) 11,438 - 11,438 - - - Other - - - 1,060 26 1,086 - 26 Assets Liabilities Non Non current current total current current total Copel Distribuição Adj. installments - transmission charges (a) 11,458 6,088 17,546 14,511 7,255 21,766 Uncovered amount - CIEN contract (b) 20,053 4,997 25,050 - - - Other - - - 2 2 4 Copel Geração e Transmissão Adj. installments - transmission charges (a) - - - 11,679 - 11,679 34 a) Basic Network Charge Adjustment The concession agreements signed by the transmission utilities contain a clause which sets the date of July 1, 2005 as the date of the first periodic review of annual allowed revenues. The rate review was concluded and its results were approved on July 1, 2007, applicable retroactively to July 1, 2005. Thus, it became necessary to calculate the retroactive discrepancy for the period from 2005 to 2007, which has been treated as a review adjustment share. This balance, which has been accrued by transmission utilities, was offset over 24 months, from July 2007 until June 2009. ANEEL has calculated the discrepancy corresponding to the connection point review adjustments for all distribution utilities, resulting in a balance of R$ 22,915 to be paid by COPEL Distribution to COPEL Transmission. As far as the basic network review adjustments", the application of COPEL Distribution's participation percentage to the total adjustment share resulted in the amount of R$ 29,020 to be collected from the remaining transmission utilities which underwent the rate review process. Out of the amounts that are being settled with the transmission utilities, R$ 10,739, which correspond to the connection point review adjustments, and R$ 14,511, which correspond to the basic network review adjustments, have been taken into account in COPEL Distributions June 2008 rate review, and the remainder was taken into account in the June 2009 rate review and shall be settled by June 2010. b) Contracted Energy Shortfall  CIEN Contract The amount of R$ 30,112 refers to an advance for the coverage of COPEL's uncovered power demand, which had to be supplied through spot market transactions from January through April 2008, due to the termination of the agreement with Companhia de Interconexão Energética  CIEN, authorized under MME Ordinance no. 294/2006. This amount was tentatively taken into account in COPEL Distribuiçãos June 2008 rate review. The discrepancies resulting from the review of the amounts recorded provisionally in advance amounted to R$ 22,875, which was taken into account in the 2009 rate review and which shall be settled by June 2010. 11 Collaterals and Escrow Accounts 35 Parent Company Consolidated Current assets Escrow accounts 161 436 113,701 150,794 Noncurrent assets Collateral under STN agreement (Note 19.b) - - 24,195 37,868 - - There is a sum of R$ 21,072 invested in Unibanco S.A., restated as of December 31, 2009, yielding 100% of the variation of the DI rate (R$ 19,730 as of 2008, yielding 100.5% of the variation of the DI rate), in a reserve account set up to secure a debt to BNDESPAR, in connection with the issue of ELEJOR debentures, pursuant to a Private Agreement on Revenue Attachment and Other Covenants. There are R$ 59,787, restated as of December 31, 2009 (R$ 54,403 as of 2008), invested in Banco do Brasil, yielding 100% of the variation of the DI rate, in a reserve account set up to secure to ANEEL the construction of the Mauá Power Plant by COPEL Geração e Transmissão. The remaining deposits meet the requirements of the Electric Energy Trading Chamber (CCEE) and are tied to the operations conducted at power auctions, CCEE settlements, and ANEEL auctions. 12 Other Receivables Consolidated Current assets Advance payments to employees 8,352 8,264 Advance payments 8,149 9,305 Decommissioning in progress 6,181 4,795 Disposal of property and rights 4,535 1,872 Installment plan for Onda Provedor de Serviços 4,349 4,348 Recoverable salaries of transferred employees 3,663 3,819 Services to third-parties 3,577 1,347 Advance payments to suppliers 2,381 5,187 Compulsory loans 926 1,806 Acquisition of fuels under the Fuel Consumption Account (CCC) 638 185 Lease of the Araucária Power Plant 550 7,474 Provision for doubtful accounts (10,896) (9,531) Other receivables 4,186 3,985 Noncurrent assets Advance payments to suppliers 8,290 2,435 Disposal of property and rights 4,437 4,788 Compulsory loans 3,814 3,561 Other receivables 408 1,430 36 The provision for doubtful accounts refers to the balance of installments owed by Onda Provedor de Serviços, whose realization is unlikely, and to an unrealizable amount mostly comprising wages of loaned employees. 13 Inventories Consolidated Property, plant, and equipment in Operation / Maintenance progress - inventories Copel Geração e Transmissão 9,683 10,423 17,911 19,286 Copel Distribuição 76,170 48,150 167,529 100,094 Copel Telecomunicações 7,166 5,151 17,641 14,507 Compagás 1,171 536 6,576 5,071 Elejor - - 1,051 1,051 14 Judicial Deposits The balances of judicial deposits under noncurrent receivables are shown below: Consolidated Total Deduction of Long-term Long-term judicial deposits contingencies receivables receivables Labor claims Civil claims: Suppliers 22,822 (22,822) - - Civil claims 16,932 (10,568) 6,364 14,846 Easements 2,391 - 2,391 10,660 Customer claims 1,426 (1,426) - 1,835 Tax claims Others 68 - 68 Parent Company Total Deduction of Long-term Long-term judicial deposits contingencies receivables receivables Tax claims Civil claims - - Others - - - Escrow Accounts have been classified under Reserve for Contingencies and are detailed in Note 27. 37 15 Dividends Receivable Parent Company Consolidated Investees Sanepar Dividends and/or interest on capital - - 5,135 5,247 . - - Subsidiaries Copel Geração e Transmissão Dividends and/or interest on capital 473,108 562,618 - Copel Distribuição Dividends and/or interest on capital 206,481 141,100 - - Transferred financing - STN (a) 64,279 94,006 - - Loan agreement (b) 658,724 597,227 - Copel Telecomunicações Dividends and/or interest on capital 1,156 3,655 - Compagas Dividends and/or interest on capital 4,196 5,515 - Elejor Loan agreement (c) 265,418 238,060 - - Dividends and/or interest on capital 5,005 936 - Centrais Eólicas do Paraná Dividends and/or interest on capital 1,685 - Dominó Holdings Dividends and/or interest on capital 4,648 5,237 - Current assets - Dividends receivable Noncurrent receivables - - a) Transferred financing - STN The Company transferred existing loans and financing to its wholly-owned subsidiaries at the time of their constitution in 2001. Nevertheless, since the agreements for transfer to the respective subsidiaries have not been formalized before the financial institutions, these amounts are also recorded under the Parent Company. These loans and financing are transferred with the same interest and charges agreed by the Parent Company and are shown separately as receivables from the wholly-owned subsidiaries, and as loans and financing liabilities owed by the subsidiaries. (Note 19.b). 38 b) Loan Agreement  COPEL Distribuição On February 27, 2007, ANEEL approved the loan agreement signed by COPEL (lender) and COPEL Distribution (borrower), in the amount of R$ 1,100,000. This loan has a five-year term, bearing interest corresponding to 104% of the DI rate, and its funds were used in the expenditure program for the concession and in the payment of debentures transferred to COPEL Distribution, which were due on March 1, 2007. c) ELEJOR Loan Agreement On April 7, 2004, COPEL signed a loan agreement with Elejor, to ensure the continuity of the construction of the power plants that make up the Fundão-Santa Clara Power Complex; the agreement provides for payment in 120 monthly and consecutive payments, plus prorated interest corresponding to 3.198% a year and a spread equivalent to the variation of the Interbank Deposit Rate, as from the date of each transfer. The loans grace period was extended to February 2016, in the second amendment to the ELEJOR Shareholders Agreement, on April 18, 2005. 16 Investments a) Main information about COPELs investees and subsidiaries Number of shares or quotas COPEL's Paid in Net held by COPEL stake share Shareholders' income Common Preferred Quotas % capital Equity (losses) Investees Sanepar 51,797,823 12,949,456 - 34.75 374,268 858,059 65,243 Sercomtel - Telecom. 9,018,088 4,661,913 - 45.00 246,896 88,584 (59,383) Foz do Chopim - - 8,227,542 35.77 23,000 46,452 27,371 Dona Francisca 153,381,798 - - 23.03 66,600 85,013 40,308 Sercomtel Celular 9,018,029 4,661,972 - 45.00 36,540 - (11,265) Dois Saltos Empreend. - - 300,000 30.00 1,000 1,000 - Copel Amec - - 48,000 48.00 100 321 11 Carbocampel 1,336,742 - - 49.00 2,728 2,279 (49) Escoelectric Ltda. - - 3,220,000 40.00 7,217 (4,259) (1,691) Subsidiaries Copel Geração e Transm. 3,400,378,051 - - 100.00 3,505,994 3,661,700 654,786 Copel Distribuição 2,171,927,626 - - 100.00 2,624,841 3,175,667 319,713 Copel Telecomunicações 194,754,542 - - 100.00 194,755 219,456 24,892 Compagas 5,712,000 11,424,000 - 51.00 111,140 189,434 34,644 Elejor 42,209,920 - - 70.00 69,450 101,536 30,106 Copel Empreendimentos - - 397,983,311 100.00 397,983 399,106 (5,355) UEG Araucária - - 565,951,934 80.00 707,440 651,265 (9,861) Centrais Eólicas - - 3,061,000 100.00 3,061 3,845 784 Dominó Holdings 113,367,832 - - 45.00 251,929 672,409 44,596 (1) Unaudited by independent auditors (2) Shareholders' equity and net income have been adjusted to COPEL's accounting practices 39 b) Changes to the investments in investees and subsidiaries Parent Company Additions Proposed Balance as of Result of and dividends Balance as of equity APFCI and IOC Prov. Investees Sercomtel S.A. - Telecomunicações 84,886 (9,096) - - - 75,790 Sercomtel Telecom. - Impairment (e) (18,301) (17,626) - - - (35,927) Foz do Chopim Energética Ltda. 16,519 9,790 - (9,693) - 16,616 Dona Francisca Energética S.A. 10,332 9,284 - - - 19,616 Dois Saltos Empreend. Geração Ener. Eletr. Ltda. 300 - 300 Copel Amec S/C Ltda. 149 5 - - - 154 Escoelectric Ltda. (1,027) (677) - - - (1,704) Escoelectric Ltda. - APFCI 1,025 - 1,025 Carbocampel S.A. (69) (23) 1,209 - - 1,117 Carbocampel - APFCI 1,059 - (1,059) - - - Sercomtel Celular S.A. 6,195 - 6,195 Sercomtel Celular - Impairment (e) (6,195) - (6,195) - Subsidiaries Copel Geração e Transmissão S.A. 3,628,961 654,786 - (622,047) - 3,661,700 Copel Distribuição S.A. 3,042,285 319,713 - (186,331) - 3,175,667 Copel Telecomunicações S.A. 203,924 24,892 - (9,360) - 219,456 Dominó Holdings S.A. (d) 286,745 20,069 - (4,230) - 302,584 (-) Discount - Dominó Holdings (d) (74,402) - (74,402) UEG Araucária Ltda. 132,225 (1,972) - - - 130,253 Cia. Paranaense de Gás - Compagas 86,803 17,669 - (7,861) - 96,611 Elejor - Centrais Elétricas do Rio Jordão S.A. 54,450 21,640 - (5,015) - 71,075 Centrais Eólicas do Paraná Ltda. 2,603 235 - (1,685) - 1,153 - - Other investments Amazon Investment Fund (FINAM) (c) 30,012 - 30,012 FINAM - Nova Holanda (c) 14,868 - 14,868 Northeastern Investment Fund (FINOR) (c) 9,870 - 9,870 Finam - Investco (d) 7,903 - 7,903 Other tax incentives 2,315 - 2,315 Provision for losses - Finam/Finor (c) (35,835) - - - (733) (36,568) Provision for losses - Nova Holanda (c) (14,868) - (14,868) Other investments 97 - 97 - - - APFCI - Advance Payment for Future Capital Increase 40 Proposed Incorporated Balance Balance as of Result of dividends from as of Parent Company equity Additions and IOC Prov. COPEL Par Investees Sercomtel - Telecomunicações - 161 - (1,637) - 86,362 84,886 Sercomtel Telecom. - Impairment (e) - (18,301) (18,301) Foz do Chopim - 653 - (715) - 16,581 16,519 Dona Francisca - 471 - - - 9,861 10,332 Dois Saltos Empreend. - 300 300 Copel Amec - 1 - - - 148 149 Escoelectric - (16) - - - (1,011) (1,027) Escoelectric - APFCI - 1,025 1,025 Carbocampel - (2) - - - (67) (69) Carbocampel - APFCI - 1,059 1,059 Sercomtel Celular - 6,195 6,195 Sercomtel Celular - Impairment (e) - (6,195) (6,195) - - - Subsidiaries Copel Geração e Transmissão 3,144,442 623,177 - (592,018) - 453,360 3,628,961 Copel Distribuição 2,663,911 544,374 - (166,000) - - 3,042,285 Copel Telecomunicações 193,735 13,844 - (3,655) - - 203,924 Copel Participações 1,226,802 42,212 67,000 (17,000) - (1,319,014) - Dominó Holdings (d) - (1,629) - (1,260) - 289,634 286,745 (-) Discount - Dominó Holdings (d) - (74,402) (74,402) UEG Araucária - 835 - - - 131,390 132,225 Compagas - 717 - (5,515) - 91,601 86,803 Elejor - 1,476 - (935) - 53,909 54,450 Centrais Eólicas do Paraná - 1,268 - - - 1,335 2,603 - Other investments Amazon Investment Fund (FINAM) (c) 30,012 - 30,012 FINAM - Nova Holanda (c) 14,868 - 14,868 Northeastern Investment Fund (FINOR) (c) 9,870 - 9,870 Finam - Investco (c) 7,903 - 7,903 Other tax incentives 2,315 - 2,315 Provision for losses - Finam/Finor (c) (26,801) - - - (9,034) - (35,835) Provision for losses - Nova Holanda (c) - (14,868) - (14,868) Other investments 7 - 90 97 - - - 90 41 Consolidated Additions Proposed Balance as of Result of and dividends Balance as of equity APFCI and IOC Other Investees Sercomtel - Telecomunicações 84,886 (9,096) - - - 75,790 Sercomtel Telecom. - Impairment (e) (18,301) (17,626) - - - (35,927) Foz do Chopim 16,519 9,790 - (9,693) - 16,616 Dona Francisca 10,332 9,284 - - - 19,616 Dois Saltos Empreend. 300 - 300 Copel Amec 149 5 - - - 154 Escoelectric (1,027) (677) - - - (1,704) Escoelectric - APFCI 1,025 - 1,025 Carbocampel (69) (23) 1,209 - - 1,117 Carbocampel - APFCI 1,059 - (1,059) - - - Sercomtel Celular 6,195 - 6,195 Sercomtel Celular - Impairment (e) (6,195) - (6,195) Sanepar 281,524 22,670 - (6,041) - 298,153 - Other investments Amazon Investment Fund (FINAM) (c) 30,012 - 30,012 FINAM - Nova Holanda (c) 14,868 - 14,868 Northeastern Investment Fund (FINOR) (c) 9,870 - 9,870 FINAM - Investco (c) 7,903 - 7,903 Other tax incentives 2,315 - 2,315 Provision for losses - Finam/Finor (c) (35,835) - - - (733) (36,568) Provisão for losses - Nova Holanda (c) (14,868) - (14,868) Property for future service use 3,821 - - - 1,776 5,597 Other investments 1,455 - 1 - (160) 1,296 - 1 - (1) Supplemental provision for losses on tax incentives (2) Transfers from p.,p.,&e., of which R$ 1,465 are in service and R$ 311 are in progress (3) Reclassification of additions to Consórcio Cruzeiro do Sul (Mauá Power Plant) 42 Additions Proposed Balance as of Result of and dividends Balance as of Consolidated equity APFCI and IOC Other Investees Dominó Holdings (d) 90,155 - - - (90,155) - Sercomtel - Telecomunicações 82,153 4,371 - (1,638) - 84,886 Sercomtel Telecom. - Impairment (e) - (18,301) - - - (18,301) Foz do Chopim 16,353 8,966 - (8,478) (322) 16,519 Dona Francisca 5,931 4,401 - - - 10,332 Dois Saltos Empreend. - 300 300 Copel Amec 140 9 - - - 149 Escoelectric (1,390) 363 - - - (1,027) Escoelectric - APFCI 1,025 - 1,025 Carbocampel (56) (13) - - - (69) Carbocampel - APFCI 1,059 - 1,059 Sercomtel Celular 8,759 (2,564) - - - 6,195 Sercomtel Celular - Impairment (e) - (6,195) - - - (6,195) Braspower - APFCI 176 - 20 - (196) - Sanepar - 23,158 - (6,173) 264,539 281,524 20 Other investments Amazon Investment Fund (FINAM) (c) 30,012 - 30,012 FINAM - Nova Holanda (c) 14,868 - 14,868 Northeastern Investment Fund (FINOR) (c) 9,870 - 9,870 FINAM - Investco (c) 7,903 - 7,903 Other tax breaks 2,315 - 2,315 Provision for losses - Finam/Finor (c) (26,801) - - - (9,034) (35,835) Provisão for losses - Nova Holanda (c) - (14,868) (14,868) Property for future service use 4,588 - 120 - (887) 3,821 Other investments 1,508 (239) 247 239 (300) 1,455 (1) Inclusion of Dominó Holdings in the consolidation of financial statements (2) Dividends from the previous year (3) Balance transferred from other investments to investees (4) Interest sold in October 2008 (5) Constitution/supplement of provision for losses on tax incentives (6) Transfers of R$ 933 thousand property assigned for disposal and R$ 46 thousand from p.,p.,&e. in service c) Tax Incentives In 2009, COPEL recalculated the market value of its investments in FINAM and FINOR, based on their average prices on the São Paulo Stock Exchange (BOVESPA). Based on the FINAM and FINOR prices on December 21, 2009, the Company recorded an addition to the provision for the devaluation of these investments in the amount of R$ 733, thus raising the total balance to R$ 36,568. d) Dominó Holdings On January 14, 2008, COPEL became the holder of 45% of the share capital of Dominó Holdings S.A., by acquiring a 30% interest held by Sanedo Participações Ltda. for R$ 110,226, with an approximate discount of R$ 74,402, based on the expected future profitability of the company. Upon consolidation of the balance sheets, this discount was reclassified to Deferred Revenues, under Noncurrent Liabilities. 43 With this acquisition, COPEL acquired control of the company in cooperation with the remaining shareholders. Dominó Holdings has been consolidated into COPELs balance sheets proportionally to the Companys interest in it. The main items of assets, liabilities, and the statement of operations of Dominó Holdings, as well as the corresponding consolidated shares, are shown below: Dominó Holdings S.A. Balances as of 2009 Revaluation COPEL's stake Full amounts reserve Adjusted balance (45%) ASSETS Current assets 14,187 - 14,187 6,384 Long-term receivables 714,006 (44,756) 669,250 301,163 . . LIABILITIES Current liabilities 11,021 - 11,021 4,959 Long-term liabilities 7 - 7 4 Shareholders' equity 717,165 (44,756) 672,409 302,584 . STATEMENT OF INCOME Operational expenses (4,829) - (4,829) (2,173) Financial income (losses) (953) - (953) (428) Result of equity in investees 47,775 2,603 50,378 22,670 Net income for the period (1) Balances have been adjusted due to accounting practices not adopted by the Parent Company e) Impairment Tests The conclusion in December 2009 of impairment tests on COPELs assets, based, when applicable, on the same assumptions mentioned in the Property, Plant, and Equipment note (Note 17.f), indicated, with an adequate level of certainty, that a part of the assets in Sercomtel Telecomunicações S/A (R$ 35,927) and Sercomtel Celular S/A (R$ 6,195) were valued above their recoverable amount, thus requiring the accrual of corresponding losses due to impossibility of recovering these amounts through future profits by these companies. In 2009, COPEL recorded R$ 17,626 in the statement of income (R$ 24,496 in 2008). No need to record provisions for devaluation of investments was identified in 2009 for the remaining investments of the Company. f) Centrais Eólicas and Copel Empreendimentos The Company held a 30% interest in Centrais Eólicas do Paraná (Ceopar). On September 6, 2007, COPEL acquired, through COPEL Generation and Transmission, the remaining 70% interest held by Wobben Windpower Indústria e Comércio Ltda., thus becoming the holder of 100% of the share capital of Ceopar. This transaction resulted in a discount of R$ 592, which was reclassified upon consolidation to Deferred Revenues, under Noncurrent Liabilities. 44 As part of the ongoing restructuring of COPEL, the incorporation of COPEL Empreendimentos and Centrais Eólicas do Paraná, with transfer of their assets and liabilities to COPEL Geração e Transmissão, has been submitted to ANEEL for authorization. 17 Property, Plant, and Equipment Accumulated Consolidated Accumulated Consolidated Cost Depreciation net value Cost Depreciation net value In service (a) Copel Geração e Transmissão 5,313,956 (2,201,518) 3,112,438 5,250,080 (2,070,575) 3,179,505 Copel Distribuição 5,279,874 (2,461,909) 2,817,965 4,816,165 (2,288,653) 2,527,512 Copel Telecomunicações 370,972 (231,162) 139,810 358,300 (206,587) 151,713 Compagas 188,948 (50,881) 138,067 159,486 (42,324) 117,162 Elejor 606,816 (63,077) 543,739 606,737 (46,689) 560,048 UEG Araucária 645,229 (139,522) 505,707 641,682 (107,978) 533,704 Centrais Eólicas do Paraná 4,129 (2,632) 1,497 4,129 (2,424) 1,705 Dominó Holdings 1 - 1 1 - 1 Construction in progress Copel Geração e Transmissão 519,759 - 519,759 350,721 - 350,721 Copel Distribuição 586,423 - 586,423 470,643 - 470,643 Copel Telecomunicações 48,776 - 48,776 29,874 - 29,874 Compagas 29,005 - 29,005 33,671 - 33,671 Elejor 8,292 - 8,292 8,292 - 8,292 UEG Araucária 7,000 - 7,000 881 - 881 - - Special obligations (b) Copel Geração e Transmissão (187) - (187) (187) - (187) Copel Distribuição (994,099) 64,239 (929,860) (936,678) 20,108 (916,570) Under Articles 63 and 64 of Decree no. 41,019, dated February 26, 1957, the assets and facilities used mostly in the generation, transmission, distribution, and sale of power are attached to these services and cannot be withdrawn, sold, assigned, or mortgaged without the prior written consent of the regulatory agency. ANEEL Resolution no. 20/1999, however, regulates the release of assets from the concessions of the public Electric energy utilities, granting prior authorization to the release of assets that are deemed useless to the concession, when intended for sale, provided that the proceeds from such transaction be deposited in a special bank account assigned to investment in the concession. Financial charges and interest on loans from third-parties for investments in construction in progress have been recorded through transfers to Property, Plant, and Equipment in Progress, for a total of R$ 7,113 in 2009 (R$ 1.470 in 2008). 45 a) Property, plant, and equipment in service by nature of asset Accumulated Consolidated Accumulated Consolidated Cost Depreciation net value Cost Depreciation net value Machinery and equipment 8,379,806 (3,540,961) 4,838,845 7,874,370 (3,258,316) 4,616,054 Reservoirs, dams, and headrace cha 2,874,228 (1,134,126) 1,740,102 2,869,541 (1,069,984) 1,799,557 Facilities 726,077 (340,870) 385,207 710,019 (320,950) 389,069 Land 123,185 - 123,185 121,357 - 121,357 Gas pipelines 146,896 (31,862) 115,034 115,738 (27,504) 88,234 Vehicles 140,369 (90,281) 50,088 127,128 (77,327) 49,801 Furniture and implements 19,364 (12,601) 6,763 18,427 (11,149) 7,278 The fully depreciated amount of property, plant, and equipment in service was R$ 832,974 as of December 31, 2009, and R$ 695,508 as of December 31, 2008. b) Special obligations Special obligations comprise customers contributions, Federal Government budget grants, federal, State, and municipal funds, and special credits assigned to the investments in facilities tied to a concession. Special obligations are not onerous liabilities and are not credits owned by shareholders. The scheduled date for settlement of these liabilities was the concession expiration date. ANEEL, by means of Regulatory Resolution no. 234/2006, dated October 31, 2006, as amended by Resolution no. 338, dated November 25, 2008, established the guidelines, the applicable methodologies, and the initial procedures for the conduction of the second cycle of the periodic rate review involving the Brazilian power distribution utilities, changing the characteristics of these liabilities. Both the outstanding balance and new additions have been amortized as of July 1, 2008, pursuant to ANEEL Ruling no. 3,073/06 and Circular Letter no. 1,314/07. Amortization is calculated based on the same average depreciation rate of the corresponding assets. For purposes of calculating the compensation for the assets linked to the concession and transferable to the Federal Government, on the concession expiration date the remaining balance of special obligations, if any, will be deducted from the residual value of the assets, both assessed according to criteria set by ANEEL. The change in the characteristics of these liabilities results from the new rate-setting mechanism introduced by this new Regulatory Resolution, which establishes that the depreciation of assets acquired with funds from Special Obligations will no longer be included in the B Portion of the companies revenues. 46 c) Energy Universalization Plans and the Luz para Todos Program ANEEL set forth the overall conditions for the Universalization of Electric Energy Supply under Law no. 10,438, dated April 26, 2002, as amended by Law no. 10,762, dated November 11, 2003, aiming to supply new customers connected at low voltage (lower than 2.3 kV), with loads of up to 50 kW. ANEEL Resolution no. 223, dated April 29, 2003, set forth the general conditions for Electric Energy Universalization Plans, and was later amended by Resolution no. 52, dated March 25, 2009. To guide the process of review of Universalization Plans, ANEEL issued Resolution no. 175, dated November 28, 2005, and amended by Resolution no. 365, dated May 19, 2009. On November 11, 2003, Decree no. 4,873 established the National Program for the Universalization of Electric Energy Use and Access, named Luz para Todos (Light for Everyone), which aims to provide electricity to the share of Brazils rural population, focused on family agriculture, which does not yet have access to this public service. This program is coordinated by the Ministry of Mining and Energy and carried out with the participation of Eletrobrás. In Paraná, the Ministry is represented by Eletrosul, and the participants are the State Government and COPEL. Furthermore, the program is integrated with several social and rural development programs implemented by the Federal Government and by State Governments, to ensure that the rural electrification efforts result in increased agricultural output, in increased income and in social inclusion, providing better standards of living to the rural communities. Originally scheduled to achieve 100% electrification throughout Brazil by 2008, the program has been extended until 2010 under Decree no. 6,442/2008, due to new customer demand throughout virtually all Brazilian states. In 2009, the program connected 16,756 new customers, reaching roughly 60,000 since its inception; this figure is expected to reach 78,500 by December 2010, thus concluding universalization within COPEL's concession area. COPEL signed with Eletrobrás three financing and subsidy agreements, in the amount of R$ 231,010. The first two agreements have already been concluded, while agreement ECF no. 206/2007 is still in progress, with the release of R$ 63,215 out of a total of R$ 126,430. A fourth agreement is being negotiated for the connection of another 16,000 customers. The total estimated investments under the contracts for the program are broken down below: Source R$ Share Federal Government - CDE subsidy 62,882 19% Government of the State of Paraná 33,002 10% RGR Financing 168,129 51% Contractor - COPEL 66,007 20% Program total 100% As of December 2009, the total amount invested in the Luz para Todos program was R$ 228,515. 47 d) Depreciation rates The main depreciation rates, pursuant to ANEEL Resolution no. 240, dated December 5, 2006, as replaced by Resolution no. 367, dated June 26, 2009, and to Ministry of Communications Ordinance no. 96/1995 are: . % Generation General equipment 10.00 Generators 3.30 Reservoirs, dams, and headrace channels 2.00 Hydraulic turbines 2.50 Gas and steam turbines 5.00 Water cooling and treatment facilities 5.00 Gas conditioning equipment 5.00 Transmission System structure and conductors < 69 kV 5.00 System structure and conductors > 69 kV and power transformers 2.50 General equipment 10.00 Reconnectors 4.30 Distribution System structure and conductors > 69 kV 2.50 System structure and conductors < 69 kV and distribution transformers 5.00 Capacitor boards < 69 kV 6.70 Capacitor boards > 69 kV 5.00 General equipment 10.00 Central administration Facilities 4.00 Office machinery and equipment 10.00 Furniture and implements 10.00 Vehicles 20.00 Telecommunications Power and transmission equipment (telecommunications) 10.00 Overhead and underground cabling, wiring, and private switching center 10.00 Natural gas supply Gas pipelines 3.30 Gas pipeline operating equipment 10.00 48 e) Changes in property, plant, and equipment Construction Special Consolidated Balances In service in progress liabilities Total As of 2007 Reclassif. of additions to Cons. Cruzeiro do Sul - 50,067 - 50,067 Expenditure program - 647,646 - 647,646 Transfer to p.,p.,&e. in service 537,430 (537,430) - - Depreciation quotas charged to income (415,420) - 20,108 (395,312) Write-offs (12,560) (2,005) - (14,565) Sales (11,297) - - (11,297) Customer contributions - - (79,673) (79,673) Transfer of assets assigned for future use (46) - - (46) Transfers between p., p., &e. and intangible assets 5 (3,164) - (3,159) Supplemental provision for contingencies - 13,073 - 13,073 As of 2008 Reclassif. of additions to Cons. Cruzeiro do Sul - 160 - 160 Expenditure program - 957,313 - 957,313 Transfer to p.,p.,&e. in service 646,251 (646,251) - - Depreciation quotas charged to income (428,467) - 44,131 (384,336) Depreciation quotas transf. to p.,p.,&e. in progress (11,091) 11,091 - - Write-offs (11,250) (27,368) - (38,618) Sales (6,373) - - (6,373) Customer contributions - - (57,421) (57,421) Transfer of assets assigned for future use (1,465) (311) - (1,776) Transfers between p., p., &e. and intangible assets 269 - - 269 Supplemental provision for contingencies - 10,539 - 10,539 As of 2009 f) Impairment tests The Company has a policy of periodically evaluating and monitoring the projected future performance of its assets. Accordingly, and in light of Technical Ruling CPC 01  Writing Assets down to their Recoverable Value, whenever there is clear evidence that the Company has assets recorded at unrecoverable values or whenever events or changes in circumstances indicate that the book value of an asset may not be recoverable in the future the Company must immediately account for such discrepancies by means of a provision for losses. The main principles underpinning the conclusions of COPELs impairment tests are listed below: 1) Lowest level of cash generating unit: held concessions are analyzed individually; 2) Recoverable Value: use value, or an amount equivalent to the discounted cash flows (before taxes) resulting from the continuous use of an asset until the end of its useful life; 3) Assessment of use value: based on future cash flows in constant currency, converted to current value according to a real discount rate, before income taxes. 49 The respective cash flows are estimated based on actual operational results, on the Company's annual corporate budget, as approved by the Board of Directors, on the resulting multi-year budget, and on future trends in the power sector. As for the time frame for the analysis, the Company takes into account the expiration date of each concession. As for market growth, COPELs projections are consistent with historical data and the Brazilian economy's growth prospects. The respective cash flows are discounted at average discount rates, obtained through a methodology commonly employed on the market and supported by the regulatory agency, taking into account the weighed average cost of capital (WACC). Management believes it has a contractually guaranteed right to compensation for the assets tied to concessions upon their expiration, and it accepts, for the time being and until further regulation is issued on this matter, that such compensation be valued according to the book value of the respective assets. Thus, the principle of valuation of residual assets upon expiration of concessions has been established as the book value of these assets. In light of the principles discussed above, COPEL has not identified the need to set aside a provision for impairment of its assets. g) Consórcio Energético Cruzeiro do Sul Consórcio Energético Cruzeiro do Sul, an independent power producer owned by COPEL Geração e Transmissão (with a 51% interest) and by Eletrosul Centrais Elétricas S.A. (49%), won, on October 10, 2006, at the ANEEL Auction of Power from New Projects 004/2006, the rights to build and run the Mauá Hydroelectric Power Plant for 35 years. This project is included in the Federal Governments Growth Acceleration Program (PAC) and will comprise a main powerhouse rated 350 MW and a secondary powerhouse rated 11 MW, for a total of 361 MW of installed capacity, which is enough to supply approximately one million people. The facility will take advantage of the hydroelectric potential discovered in the middle section of the Tibagi River, between the towns of Telêmaco Borba and Ortigueira, in mideastern Paraná. The plants reservoir will have a perimeter of 80 km and a surface of 83.8 km 2 . The dam will have a length of 745 m at the top and a maximum height of 85 m and will be built with roller-compacted concrete. The dams total solid volume will be around 630,000 m 3 . Total estimated expenditures amount to approximately R$ 1.069.000 as of April 2008, of which 51% (R$ 545,190) will be invested by COPEL Geração e Transmissão, while the remaining 49% (R$ 523,810) will be invested by Eletrosul Centrais Elétricas S.A. 50 On November 17, 2008, the board of Banco Nacional de Desenvolvimento Econômico e Social  BNDES approved the financing for the Mauá Hydroelectric Power Plant. The financed amount corresponds to approximately 70% of COPEL's total expenditures in connection with the Mauá Power Plant. The facilitys total power output was sold at an ANEEL auction at a price of R$ 112.96/MWh, as of November 1, 2006, restated annually according to the variation of the IPCA inflation index. The company sold 192 average MW, for supply starting in April 2011. The assured power of the project, established in its concession agreement, was 197.7 average MW, after full motorization, and the maximum reference rate set in the auction notice was R$ 116.00/MWh. Pursuant to the contract, the consortium in charge of construction will only be entitled to a bonus if each generating unit becomes operational ahead of schedule. This bonus equals 50% of the net revenues earned during the period ahead of schedule. The intended commercial operation of the facility ahead of schedule shall be informed to the other party by the consortium with minimum advance notice of 390 days from the new dates and formally ratified with minimum advance notice of 150 days. Given the current stage of the construction, Company management believes that the consortium will not request authorization for commercial operation of the facility ahead of schedule. Work began in May 2007 with the procurement of the basic project and the beginning of the executive project for the facility and its associated transmission system, which comprises the preparation of technical specifications, calculation records, designs, and other documents regarding the different structures within the facility, additional geological surveys, and topography services. The basic project has been concluded and approved by ANEEL. The project has an Environmental Impact Study and an Environmental Impact Report, which have been discussed at public hearings and meetings and approved by the licensing authority, resulting in the issue of Installation License no. 6,496/2008. The service order for the beginning of the construction of the Mauá Hydroelectric Power Plant was signed on July 21, 2008, and commercial generation is scheduled for 2011. The construction site has been fully set up, with area cleanup, terrain leveling, landfill compaction, and construction of industrial and administrative facilities and personnel quarters. The following tasks have also been concluded: excavation of ordinary soil and exposed rock in the river diversion structure, the load chamber, the powerhouse, the tailrace channel, and the dam area (left bank of the river); excavation of underground rock in the river diversion tunnels, the access tunnels to the penstocks, the vertical and underground sections of the penstocks, and the drainage tunnel; excavation of ordinary soil around the intake tunnel and the rock quarry; laying of concrete in the intake structures of the diversion tunnels. 51 On September 1, 2009, the soil and rock barriers which separated the diversion tunnels from the riverbed were removed. Since then, the Tibagi River has been also flowing through the diversion tunnels. On November 10, 2009, the base of the upstream cofferdam was completed, diverting the river entirely through the tunnels and allowing construction of the main dam to begin on the riverbed. The following tasks are currently being carried out: excavation of underground rock in the intake tunnel; laying of concrete in the powerhouse; excavation of rock in the dam area (riverbed); laying of roller-compacted concrete in the dam structure on the right bank (blocks 8 to 16); leveling and compacting of the substation landfill; and manufacture of electromechanical equipment. As of January 2009, in compliance with ANEEL Ruling no. 3,467, dated 18.09.08, expenditures in this project have been recorded under Property, Plant, and Equipment, proportionally to the Companys stake. In December 2009, COPEL Geração e Transmissãos balance under Property, Plant, and Equipment in progress related to this project was R$ 247,947. (1) Technical information unaudited by the independent auditors. 52 18 Intangible assets Rights of use Concession Accumulated Consolidated of software and goodwill amortization Easements R&D Other net value In service Assets with estimated useful lives Copel Geração e Transmissão 12,044 - (9,522) 14,730 - - 17,252 13,679 Copel Distribuição 28,996 - (24,903) 21,392 - - 25,485 25,556 Copel Telecomunicações 3,799 - (3,560) - - - 239 973 Compagas 3,481 - (1,812) - - - 1,669 1,997 Elejor - - - 101 - - 101 101 UEG Araucária 90 - (73) - - - 17 23 Dominó Holdings 1 - 1 1 Concession - Elejor (a) - 22,626 (2,828) - - - 19,798 20,552 Concession - Copel Empreend. (b) - 53,954 (7,037) - - - 46,917 49,262 Concession - Sanepar (d) - 10,942 (8,025) - - - 2,917 3,647 Goodwill - Sercomtel Telecom. (c) - 42,289 (42,289) - Goodwill - Sercomtel Celular (c) - 5,814 (5,814) - Assets without estimated useful lives Copel Geração e Transmissão - 30 30 30 Copel Distribuição - 103 103 103 Compagas - 20 - In progress Copel Geração e Transmissão - - - 1,434 86 - 1,520 249 Copel Distribuição 618 - - 1,891 12,313 - 14,822 1,764 Copel Telecomunicações 819 - 819 135 Elejor - - - 27 - - 27 27 - - - (1) Annual amortization rate: 20% Concession and Goodwill Accumulated amortization Net Parent Company In service Assets with estimated useful lives Concession - Elejor (a) 22,626 (2,828) 19,798 20,552 Goodwill - Sercomtel Telecom. (c) 42,289 (42,289) - - Goodwill - Sercomtel Celular (c) 5,814 (5,814) - - (1) Annual amortization rate: 20% The fully depreciated amount of intangible assets in service was R$ 78,318 as of December 31, 2009, and R$ 76,426 as of December 31, 2008. 53 a) Concession - ELEJOR The acquisition of the shares held by Triunfo Participações S.A., in December 2003, resulted in total goodwill of R$ 22,626, which corresponded to a balance of R$ 19,798 as of December 31, 2009, under the Parent Company. The linear amortization of goodwill was economically determined by the expected income from the commercial operation of the concession, which expires in October 2036, and its effect on the statement of operations as of December 31, 2009 was R$ 754 (R$ 754 as of December 31, 2008). b) Concession - COPEL Empreendimentos The acquisition on May 31, 2006 of COPEL Empreendimentos, which was previously known as El Paso Empreendimentos e Participações Ltda. and which held a 60% interest in UEG Araucária Ltda., resulted in net final goodwill of R$ 53,954, with a balance of R$ 46,917 as of December 31, 2009. The linear amortization of goodwill was economically determined by the expected income from the commercial operation of the concession, which expires in December 2029, and its effect on the statement of income as of December 31, 2009 was R$ 2,345 (R$ 2,345 as of December 31, 2008). c) Goodwill - Sercomtel The investments in Sercomtel S.A. Telecomunicações and in Sercomtel Celular S.A. include goodwill on acquisition (R$ 42,289 and R$ 5,814), which have been fully amortized at the annual rate of 10%, with a charge to income of R$ 1,791 (R$ 1,568 + R$ 223) in 2008. The payment of goodwill was determined by the expected future profitability, resulting from the assessment of the return on investment based on discounted cash flows. d) Concession - Sanepar In 1998, the acquisition by Dominó Holdings S.A. of an interest in SANEPAR resulted in goodwill of R$ 24,316, with a balance of R$ 6,484 as of December 31, 2009. This balance, proportionally to COPEL's stake (45%), corresponds to R$ 2,917, and has been amortized over 15 years as of 1999, at the rate of R$ 61 a month, with a charge to income of R$ 730 as of December 31, 2009 (R$ 730 as of December 31, 2008). 54 e) Changes in intangible assets Intangible assets Consolidated Balances in service in progress Total As of 2007 Consolidation of Dominó Holdings - Sanepar concession 4,378 - 4,378 Expenditure program - 4,038 4,038 Capitalizations 8,630 (8,630) - Amortization quotas - concession (3,829) - (3,829) Amortization quotas - goodwill (1,791) - (1,791) Amortization quotas - other intangible assets (3,811) - (3,811) Write-offs (516) - (516) Transfers between intangible assets and p., p.,&e. (5) 3,164 3,159 As of 2008 Expenditure program - 21,566 21,566 Capitalizations 6,739 (6,739) - Amortization quotas - concession (3,829) - (3,829) Amortization quotas - goodwill (3,383) - (3,383) Amortization quotas transf. to int. assets in progress (186) 186 - Write-offs (487) - (487) Transfers between intangible assets and p., p.,&e. (269) - (269) As of 2009 19 Loans and Financing The breakdown of the consolidated and of the Companys loans and financing balances is featured below: Consolidated Current Long-term liabilities liabilities Principal amount Charges Total Total Foreign currency IDB (a) 18,615 533 19,148 25,938 9,189 36,552 National Treasury (b) 4,944 681 5,625 8,647 58,654 85,359 Banco do Brasil (c) - - - 6,517 - - Eletrobrás 5 - 5 7 22 36 Local currency Banco do Brasil (c) 163 10,246 10,409 16,410 330,190 330,389 Eletrobrás (d) 38,168 14 38,182 34,411 261,142 275,207 Eletrobrás - Elejor (e) - 117 26,092 BNDES - Compagas (f) 6,349 - 6,349 6,526 6,394 13,111 Finep (g) 145 11 156 5 6,940 2,310 BNDES (h) - 884 884 - 55,748 - Banco do Brasil (i) - 940 940 - 55,748 - 55 Parent Company Current Long-term liabilities liabilities Principal amount Charges Total Total Foreign currency National Treasury (b) 4,944 681 5,625 8,647 58,654 85,359 Local currency Banco do Brasil (c) - 10,243 10,243 16,249 329,600 329,600 Breakdown of loans and financing by currency and index . Currency (equivalent in reais ) / Index Consolidated % % Foreign currency U.S. dollar 64,306 7.43 94,049 10.84 Yen - - 6,517 0.75 IDB currency basket 28,337 3.27 62,490 7.20 Local currency Long-term Interest Rate's Reference Unit (URTJLP) 132,055 15.25 2,335 0.27 General Price Index - Market (IGP-M) 874 0.10 930 0.11 Fiscal Reference Unit (UFIR) 94,651 10.93 71,361 8.23 Eletrobrás Financing Rate (FINEL) 204,671 23.64 264,349 30.47 BNDES Monetary Unit (UMBND) 1,105 0.13 19,637 2.26 Interbank Deposit Certificate (CDI) 339,843 39.25 345,849 39.87 Variations in the main foreign currencies and rates applied to the Companys loans and financing . Currency/index Variation (%) U.S. dollar (25.49) 31.94 Yen (27.10) 62.89 IDB currency basket 0.17 6.22 TJLP 6.12 6.27 IGP-M (1.72) 9.81 Finel (0.35) 1.90 UMBND (25.66) 33.86 CDI (37.22) 21.82 56 Maturity of noncurrent installments Foreign National currency currency Consolidated 2010 - - - 73,988 2011 14,138 50,163 64,301 68,064 2012 3,643 50,130 53,773 50,069 2013 2,337 50,665 53,002 48,257 2014 1,172 380,128 381,300 376,151 2015 - 48,748 48,748 44,368 2016 - 32,545 32,545 26,767 2017 - 16,158 16,158 6,719 2018 - 15,248 15,248 5,975 2019 - 12,500 12,500 3,726 2020 - 10,628 10,628 2,456 2021 - 6,970 6,970 5 2022 - 6,968 6,968 - after 2022 46,575 35,428 82,003 62,511 Changes in loans and financing Foreign currency National currency Consolidated Balances Current Long-term Current Long-term Total As of 2007 Funds raised - - - 34,818 34,818 Capitalized charges - - - 12,062 12,062 Charges 7,327 - 67,918 2,781 78,026 Monetary and exchange variation 12,421 31,042 176 14,024 57,663 Transfers 27,377 (27,377) 133,562 (133,562) - Amortization - principal amount (17,656) - (68,836) - (86,492) Amortization - interest (18,858) - (137,654) - (156,512) As of 2008 Funds raised - - - 144,262 144,262 Capitalized charges - - - 2,267 2,267 Charges 6,199 - 63,265 1,073 70,537 Monetary and exchange variation (8,290) (27,161) (57) (1,144) (36,652) Transfers 26,921 (26,921) 77,288 (77,288) - Amortization - principal amount (17,221) - (45,766) - (62,987) Amortization - interest (23,940) - (95,162) - (119,102) As of 2009 a) Inter-American Development Bank - IDB Loan for the Segredo Hydroelectric Power Plant and for the Jordão River Diversion Project, received on 15 January 1991, in the amount of US$ 135,000. This debt is amortized semi-annually, with final maturity in January 2011. Interest is calculated according to the IDB funding rate, which in the fourth quarter of 2009 was 4.14% p.a. The agreement features provisions providing for termination in the following cases: 57 1) Default by the debtor on any other obligation set forth in the agreement or agreements signed with the bank for financing of the project; 2) Withdrawal or suspension of the Federal Republic of Brazil as a member of the IDB; 3) Default by the guarantor, if any, of any obligation set forth in the guaranty agreement; 4) Ratio between current assets and total short-term commercial and bank financing, except for the current share of long-term indebtedness and dividends to be reinvested, lower than 1.2; and 5) Ratio between long-term indebtedness and shareholders equity exceeding 0.9. This agreement is guaranteed by the Federal Government and by mortgage and fiduciary guarantees. b) Department of the National Treasury - STN The restructuring of medium and long-term debt, signed on May 20, 1998, in connection with the financing received under Law no. 4,131/62, is shown below: Term Final Grace period Bond type (years) maturity (years) Consolidated Par Bond 30 04.15.2024 30 27,787 37,296 Capitalization Bond 20 04.15.2014 10 10,673 17,507 Debt Conversion Bond 18 04.15.2012 10 6,568 12,368 Discount Bond 30 04.15.2024 30 19,251 25,896 New Money Bonds 15 04.15.2009 7 - 466 Flirb 15 04.15.2009 9 - 473 The annual interest rates and repayments are as follows: . Bond type Annual interest rates (%) Payments Par Bond 6.0 single Capitalization Bond 8.0 semi-annual Debt Conversion Bond Six-month LIBOR + 0.8750 semi-annual Discount Bond Six-month LIBOR + 0.8125 single New Money Bonds Six-month LIBOR + 0.8750 semi-annual Flirb Six-month LIBOR + 0.8125 semi-annual 58 As collateral for this agreement, the Company has assigned and transferred to the Federal Government, conditioned to the non-payment of any financing installment, the credits that are made to the Companys centralized revenues account, up to a limit sufficient to cover the payment of installments and other charges payable upon each maturity. For the Discount and Par Bonds, there are collateral Accounts of R$ 9,990 and R$ 14,205 as of December 31, 2009 (R$ 15,460 and R$ 22,408 as of December 31, 2008), respectively, recorded under guarantees and escrow Accounts, in noncurrent assets (Note 11). c) Banco do Brasil S.A. The Company has the following contracts with Banco do Brasil: 1) Agreement denominated in Japanese yen for the gas-insulated substation at Salto Caxias, repayable in 20 semi-annual installments, starting on March 7, 2000, bearing interest of 2.8% p.a. and a 3.8% p.a. brokerage commission. This debt is secured by COPELs revenues; This loan was settled upon maturity, in September 2009. 2) Private Credit Assignment Agreement with the Federal Government, through Banco do Brasil, signed on March 30, 1994, repayable in 240 monthly installments based on the Price amortization system starting on April 1, 1994, monthly restated by the TJLP and IGP-M plus interest of 5.098% p.a. and secured by COPELs revenues.; and 3) The following Parent Company credit notes: Issue Principal Financial charges Principal Credit notes date maturity due semi-annually amount Charges Total Commercial no. 330.600.129 01.31.2007 01.31.2014 106.5% of the average CDI rate 29,000 1,084 30,084 Industrial no. 330.600.132 02.28.2007 02.28.2014 106.2% of the average CDI rate 231,000 6,944 237,944 Industrial no. 330.600.151 07.31.2007 07.31.2014 106.5% of the average CDI rate 18,000 673 18,673 Industrial no. 330.600.156 08.28.2007 08.28.2014 106.5% of the average CDI rate 14,348 432 14,780 Industrial no. 330.600.157 08.31.2007 08.31.2014 106.5% of the average CDI rate 37,252 1,110 38,362 As a guarantee, Banco do Brasil has been authorized to deduct any amounts credited, on any grounds, to the Company's deposit account to cover, in part or in full, the outstanding balance due under the line of credit. It has also been irrevocably authorized, regardless of prior notice, to offset the banks receivable, which corresponds to the outstanding balance due under the line of credit, with any credits the Company has or accrues at Banco do Brasil. 59 d) Eletrobrás  Centrais Elétricas Brasileiras S.A. Loans originated from the Eletrobrás Financing Fund (FINEL) and from the Global Reversal Reserve (RGR) for the expansion of the generation, transmission, and distribution systems. Repayments started in February 1999, and the last payment is due in August 2021. Interest of 5.0% to 8.0% p.a. and principal are repaid monthly, adjusted by the FINEL and Federal Reference Unit (UFIR) rates. Contract ECFS  142/2006, was signed on May 11, 2006 by COPEL Distribuição and Eletrobrás, in the amount of R$ 74,340, for use in the Luz para Todos rural electrification program. Out of the total amount, R$ 42,480 came from RGR funds, and R$ 31,860 were economic subsidies from CDE (Energy Development Account) funds. This loan has a grace period of 24 months and bears interest of 5% p.a. plus a commission of 1% p.a. It is repayable in 120 equal monthly installments, with final maturity on September 30, 2018. In April 2009, COPEL received R$ 11,066, of which R$ 6,320 came from RGR funds and R$ 4,746 from CDE funds; as of this date, the Company received R$ 63,104, of which R$ 36,056 came from RGR funds and R$ 27,048 from CDE funds. There will be no further disbursements under this agreement. Contract ECFS  206/2007, was signed on March 3, 2008 by COPEL Distribuição and Eletrobrás, in the amount of R$ 126,430, for use in the Luz para Todos rural electrification program. Out of the total amount, R$ 108,369 came from RGR funds, and R$ 18,061 were economic subsidies from CDE (Energy Development Account) funds. This loan has a grace period of 24 months and bears interest of 5% p.a. plus a commission of 1% p.a. It is repayable in 120 equal monthly installments, with final maturity on August 30, 2020. On 08.13.08, COPEL withdrew R$ 37,929, of which R$ 32,511 came from RGR funds and R$ 5,418 from CDE funds. On June 5, 2009, the Company received R$ 25,286, of which R$ 21,674 came from RGR funds and R$ 3,612 from CDE funds. These loans are secured by COPELs own revenues, pursuant to a mandate issued by public act, and by the issue of promissory notes in the same number of outstanding installments. e) Eletrobrás - Elejor For purposes of presentation of the consolidated financial statements, the value of the shares to be redeemed by ELEJOR has been reclassified from minority interest to loans and financing, under noncurrent liabilities. The 59,000,000 preferred shares in Elejor held by Eletrobrás, in the amount of R$ 59,900, were to be reacquired by the issuer (Elejor) in 32 consecutive quarterly installments, each in the amount of 1,871,875 shares, starting in the 24 th month from the beginning of commercial operation of the project, which took place after the last generating unit entered operation on August 31, 2006. 60 The paid in amounts are restated according to the IGP-M index, pro rata temporis, between the date the shares were paid in and the actual payment date, plus interest of 12% p.a In August 2007, nine installments were bought back in advance by Elejor, for R$ 20,385, plus financial charges of R$ 18,725, for a total of R$ 39,110. In December 2008, 29,035,700 shares were bought back by Elejor, for R$ 35,133, plus financial charges of R$ 54,867, for a total of R$ 90,000. In August 2009, 2,883,810 shares were bought back by Elejor, for R$ 3,489, plus financial charges of R$ 8,211, for a total of R$ 11.600. In October 2009, 2,411,006 shares were bought back by Elejor, for R$ 2,917, plus financial charges of R$ 5,083, for a total of R$ 8,000. In December 2009, 2,322,609 shares were bought back by Elejor, for R$ 2,810, plus financial charges of R$ 5,216, for a total of R$ 8.026. The remaining balance of R$ 117 as of December 2009 corresponded to financial charges. f) BNDES - Compagas The BNDES balance includes four agreements signed by Compagas on December 14, 2001, repayable in 99 monthly installments, with interest of 4% p.a Two of these agreements were signed for the purchase of machinery and equipment, subject to the TJLP rate (limited to 6% p.a.), and two were signed for construction, facilities, and services, subject to the BNDES monetary unit (UMBND) rate. This financing is secured by Compagas gas supply receivables, which shall be deposited exclusively in a checking account at Banco Itaú S.A. g) Financiadora de Estudos e Projetos - FINEP 1) Loan agreement no. 02070791-00, signed on November 28, 2007 to partially cover expenses incurred in the preparation of the "Generation Research and Development Project for 2007". 61 The total credit amounts to R$ 5,078. The first installment, in the amount of R$ 1,464, was released in April 2008, the second one, in the amount of R$ 2,321, was released in May 2009, and the remaining ones will be deposited to the extent there is financial and budget availability. A share of 1% of the funds will be allocated to cover inspection and supervision expenses. The principal amount of this debt will be subject to equalized interest of 6.37% p.a., due on the 15 th day of each month, including the months of the grace period. The outstanding balance will be paid to FINEP in 49 monthly and successive installments, the first one due on December 15, 2010, and the last one on December 15, 2014. COPEL Geração e Transmissão has committed to pay a share of the project preparation costs, with its own resources, in the minimum amount of R$ 564. To secure the contract, COPEL Geração e Transmissão has authorized Banco do Brasil to withhold the amounts due to FINEP from the checking account in which its monthly revenues are deposited. In the event of breach of contract, COPEL shall lose the benefit of interest equalization. 2) Loan agreement no. 02070790-00, signed on November 28, 2007 to partially cover expenses incurred in the preparation of the "Transmission Research and Development Project for 2007". The total credit amounts to R$ 3,535. The first installment, in the amount of R$ 844, was released in October 2008, the second one, in the amount of R$ 2,451, was released in December 2009, and the remaining ones will be deposited to the extent there is financial and budget availability. A share of 1% of the funds will be allocated to cover inspection and supervision expenses. The principal amount of this debt will be subject to equalized interest of 6.13 % p.a., due on the 15 th day of each month, including the months of the grace period. The outstanding balance will be paid to FINEP in 49 monthly and successive installments, the first one due on December 15, 2010, and the last one on December 15, 2014. COPEL Geração e Transmissão has committed to pay a share of the project preparation costs, with its own resources, in the minimum amount of R$ 393. To secure the contract, COPEL Geração e Transmissão has authorized Banco do Brasil to withhold the amounts due to FINEP from the checking account in which its monthly revenues are deposited. In the event of breach of contract, COPEL shall lose the benefit of interest equalization. 62 h) BNDES - COPEL Geração e Transmissão On March 17, 2009, COPEL Geração e Transmissão signed with BNDES Loan Agreement no. 08.2.0989.1, with COPEL as a intervening agent, to fund the construction of the Mauá Hydroelectric Power Plant and its transmission system, in consortium with Eletrosul. The loan amounts to R$ 169,500, which will be released in installments as funds are required and pursuant to BNDES' financial scheduling. This loan will be paid off in 192 monthly installments, starting on February 15, 2012 and ending on January 15, 2028, bearing interest of 1.63% above the Long-Term Interest Rate (TJLP), which will be paid quarterly during the grace period and monthly after the first payment of the principal amount. As a guarantee for the payment of all amounts due under this agreement, COPEL Geração e Transmissão has pledged in favor of BNDES a lien on all the revenues from the sale of energy under Agreements for Energy Trade on the Regulated Power Market ( Contratos de Compra de Energia no Ambiente Regulado or CCEARs) in connection with this project, which shall be collected in a special main account for this purpose. The Company shall also set up two "reserve accounts" to cover any shortfalls in the main account. This guarantee will be operated under an Agreement on Revenue Transfer and Attachment, Account Management, and Other Covenants signed by COPEL Geração e Transmissão, BNDES, and Banco do Brasil. The first installment was made available in July 2009, in the amount of R$ 55,748. The contract contains provisions on accelerated maturity in certain conditions. i) Banco do Brasil  Transfer of BNDES funds On April 16, 2009, COPEL Geração e Transmissão signed with Banco do Brasil Loan Agreement no. 21/02000-0, with COPEL as an intervening agent, to fund the construction of the Mauá Hydroelectric Power Plant and its transmission system, in consortium with Eletrosul. The loan amounts to R$ 169,500, which will be released in installments pursuant to the Uses and Sources Schedule attached to the agreement. 63 This loan will be paid off in 192 monthly installments, starting on February 15, 2012 and ending on January 15, 2028, bearing interest of 2.13% above the Long-Term Interest Rate (TJLP), which will be paid quarterly during the grace period and monthly after the first payment of the principal amount. As a guarantee for the payment of all amounts due under this agreement, COPEL Geração e Transmissão has pledged in favor of Banco do Brasil a lien on all the revenues from the sale of energy under Agreements for Energy Trade on the Regulated Power Market ( Contratos de Compra de Energia no Ambiente Regulado or CCEARs) in connection with this project, which shall be collected in a special main account for this purpose. The Company shall also set up two "reserve accounts" to cover any shortfalls in the main account. This guarantee will be operated under an Agreement on Revenue Transfer and Attachment, Account Management, and Other Covenants signed by COPEL Geração e Transmissão, BNDES, and Banco do Brasil. The first installment was made available in August 2009, in the amount of R$ 55,748. The contract contains provisions on accelerated maturity in certain conditions. 20 Debentures The balance of debentures is broken down below: Current Long-term liabilities liabilities Principal amount Charges Total Total Parent Company (a) - 17,238 17,238 169,233 600,000 600,000 Elejor (b) 34,665 2,292 36,957 25,767 153,384 202,116 Maturity of noncurrent installments Consolidated 2010 - 36,455 2011 636,054 638,454 2012 36,054 38,454 2013 36,054 38,454 2014 33,005 35,409 2015 11,105 13,290 2016 1,112 1,600 64 Changes in the balances of debentures Current Long-term Consolidated Balances liabilities liabilities Total As of 2007 Charges 121,025 - 121,025 Monetary variation 8 638 646 Transfers 201,196 (201,196) - Amortization - principal amount (176,072) - (176,072) Amortization - interest (122,984) - (122,984) As of 2008 Charges 83,416 - 83,416 Monetary variation 23 234 257 Transfers 48,966 (48,966) - Amortization - principal amount (163,175) - (163,175) Amortization - interest (110,035) - (110,035) As of 2009 a) Debentures - Parent Company 1) Fourth Issue of Debentures The issuance of 60 thousand debentures constituted the fourth single issuance carried out by the Company on September 1, 2006, in the amount of R$ 600,000, completed on October, 6, 2006, with full subscription totaling R$ 607,899, valid for five years as from date of issuance and with final maturity, in sole series, on September 1, 2011. Debentures are single, non-convertible into shares, book-entry, nominative and without guarantee. These securities yield interest on their face value of 104% of the average one-day Interfinance Deposit (DI - over) rates, extra-group, expressed in an annual percentage rate based on 252 business days, calculated and published daily by CETIP (the DI rate) in exponential and cumulative pro rata temporis manner according to the number of business days elapsed. Interest corresponding to the capitalization period is due and paid semi-annually, with the first due date on March 1, 2007 and the last on September 1, 2011. There will be no renegotiation of these debentures. The resources obtained with the issue of these debentures were used to optimize the Companys debt profile, by means of payment of its financial obligations, and to reinforce its cash flow. The resources from this issue were used to settle 1/3 of the principal amount of the Company's 3 rd issue of debentures, due on February 1, 2007, and the principal amount of the Companys 2 nd issue of debentures, due on March 1, 2007. The debentures feature provisions setting forth accelerated maturity in the following cases: 65 1) Bankruptcy ruling against the issuer or any subsidiary controlled, directly or indirectly, by the issuer, or filing for business reorganization in bankruptcy by the issuer or by any subsidiary controlled, directly or indirectly, by the issuer (or any similar judicial proceeding similar which replaces or complements the current legislation on bankruptcy and business reorganization, including judicial or extrajudicial recovery); 2) Non-payment of any amounts due to debenture holders on the dates set forth in the agreement; 3) Court ruling for intervention in the concession or for termination of the concession for the services of distribution, transmission, or generation of power by the issuer or by the subsidiaries of the issuer; 4) Notwithstanding the provision in item (2) above, the default by the issuer or by COPEL Generation on any non-financial obligation or the untruthfulness of any statement contained in this agreement or in the pledge agreement, not remedied in ten business days from the date of default or of proof of untruthfulness. This ten business day deadline is not applicable to obligations for which a specific deadline has been set; 5) Legitimate protest against any security of the issuer or of any subsidiary controlled, directly or indirectly, by the issuer, with single or aggregate value equal to or greater than R$ 25,000, such an amount being restated annually according to the variation of the IGP-M index calculated and published by Fundação Getúlio Vargas, except in the event such protest is made in error or bad faith by third parties, provided that such situation is proven validly by the issuer or subsidiary controlled, directly or indirectly, by the issuer, as the case may be, or in the event it is cancelled within thirty days of its filing; 6) Final court or arbitration ruling against the issuer or any subsidiary controlled, directly or indirectly, by the issuer in aggregate amount greater than R$ 40,000, such an amount being restated annually according to the variation of the IGP-M index, provided the issuer or any subsidiary controlled, directly or indirectly, by the issuer fails to prove payment of the aggregate amount to the fiduciary agent, within ten business days from such supposed payment, in compliance with the schedule and conditions set forth in such final court or arbitration ruling; 7) Accelerated maturity of any debt of the issuer or of any subsidiary controlled, directly or indirectly, by the issuer in a single or aggregate amount equal to or greater than R$ 25,000, such an amount being restated annually according to the variation of the IGP-M index; 8) Lack of payment by the issuer or by any subsidiary controlled, directly or indirectly, by the issuer of any financial obligations in aggregate amount equal to or greater than R$ 25,000, such an amount being restated annually according to the variation of the IGP-M index; 66 9) Violation by the issuer or by any subsidiary controlled, directly or indirectly, by the issuer, during the term of this agreement, of laws, rules, and regulations, including those of environmental nature, which affect or may affect the issuers ability to legitimately fulfill its obligations set forth in this agreement; and 10) Any change in the corporate object contained in the issuers by-laws which modifies the primary business activity of the issuer. 2) Third Issue of Debentures A single series of 40,000 debentures makes up the third issue of simple debentures, concluded on May 9, 2005, fully subscribed for R$ 400,000, with a four-year term. These debentures matured and were paid off on February 1, 2009. b) Debentures - Elejor The contract for Elejors first issue of debentures was signed with BNDES Participações S.A., with COPEL intervening as Guarantor Shareholder. These funds were raised to be employed in the following: 1) Investments in the Fundão-Santa Clara Power Complex, on the Jordão River, in the State of Paraná; 2) Investments in two small hydropower plants, the Santa Clara I SHP and the Fundão SHP; 3) Payment of 50% of the amounts borrowed between July 1, 2004 and September 30, 2004 under the loan agreement signed on April 7, 2004 with the Guarantor Shareholder; 4) Full payment of the funds loaned by the Guarantor Shareholder from October 1, 2004 until the date the first debentures were paid in; 5) Payment of operating expenses inherent to the issuer's business, including the purchase of power to meet supply obligations; and 6) Financing of the social and environmental programs in connection with the investments in the Fundão-Santa Clara Power Complex. One thousand debentures were issued in book-entry form, without the issue of guarantees or certificates. They were issued in two series, the first one comprising 660 debentures, and the second one, 340. Both of them are nominal, convertible into common shares and into class C preferred shares, at the discretion of the debenture holders. 67 The total amount of this issue was R$ 255,626. The debentures had a face value of R$ 256 on the issue date, February 15, 2005, and this value is restated according to the variation of the long term interest rate (TJLP). The final maturity of the first series is scheduled for February 15, 2015. After the grace period for the principal amount of 48 months from the issue date, amortization will take place in 24 quarterly installments pursuant to the agreement. The first amortization payment was on May 15, 2009. The final maturity of the second series is scheduled for February 15, 2016. After the grace period for the principal amount of 60 months from the issue date, amortization will take place in 24 quarterly installments pursuant to the agreement. The first amortization payment is due on May 15, 2010. The first and second series yield interest based on the variation of TJLP, plus a 4% p.a. spread on the outstanding balance of each series. Interest on the first series is due annually, in the first twelve months from the issue date, and quarterly thereafter. The first payment was due on February 15, 2006, and the last one, on February 15, 2015. Interest on the second series is due annually, in the first 24 months from the issue date, and quarterly thereafter. The first payment was due on May 15, 2007, and the last one, on February 15, 2016. Advance payments of the 2 nd issue of debentures In December 2008, R$ 42,621 were paid in advance, plus financial charges of R$ 2,379, for a total of R$ 45,000. In August 2009, R$ 5,487 were paid in advance, plus financial charges of R$ 313, for a total of R$ 5.800. In October 2009, R$ 3,784 were paid in advance, plus financial charges of R$ 216, for a total of R$ 4,000. In December 2009, R$ 4,256 were paid in advance, plus financial charges of R$ 244, for a total of R$ 4.500. The agreement contains the following guarantees: 1) Letter of guarantee signed by COPEL pledging an unsecured guarantee and taking main responsibility for payment to debenture holders; 68 2) Lien on rights resulting from the concession agreement: pursuant to the terms and provisions of the private agreements for lien on revenues and other covenants between the issuer, the fiduciary agent, and the depositary bank, an irrevocable lien was constituted, with due authorization by ANEEL; and 3) Lien on revenues and reserve of funds for payment: pursuant to the agreement between the issuer, the fiduciary agent, and the depositary bank, a centralizing account and a reserve account were constituted and shall be in effect until final settlement of all obligations under this agreement. The debentures feature provisions setting forth accelerated maturity in certain conditions. 21 Suppliers . Consolidated Transmission network use charges Use of the Basic Network 63,209 57,096 Energy transmission 4,310 4,182 Connections 274 265 Electricity suppliers Eletrobrás (Itaipu) 80,104 100,040 Furnas Centrais Elétricas S.A. 34,375 32,757 Companhia Hidro Elétrica do São Francisco - Chesf 33,696 32,108 Companhia Energética de São Paulo - Cesp 12,031 11,488 Rio Pedrinho Energética S.A. and Consórcio Salto Natal Energética S.A. 11,330 10,234 Centrais Elétricas do Norte do Brasil S.A. - Eletronorte 10,856 10,316 CPFL Energia S.A. 10,041 994 Itiquira Energética S.A. 10,000 9,247 Companhia Energética de Minas Gerais - Cemig 6,530 4,660 Dona Francisca Energética S.A. 5,100 5,128 Cia. Estadual de Geração e Transmissão de Energia Elétrica S.A. - CEEE 3,819 3,632 Utilities - CCEE (Note 33) 1,859 27,976 Other suppliers 26,656 13,789 Materials and services Petróleo Brasileiro S.A. - Petrobras - gas acquired by Compagas 23,166 36,775 Petróleo Brasileiro S.A. - Petrobras - renegotiation (a) 43,949 - Petróleo Brasileiro S.A. - Petrobras - renegotiation - long-term (a) 175,796 214,157 Other suppliers 162,224 137,145 Current Noncurrent 69 a) Petróleo Brasileiro S.A. - Petrobras On March 6, 2006, COPEL signed an agreement with Petrobras to settle the pending issues regarding the gas purchase agreement for the Araucária Thermal Power Plant. This settlement comprised the signature of an Out-of-Court Agreement, under which COPEL Generation, with COPEL as guarantor, acknowledged a R$ 150,000 debt to Petrobras, as grantor of Compagas credits to COPEL Generation, which shall be paid in 60 monthly installments restated by the Selic rate, starting in January 2010. On May 30, 2006, COPEL Generation signed a Mutual Release Agreement with Compagas under which both companies fully and irrevocably release each other from all obligations and rights under the Natural Gas Purchase and Sale Agreement signed by them on May 30, 2000 and terminated on May 31, 2005, renouncing any claims against each other, on any grounds, as of the date of the Out of Court Settlement and Confession of Indebtedness signed by them and by Petrobras, with the participation of COPEL. The debt acknowledged by COPEL Generation remains. b) Main power purchase agreements . Period of Purchased power Date of Average purchase Supply (Avg. MW) auction price (R$) Auction of power from existing facilities 1st Auction - 2005 Product 2005 to 2012 915.00 December 7, 2004 57.51 1st Auction - 2006 Product 2006 to 2013 421.58 December 7, 2004 67.33 1st Auction - 2007 Product 2007 to 2014 4.86 December 7, 2004 75.46 2nd Auction - 2008 Product 2008 to 2015 58.32 April 2, 2005 83.13 4th Auction - 2009 Product 2009 to 2016 29.82 October 11,2005 94.91 5th Auction - 2007 Product 2007 to 2014 159.38 December 14, 2006 104.74 Auction of power from new facilities 1st Auction - 2008 Hydro Product 2008 to 2037 3.61 December 16, 2005 106.95 1st Auction - 2008 Thermal Product 2008 to 2022 28.56 December 16, 2005 132.26 1st Auction - 2009 Hydro Product 2009 to 2038 3.26 December 16, 2005 114.28 1st Auction - 2009 Thermal Product 2009 to 2023 41.59 December 16, 2005 129.26 1st Auction - 2010 Hydro Product 2010 to 2039 66.32 December 16, 2005 114.57 1st Auction - 2010 Thermal Product 2010 to 2024 64.30 December 16, 2005 121.81 3rd Auction - 2011 Hydro Product 2011 to 2040 57.66 October 10, 2006 120.86 3rd Auction - 2011 Thermal Product 2011 to 2025 54.22 October 10, 2006 137.44 4th Auction - 2010 Thermal Product 2010 to 2024 18.32 July 26, 2007 134.64 5th Auction - 2012 Hydro Product 2012 to 2041 52.50 October 16, 2007 129.14 5th Auction - 2012 Thermal Product 2012 to 2026 117.27 October 16, 2007 128.37 6th Auction - 2011 Thermal Product 2011 to 2025 51.07 September 17, 2008 128.42 7th Auction - 2013 Hydro Product 2013 to 2042 12.24 September 30, 2008 98.98 7th Auction - 2013 Thermal Product 2013 to 2027 303.99 September 30, 2008 145.23 Santo Antonio 2012 to 2041 106.00 December 10, 2007 78.87 Jirau 2013 to 2042 141.51 May 19, 2008 71.37 The table features the main power purchase agreements signed in the regulated power trading environment. These contracts are restated annually according to the IPCA inflation index. 70 22 Accrued Payroll Costs . Consolidated Payroll Profit sharing 64,995 65,816 Taxes and social contribution 28,574 26,659 Payroll, net 178 103 Compensation - Voluntary Redundancy (Note 31.c.2) 15,859 - Assignments to third-parties - 5 Labor accruals Paid vacation and annual bonus 55,602 50,909 Social charges on paid vacation and 13th salary 17,458 15,896 Voluntary redundancy (Note 31.c.2) 24,291 - 23 Post-Employment Benefits a) Pension Plan The Company and its subsidiaries sponsor retirement and pension plans (Pension Plans I, II, and III) and a medical and dental care plan (Healthcare Plan) to both current and retired employees and their dependents. Pension Plans I and II are defined benefit plans, while Plan III is a defined contribution plan. The cost shares borne by the plans sponsors are recorded according to an actuarial assessment prepared annually by independent actuaries pursuant to the rules of CVM Ruling no. 371/00. The economic and financial assumptions for purposes of actuarial assessment are discussed with the independent actuaries and approved by the sponsors senior management. The flow of payment of contributions under Plans I and II, as of July 2007, was guaranteed under an agreement called Private Agreement for Adjustment of Mathematical Reserves for the Basic and Supplemental Pension Plans, signed on January 20, 1999. Based on legal opinions by external and internal legal experts who reviewed specific clauses of this agreement and concluded that the corresponding liabilities had expired, the Company notified the senior management of Fundação COPEL de Previdência e Assistência Social, on July 27, 2007, that no contribution payments would be made under that agreement as of August 2007. 71 In September 2007, Fundação COPEL disputed COPEL's interpretation, which led to a joint request for review and ruling by the State Department of Supplemental Pension Plans (SPC). After the submission of requested clarifications and the conduction of an actuarial audit recommended by the SPC, in October 2008 the SPC requested further clarifications about the report and the opinion of the consulting company in charge of the audit, which had been submitted by the COPEL Foundation in July 2008. As of the date of these financial statements, SPC has not ruled on the matter. The outcome of this issue will not affect the amounts which have already been recorded as an actuarial liability pursuant to CVM Instruction no. 371/00. In fact, it will only affect the cash flow of the payment of contributions between COPEL and the COPEL Foundation. b) Healthcare Plan The Company and its subsidiaries allocate resources for the coverage of healthcare expenses incurred by their employees and their dependents, within rules, limits, and conditions set in specific regulations. Coverage includes periodic medical exams and is extended to all retirees and pensioners for life. c) Balance sheet and statement of operations Amounts recognized in the balance sheet, under Post-Employment Benefits, are summarized below: Consolidated Total Pension Plan Pension Plan - Plans I and II (DB) - 95,436 Pension Plan - Plan III (VC) - employees 10,235 9,111 Healthcare Plan Current Noncurrent 72 The consolidated amounts recognized in the statement of operations are shown below: . Consolidated Pension plan - periodic post-employment cost (95,436) (31,420) Pension plan (DC) 53,922 48,138 Pension plan (DC) - managers 217 137 Healthcare plan - post-employment 34,051 (6,909) Healthcare plan contributions 28,797 27,459 Healthcare plan contributions - managers 5 3 (-) Transfers to construction in progress (7,379) (7,392) The annual estimated cost for 2009, calculated by an independent actuary, resulted in income due to the actuarial gains which are being amortized and whose amounts exceed the regular periodic cost of the plans. Changes in the Post-Employment Benefits balance Current Noncurrent Consolidated Balances liabilities liabilities Total As of 2007 Appropriation of actuarial calculation - (38,329) (38,329) Pension and healthcare contributions 75,737 - 75,737 Transfers (9,797) 9,797 - Amortizations (86,160) - (86,160) As of 2008 Appropriation of actuarial calculation - (61,385) (61,385) Pension and healthcare contributions 82,941 - 82,941 Transfers 11,518 (11,518) - Amortizations (94,020) - (94,020) As of 2009 73 d) Actuarial assessment pursuant to CVM Ruling no. 371/00 Actuarial assumptions The actuarial assumptions used to determine the amounts of liabilities and costs for 2009 and 2008 are shown below: . Consolidated Real Nominal Economics Inflation p.a. - 5.20% Projected rate of discount/return p.a. 6.00% 11.51% Wage increase p.a. 2.00% 7.30% Demographics Death rate AT - 83 Disabled death rate AT - 49 Disability rate Light Number of participants and beneficiaries: Pension Healthcare Number of participants plan plan Number of active participants 8,735 8,364 8,384 8,213 Number of inactive participants 5,863 5,781 4,677 4,636 Number of dependents - - 23,674 24,437 Total (1) Unaudited by the independent auditors Actuarial assessment Pension Healthcare Consolidated Benefits plan plan plan Total Totally or partially covered liabilities 2,915,084 476,227 3,391,311 3,067,284 Fair value of plan's assets (3,509,658) (110,981) (3,620,639) (3,496,623) State of plan coverage Deferred actuarial gains 564,461 - 564,461 868,173 Unrecognized asset 30,113 - 30,113 - Total liability - In light of the Brazilian legislation on pension funds, particularly Supplemental Pension Management Councils Rule no. 26, the Company does not record the net assets as of the end of the fiscal year. The actuarial assessment of defined benefit plans is calculated by the projected unit credit cost method (PUC). The net assets of the benefit plan are assessed according to market values (mark to market). 74 Since the year ended on December 31, 2006, COPEL has chosen to not defer future actuarial gains and losses recorded in the healthcare plan, rather recording them immediately in the statement of income. On December 31, 2009, the balance of accumulated amounts in the defined contribution plan was R$ 1,420,320 (R$ 1,142,537 on December 31, 2008). Changes in actuarial liabilities Pension Healthcare plan plan Current value of net actuarial liability in 2007 Cost of current service 15,963 1,492 Interest cost 282,252 52,527 Benefits paid (199,381) (24,889) Actuarial gains (losses) (3,742) (52,373) Current value of net actuarial liability in 2008 Cost of current service 20,398 1,534 Interest cost 289,985 50,274 Benefits paid (200,067) (31,672) Actuarial gains (losses) 191,071 2,504 Current value of net actuarial liability in 2009 Changes in actuarial assets . Pension Healthcare plan plan Fair value of plan's assets as of 2007 Projected return on plan assets 363,364 12,372 Contributions and additions 4,226 62,771 Benefits paid (199,381) (73,540) Actuarial gains (losses) (37,332) (5,698) Fair value of plan's assets as of 2008 Projected return on plan assets 384,655 12,519 Contributions and additions 14,254 63,057 Benefits paid (200,067) (70,668) Actuarial gains (losses) (75,510) (4,224) Fair value of plan's assets as of 2009 75 Estimated costs The estimated net periodic plan costs (gains) for 2009, according to the actuarial criteria of CVM Ruling no. 371/00, for each plan are shown below: Pension Healthcare plan plan Consolidated Cost of current service 15,760 6,179 21,939 Estimated interest cost 311,160 47,278 358,438 Projected return on plan assets (393,702) (12,776) (406,478) Projected employee contributions (14,166) (12,695) (26,861) Amortization of gains and losses (22,422) - (22,422) Costs (revenues) 24 Customer Charges Due Consolidated Energy Development Account - CDE 17,818 14,904 Global Reversal Reserve - RGR 7,245 6,045 Fuel Consumption Account - CCC 4,460 22,174 25 Research and Development and Energy Efficiency Pursuant to ANEEL regulation, power distribution, generation, and transmission utilities are required to allocate an annual share of 1% of their net operating revenues to power sector research and development and energy efficiency programs. Through the Manuals for Research and Development and Energy Efficiency, ANEEL has established the criteria and procedures for the calculation, application, and collection by concession, permission, and authorization holders of the funds to be assigned monthly to Energy Efficiency and Research and Development projects, to the National Fund for Scientific and Technological Development (FNDCT), and to the Ministry of Mining and Energy (MME), pursuant to Law no. 9,991/00. COPELs balances allocated to Research and Development and Energy Efficiency are detailed down below: 76 . Applied and Balance to Balance to Balance as of Balance as of unfinished collect apply Research and Development - R&D FNDCT - 1,325 - 1,325 18,649 MME - 682 - 682 9,345 R&D 25,196 - 79,365 104,561 85,596 Energy Efficiency Program - EEP - Current Noncurrent Changes in the balances of R&D and EEP The changes in these balances are shown below: FNDCT MME R&D EEP Consolidated Balances Current Current Current Noncurrent Current Noncurrent Total As of 2007 - - Additions 14,111 7,056 14,111 - 18,338 - 53,616 SELIC interest rate - - 7,818 - 6,704 - 14,522 Tranfers - - (37,509) 37,509 (34,570) 34,570 - Disbursements (15,619) (7,998) - (23,617) Concluded projects - - (12,226) - (19,012) - (31,238) As of 2008 Additions 14,831 7,415 2,900 11,933 3,023 16,182 56,284 SELIC interest rate - - 1,383 5,448 1,236 5,185 13,252 Tranfers - - (18) 18 20,352 (20,352) - Disbursements (32,155) (16,078) - (48,233) Concluded projects - - (2,699) - (5,669) - (8,368) As of 2009 26 Other Accounts Payable Consolidated Current liabilities Concession charge - ANEEL grant 36,576 38,649 Financial compensation for use of water resources 19,402 17,601 Collected public lighting charge 17,989 18,669 Reimbursements of customer contributions 15,304 18,037 Participation in consortia 7,309 4,833 Collaterals 4,521 1,723 Advance payments from customers 3,945 93 Reparations to the Apucaraninha indian community 2,596 2,498 Insurance companies - premiums due 2,251 3,181 Other liabilities 11,263 9,099 Noncurrent liabilities Reparations to the Apucaraninha indian community 2,596 4,995 Other liabilities 357 1,679 77 27 Reserve for Contingencies The Company is a party to several labor, tax and civil claims filed before different courts. COPELs senior management, based on the opinion of its legal counsel, maintais a reserve for contingencies in connection with lawsuits whith problable chance of an unfavorable outcome. The balances of the Companys reserve for contingencies, net of escrow deposits, are shown below: Consolidated Judicial Net Net Contingencies deposits provision provision Labor (a) Regulatory (b) - Civil: Suppliers (c) 84,024 (22,822) 61,202 52,209 Civil and administrative claims (d) 57,213 (10,568) 46,645 23,213 Easements (e) 14,902 - 14,902 15,615 Condemnations and real estate (e) 125,339 - 125,339 119,645 Customers (f) 5,324 (1,426) 3,898 4,571 Environmental claims (g) 10 - 10 - Tax: COFINS tax (Note 8.d.2) - - - 178,753 Other taxes (h) 77,858 (27,029) 50,829 58,154 Parent Company Judicial Net Net Contingencies deposits provision provision Regulatory claims (b) - Civil claims 40 Tax claims: COFINS tax (Note 8.d.2) - - - 178,753 Other taxes (h) 44,357 (27,004) 17,353 25,726 78 Changes in reserve for contingencies Consolidated Balance as of Additions Additions to Balance as of (reversals) p., p., &e. Payments Labor 4 Regulatory - 8 Civil: Suppliers 52,209 31,815 - - 84,024 Civil and administrative claims 29,987 32,743 - (5,517) 57,213 Easements 15,615 - 4,825 (5,538) 14,902 Condemnations and real estate 119,645 - 5,710 (16) 125,339 Customers 5,465 128 - (269) 5,324 Environmental claims - 10 - - 10 Tax: COFINS tax 178,753 (178,753) - - - Other taxes 85,158 (7,300) - - 77,858 - - Parent Company Balance as of Additions Balance as of (reversals) Regulatory - Civil Tax: Cofins tax 178,753 (178,753) - Other taxes 52,729 (8,372) 44,357 The amount related to cases classified as reasonably possible losses, estimated by the Company and its subsidiaries as of December 31, 2009, reached R$ 1,879,460, of which R$ 110,706 correspond to labor claims; R$ 1,195,126 to regulatory claims; R$ 115,942 to civil claims; and R$ 457,686 to tax claims. It is important to point out that COPEL has a good chance of success in the lawsuit it filed to dispute the effects of ANEEL Ruling no. 288/2002, based on the opinion of its legal counsel, as discussed in Note 33 herein, under the title Electric Energy Trading Chamber (CCEE). a) Labor claims Labor claims comprise claims filed by former employees of COPEL in connection with the payment of overtime, hazardous working conditions, transfer bonuses, wage equality/reclassification, and other matters, and also claims by former employees of contractors (joint liability) and third-parties (secondary liability) involving reparations and other matters. They also include labor claims by retired COPEL employees against the COPEL Foundation, which will reflect on the Company. 79 b) Regulatory claims COPEL is disputing on the administrative and on the judicial level notices issued by the regulatory agency in connection with supposed regulatory violations. The main lawsuits currently in progress, in the amount of R$ 30,373, are those involving Companhia Estadual de Energia Elétrica - CEEE and Dona Francisca Energética S.A., in which ANEEL Ruling no. 288/2002 is being disputed. The likely success in these lawsuits will result in changes in CCEE accounting, which requires the constitution of a provision for these amounts, since COPEL will be required to pay off the amounts due. c) Rio Pedrinho Energética S.A. and Consórcio Salto Natal Energética S.A. COPEL Distribuição is disputing in court the validity of the terms and conditions of the power purchase and sale agreements signed with Rio Pedrinho Energética S.A. and Consórcio Salto Natal Energética S.A., based on the argument that they grant benefits to the selling companies that hurt the public interest. At the same time, both companies, after having rescinded the agreements, filed for arbitration before the Arbitration Chamber of Fundação Getúlio Vargas, which sentenced COPEL to the payment of contractual penalties for having caused the rescission of the agreement. COPEL has filed for a court order making the arbitration ruling void. Management, based on the opinion of its legal counsel that it is likely to lose this case and on the current stage of the lawsuits, decided to set aside a reserve for contingencies in the original amount of the debt, restated according to the original contractual terms, which amounted to R$ 84,024 as of December 31, 2009. d) Civil and administrative claims These claims usually involve reparations for accidents involving power grids and vehicle accidents. e) Easements, condemnation, and real estate COPELs real estate claims comprise mostly cases of condemnation and easements, in which compensation is always mandatory pursuant to the Federal Constitution, which requires that the Federal Government pay just compensation, in cash, prior to condemnation of private property or to the imposition of restrictions on the use of property without transfer of title. Lawsuits are usually filed when parties fail to agree on the amount of compensation due. 80 Ivaí Engenharia de Obras S.A. In a lawsuit filed by Ivaí Engenharia de Obras S.A., COPEL Geração e Transmissão was sentenced to the payment of R$ 180,917 as compensation for a supposed economic-financial imbalance under Contract D-01, concerning construction work for the Jordão River diversion project. COPEL appealed this decision and was partially successful, avoiding the application of the SELIC interest rate on top of the penalty interest. COPEL will continue to dispute this claim in court, through all means legally available. The Company set aside a reserve for contingencies in the amount of R$ 113,795, in light of the evaluation conducted by its Chief Legal Office, which estimates that a loss is probable. f) Customer claims These claims usually involve reparations for damage to electric appliances, moral damages on account of service-related issues (such as suspension of supply), and lawsuits filed by industrial customers disputing the legality of a rate increase during the Brazilian Governments Cruzado Plan period and pleading refunds. COPEL set up a provision based on the supposed discrepancy in the rates charged to industrial customers from March through November 1986, plus financial charges, in an amount believed to be sufficient to cover probable losses. g) Environmental claims Environmental claims involving COPEL and its subsidiaries usually comprise class actions whose goal is to stop the environmental licensing process for new projects or the recovery of permanent protection areas around power plant reservoirs which have been illegally used by individuals. COPEL estimates that unfavorable outcomes would result only in the cost of new environmental studies and of the recovery of Company-owned land. Furthermore, COPEL had on December 31, 2009 commitments to environmental agencies in the amount of R$ 89,541 (R$ 17,674 as of 2008), which shall be realized over the next few years, so that this amount will mostly be incorporated into the Company's property, plant, and equipment as disbursements are made, thus significantly reducing the risk of environmental damage. h) Other taxes 1) Service Tax (ISS) These claims involve tax penalties imposed on COPEL for not having withheld service tax on the services rendered to the Company by third-parties. 81 2) Value-Added Tax on Sales and Services (ICMS) The majority of the discussions involve the filing of a judicial claim by the Group A consumers against the inclusion of the contracted demand in the calculation basis of ICMS. However, in almost all of these judicial claims, the judiciary has removed the Company from the defendant position of the demand and maintains the State of Paraná as legitimate defendant to respond for the possible incorrect collection of ICMS amounts on the contracted demand of electric energy. 3) Urban Real Estate Tax (IPTU) COPEL is disputing both administratively and judicially the levy of IPTU charges on its concession-related properties, on grounds that these are tax exempt. In fact, the Company has been successful in some cases of tax executions filed by State municipalities against it. 4) Social Security Contributions COPEL is party to a wide range of administrative and judicial proceedings involving social security contributions. Most claims, however, involve COPELs joint liability for the collection of social security contributions levied on services rendered by third-parties. 5) Rural Real Estate Tax (ITR) The discussions on ITR involve, basically, the questioning of the incidence of this tax on the flooded areas resulting from the construction of hydroelectric plants, as well as on the areas currently in possession of people settled due to the Resettling Programs which are, also, due to the construction of hydroelectric plants. 6) Contribution for Intervention in the Economic Domain (CIDE/FUST/FUNTTEL) The Company has filed administrative claims disputing Assessment Notices issued by the National Telecommunications Agency (ANATEL) and by the Ministry of Communications, on account of supposed balances owed from 2001 to 2006 to the Telecommunications Universalization Fund (FUST) and to the Telecommunications Technology Development Fund (FUNTTEL). COPEL Telecommunications has argued that the basis for calculation of these charges is correct, pursuant to the applicable legislation, so that no outstanding balances exist. 28 Shareholders' Equity a) Share capital As of December 31, 2009, Copels paid in share capital, represented by shares with no par value, was R$ 4,460,000. The different classes of shares and main shareholders are detailed below: 82 In shares Shareholders Common Class A Preferred Class B Preferred Total % State of Paraná 85,028,598 58.63 - - 13,639 0.01 85,042,237 31.08 BNDESPAR 38,298,775 26.41 - - 27,282,006 21.28 65,580,781 23.96 Eletrobrás 1,530,774 1.06 - 1,530,774 0.56 Stock Exchanges BM&FBOVESPA 19,465,551 13.42 127,327 32.25 60,515,455 47.19 80,108,333 29.27 NYSE 152,436 0.11 - 40,077,562 31.26 40,229,998 14.70 Latibex - 301,167 0.23 301,167 0.11 Municipalities 178,393 0.12 12,797 3.24 - - 191,190 0.07 Other shareholders 376,553 0.25 254,717 64.51 39,625 0.03 670,895 0.25 (1) São Paulo Stock Exchange (2) New York Stock Exchange (3) Latin American Securities Market in Euros, linked to the Madrid Stock Exchange Each share entitles its holder to one vote in the general shareholders meetings. Preferred shares, which do not carry voting rights, are divided into classes A and B. Class A preferred shares enjoy priority in the reimbursement of capital and in the right to non-cumulative annual dividends of 10%, calculated proportionately to the capital represented by the shares of this class. Class B preferred shares have priority in the reimbursement of capital and the right to the distribution of minimum dividends, calculated as 25% of adjusted net income, pursuant to the corporate legislation and to the Companys by-laws, calculated proportionately to the capital represented by the shares of this class. Class B shareholders have priority only over the common shareholders in the distribution of mandatory dividends, which shall only be paid out of the remaining net income after the payment of priority dividends to class A shareholders. According to Article 17 and following paragraphs of Federal Law 6,404/76, dividends paid to preferred shares must be at least 10% higher than those paid to common shares. 83 b) Shareholder Breakdown COMPANHIA PARANAENSE DE ENERGIA - COPEL As of 31/12/2008 (In shares) SHAREHOLDING POSITION OF THE HOLDERS OF MORE THAN 5% OF EACH CLASS OF STOCK (ENTITIES AND INDIVIDUALS) Class A Preferred Class B Preferred Common Shares Shares Shares Total SHAREHOLDER Shares % Shares % Shares % Shares % CONTROLLING SHAREHOLDERS STATE OF PARANÁ 85,028,598 58.63 - - 13,639 0.01 85,042,237 31.08 BNDES PARTICIPAÇÕES S.A. - BNDESPAR 38,298,775 26.41 - - 27,282,006 21.28 65,580,781 23.96 - TREASURY STOCK - OTHER SHAREHOLDERS 21,703,707 14.96 398,177 100.00 100,930,473 78.71 123,032,357 44.96 TOTAL Obs.: BNDES Participações S.A. - BNDESPAR is a public company, wholly-owned by Banco Nacional de Desenvolvimento Social - BNDES, which is 100.0% owned by the Federal Government. It holds a shareholders' agreement with the State Government. COMPANHIA PARANAENSE DE ENERGIA - COPEL As of 31/12/2009 (In shares) SHAREHOLDING POSITION OF THE HOLDERS OF MORE THAN 5% OF EACH CLASS OF STOCK (ENTITIES AND INDIVIDUALS) Class A Preferred Class B Preferred Common Shares Shares Shares Total SHAREHOLDER Shares % Shares % Shares % Shares % CONTROLLING SHAREHOLDERS STATE OF PARANÁ 85,028,598 58.63 - - 13,639 0.01 85,042,237 31.08 BNDES PARTICIPAÇÕES S.A. - BNDESPAR 38,298,775 26.41 - - 27,282,006 21.28 65,580,781 23.96 CREDIT SUISSE HEDGING-GRIFFO CV S.A (FUNDS) 9,774,900 6.74 - - 175,830 0.14 9,950,730 3.64 BLACKROCK INC. (FUNDS) - 7,817,189 6.10 7,817,189 2.86 TREASURY STOCK - OTHER SHAREHOLDERS 11,928,807 8.23 394,841 100.00 92,940,790 72.47 105,264,438 38.47 TOTAL Obs.: BNDES Participações S.A. - BNDESPAR is a public company, wholly-owned by Banco Nacional de Desenvolvimento Social - BNDES, which is 100.0% owned by the Federal Government. It holds a shareholders' agreement with the State Government. 84 COMPANHIA PARANAENSE DE ENERGIA - COPEL As of 31/12/2008 (In shares) CONSOLIDATED SHAREHOLDING POSITION OF THE MAJORITY SHAREHOLDERS AND SENIOR MANAGEMENT OF THE COMPANY AND FREE- FLOATING STOCK Class A Preferred Class B Preferred Common Shares Shares Shares Total SHAREHOLDERS Shares % Shares % Shares % Shares % MAJORITY SHAREHOLDER 123,327,373 85.04 - - 27,295,645 21.29 150,623,018 55.04 S. MANAGEMENT BOARD OF DIRECTORS 9 - 9 - BOARD OF OFFICERS 102 - 102 - FISCAL COUNCIL - TREASURY STOCK - OTHER SHAREHOLDERS 21,703,596 14.96 398,177 100.00 100,930,473 78.71 123,032,246 44.96 TOTAL FREE-FLOAT COMPANHIA PARANAENSE DE ENERGIA - COPEL As of 31/12/2009 (In shares) CONSOLIDATED SHAREHOLDING POSITION OF THE MAJORITY SHAREHOLDERS AND SENIOR MANAGEMENT OF THE COMPANY AND FREE- FLOATING STOCK Class A Preferred Class B Preferred Common Shares Shares Shares Total SHAREHOLDERS Shares % Shares % Shares % Shares % MAJORITY SHAREHOLDER 123,327,373 85.04 - - 27,295,645 21.29 150,623,018 55.04 S. MANAGEMENT BOARD OF DIRECTORS 9 - 9 - BOARD OF OFFICERS 102 - 102 - FISCAL COUNCIL - TREASURY STOCK - OTHER SHAREHOLDERS 21,703,596 14.96 394,841 100.00 100,933,809 78.71 123,032,246 44.96 TOTAL FREE-FLOAT c) Capital reserves Parent Company Contributions and grants for investments 702 702 Recoverable Rate Deficit Account (CRC) 790,555 790,555 Tax incentives - FINAM 47,083 47,083 85 d) Profit reserves Parent Company Legal reserve 428,912 377,590 Investment reserve 3,102,809 2,377,157 The legal reserve is made of 5% of the net income for the fiscal year, before any distributions, limited to 20% of share capital. The investment reserve is designed to cover the Companys program of expenditures in property, plant, and equipment, pursuant to article 196 of the Brazilian Corporate Law. It is funded by retaining any remaining net income for the fiscal year, after the legal reserve and interest on capital are assigned. e) Proposed distribution of dividends . Parent Company Net income for the fiscal year Tax effects on COPEL for distributing interest on capital (78,200) (77,520) Net income for the year net of the tax effects of interest on capital Theoretical legal reserve out of the above income (47,412) (50,061) Basis for calculation of minimum dividends Mandatory minimum dividends (25%) Income tax withheld (IRRF) on interest on capital 24,254 24,043 Adjusted minimum dividend, incl. effects of income tax withheld (IRRF) Suitable return on capital Distribution of dividends Distributed dividends allocated to: Common shares 126,126 132,398 Class A preferred shares 644 648 Class B preferred shares 122,689 128,788 Dividends per share: Common shares 0.86965 0.91289 Class A preferred shares 1.62979 1.62979 Class B preferred shares 0.95679 1.00438 Interest on capital is recorded in interest expenses and, for the presentation purposes of the financial statements, is shown as an allocation of the net income for the fiscal year. In the statement of income, its reversal was made under a specific item in financial expenses, as required by CVM. On October 29, 2009, the 126 th Meeting of the Board of Directors approved the payment of interest on capital in lieu of dividends, up to the legal limit, by the wholly-owned subsidiaries to the parent company, and by the parent company to its shareholders, after the General Shareholders' Meeting in the first four months of 2010, or before then, should the Board of Officers so choose. 86 The Board of Officers, at a meeting on November 11, 2009, decided to start payment of advance interest on capital in lieu of dividends for fiscal year 2009 on December 7, 2009, to shareholders who held shares on November 12, 2009. This payment amounted to R$ 168,000, pursuant to Law no. 9,249/95, and will be deducted from the annual dividends for 2009, once they're determined. 29 Operating Revenues . Consolidated Electricity sales to final customers Residential 1,071,740 935,934 Industrial 1,107,740 1,069,201 Commercial, services, and other activities 697,997 622,046 Rural 135,520 123,071 Public agencies 95,853 86,334 Public lighting 73,883 67,005 Public services 67,902 63,403 Network charge adjustment share 3,052 1,886 Electricity sales to distributors Agreements for Power Trade on the Regulated Market - CCEAR (auction) 1,098,636 818,585 Bilateral contracts 197,207 496,380 Electric Energy Trading Chamber - CCEE 98,963 48,129 Charges for the use of the transmission grid Rate for the use of the distribution system (TUSD) Residential 1,142,061 1,054,150 Industrial 1,030,657 1,043,588 Commercial, services, and other activities 748,765 687,563 Rural 144,807 138,138 Public agencies 102,078 96,529 Public lighting 78,839 74,943 Public services 72,440 70,925 Consumidores livres 138,706 150,605 Basic Network and Basic Network Connections 168,945 140,503 Connection grid 2,720 3,439 Basic Network charge adjustment share 5,951 12,715 . Revenues from telecommunications . Distribution of piped gas Other operating revenues Leases and rents 97,696 95,316 Revenues from services 38,040 30,445 Charged service 9,179 9,316 Other revenues 1,130 933 87 a) Basic Network  rate for the use of the transmission system (TUST) Transmission companies are entitled to Annual Allowed Revenues (RAP), whose initial amounts and adjustment criteria are set forth in the companies' concession agreements. COPEL Generation and Transmission holds four transmission concession agreements, with different rate review criteria and revenue structures. Concession Agreement no. 060/2001 covers the concession for the public service of power transmission comprising the facilities in operation as of December 31, 1999, collectively named Existing Basic Network (RBSE), and the facilities and network upgrades authorized by ANEEL since then, collectively named New Facilities of the Basic Network (RBNI). In addition to the basic network, this agreement grants COPEL the operation of facilities collectively named Other Transmission Facilities (DITs) and the sharing of facilities with other transmission utilities. This concession has a 20-year term from the date of publication of Law no. 9,074/1995 and expires on July 7, 2015. The current agreement features a rate review clause which covers only the new authorized facilities, while the revenues from the existing system are isolated, i.e., they will not be increased until the expiration of the concession, but only restated according to the IGP-M inflation index. Transmission Concession Agreement no. 075/2001, granted to the Company on August 7, 2001, covers the concession the implementation of the 230-kV transmission line between the Bateias substation, in Campo Largo, and the Jaguariaíva substation, the respective line inputs, and other facilities required for the operation of the line. This concession has a 30-year term from the date of signature of the agreement, i.e., it expires on August 17, 2031, but may be extended for another 30 years, at ANEELs discretion. This agreement does not include a rate review clause, and its allowed revenues are restated annually according to the IGP-M index. On March 17, 2008, COPEL signed with ANEEL Concession Agreement no. 006/2008, covering the 230-kV transmission line between the Bateias and Pilarzinho substations in Curitiba. The agreement has a 30-year term and provides for rate review in the 5 th , 10 th , and 15 th year after signature. In the years between rate reviews, its allowed revenues will be restated according to the IPCA inflation index. The facility became commercially operational on September 12, 2009. On November 19, 2009, COPEL signed concession agreement no. 27/2009 with ANEEL, for the concession to build the 525-kV transmission line connecting the Foz do Iguaçu substation and the Cascavel-West substation. This project is currently under construction and is scheduled to enter operation two years from the signature of the concession agreement. 88 30 Deductions from Operating Revenues . Consolidated Taxes and social contributions on revenues VAT (ICMS) 1,802,096 1,600,758 COFINS 677,458 642,930 COFINS - Tax Recovery Program (Note 8.d) 25,765 - PIS/PASEP 147,162 139,579 PIS/PASEP - Tax Recovery Program (Note 8.d) 5,594 - ISSQN 1,786 1,834 Customer charges Energy Development Account (CDE) 204,186 189,561 Fuel Consumption Account (CCC) 180,148 153,208 Global Reversal Reserve (RGR) 78,560 64,877 Research and development and energy efficiency -R&D and EEP 56,284 53,616 Other 326 254 31 Operating Costs and Expenses Consolidated operating costs and expenses are broken down below: Costs of General and Other Nature of costs and expenses goods and/or Sales administrative rev. (exp.), Consolidated services expenses expenses net Total Electricity purchased for resale (a) (1,681,876) - - - (1,681,876) Charges for use of power grid (b) (609,649) - - - (609,649) Personnel and management (c) (630,037) (4,764) (167,749) - (802,550) Pension and healthcare plans (Note 23) (13,479) (321) (377) - (14,177) Materials and supplies (d) (58,390) (2,862) (6,679) - (67,931) Raw materials and supplies for power generation (21,231) - - - (21,231) Natural gas and supplies for the gas business (135,353) - - - (135,353) Third-party services (e) (228,536) (25,137) (52,435) - (306,108) Depreciation and amortization (363,597) (10) (24,111) (3,830) (391,548) Provisions and reversals (f) - (16,448) - 67,655 51,207 Other costs and expenses (g) (23,962) 3,976 (136,875) (133,957) (290,818) 89 Costs of General and Other Nature of costs and expenses goods and/or Sales administrative rev. (exp.), Consolidated services expenses expenses net Total Electricity purchased for resale (a) (1,615,086) - - - (1,615,086) Charges for use of power grid (b) (466,652) - - - (466,652) Personnel and management (c) (531,031) (3,652) (139,144) - (673,827) Pension and healthcare plans (Note 23) (25,737) (280) (3,999) - (30,016) Materials and supplies (d) (49,175) (2,999) (5,300) - (57,474) Raw materials and supplies for power generation (19,274) - - - (19,274) Natural gas and supplies for the gas business (163,846) - - - (163,846) Third-party services (e) (190,269) (22,867) (55,112) - (268,248) Depreciation and amortization (376,789) (13) (22,321) (5,620) (404,743) Provisions and reversals (f) - 5,824 - (104,718) (98,894) Other costs and expenses (g) (35,583) (5,782) (31,036) (141,677) (214,078) Parent Company operating costs and expenses are broken down below: General and Other Parent Nature of costs and expenses administrative rev. (exp.), Company expenses net Total Management (c) (7,083) - (7,083) Pension and healthcare plans (222) - (222) Materials and supplies (13) - (13) Third-party services (e) (4,338) - (4,338) Depreciation and amortization - (754) (754) Provisions and reversals (f) - 187,231 187,231 Other expenses (63,484) 591 (62,893) General and Other Parent Nature of costs and expenses administrative rev. (exp.), Company expenses net Total Management (c) (5,965) - (5,965) Healthcare plan (140) - (140) Materials and supplies (14) - (14) Third-party services (e) (3,909) - (3,909) Depreciation and amortization - (63) (63) Provisions and reversals (f) - (8,246) (8,246) Other expenses (3,337) (31,552) (34,889) 90 a) Electricity purchased for resale . Consolidated Eletrobrás - Centrais Elétricas Brasileiras S.A. (Itaipu) 478,383 502,417 Furnas Centrais Elétricas S.A. - auction 322,514 295,615 Companhia Hidro Elétrica do São Francisco - Chesf - auction 305,207 283,870 Itiquira Energética S.A. 116,195 107,894 Companhia Energética de São Paulo - Cesp - auction 115,162 104,722 Centrais Elétricas do Norte do Brasil S. A. - Eletronorte - auction 99,748 92,794 Câmara de Comercialização de Energia - CCEE 81,902 148,635 CPFL Energia S.ª - auction 74,927 8,828 Program for incentive to alternative energy sources - Proinfa 63,764 63,239 Dona Francisca Energética S.A. 60,303 55,496 Companhia Energética de Minas Gerais - Cemig - auction 58,578 42,877 Cia. Estadual de Geração e Transmissão de Energia Elétrica S.A. - CEEE - auction 34,773 32,472 Power purchased for resale - CVA (100,204) (71,990) (-) Pasep/Cofins taxes on power purchased for resale (203,370) (172,759) Other utilities - auction 173,994 120,976 b) Charges for the use of the main transmission grid . Consolidated Furnas Centrais Elétricas S.A. 123,697 113,415 System Service Charges - ESS 95,468 71,261 Cia. Transmissora de Energia Elétrica Paulista - Cteep 65,323 60,477 Companhia Hidro Elétrica do São Francisco - Chesf 59,594 56,193 Eletrosul Centrais Elétricas S.A. 44,790 39,651 Centrais Elétricas do Norte do Brasil S. A. - Eletronorte 42,975 40,518 Companhia Energética de Minas Gerais - Cemig 25,037 20,255 TSN Transmissora Nordeste Sudeste de Energia S.A. 19,795 18,477 Novatrans Energia S.A. 19,521 18,722 National System Operator - ONS 19,206 16,429 Cia. Estadual de Geração e Transmissão de Energia Elétrica S.A. - CEEE 17,457 16,217 Empresa Amazonense de Transmissão de Energia - Eate 16,545 15,344 ATE II Transmissora de Energia S.A. 8,407 8,018 Empresa Norte de Transmissão de Energia S.A. - Ente 8,403 7,858 Itumbiara Transmissora de Energia Ltda 7,990 7,611 Expansion Transmissora de Energia Elétrica S.A. 7,649 7,253 Empresa Transmissora de Energia Oeste Ltda - Eteo 6,759 6,381 STN Sistema de Transmissão Nordeste S.A 6,740 6,386 NTE Nordeste Transmissora de Energi S.A 5,905 5,570 ATE Transmissora Energia S.A 5,508 5,279 Integração Transmissão Energia - INTESA 4,679 2,921 ATE III Transmissora de Energia S.A 4,381 2,641 Arthemis Transmissora de Energia S.A 3,583 3,411 (-) Pasep/Cofins taxes on charges for use of power grid (54,959) (62,676) CVA - charges (13,216) (64,319) Other utilities 58,412 43,359 91 c) Personnel and management expenses Parent Company Consolidated Personnel Wages and salaries - - 530,168 476,552 Social charges on payroll - - 171,319 153,999 - - Profit sharing (1) - - 64,995 65,816 Meal assistance and education allowance - - 55,695 49,078 Provision (rev) for compensation - volunt. red./retirement(2) - - 24,291 (825) Compensation - volunt. redundancy/retirement(2) 16,702 - Compensation - PDV (2) - - 15,859 - - - (-) Transfers to construction in progress - - (86,567) (80,043) - - Management Wages and salaries 5,657 4,806 8,473 7,705 Social charges on payroll 1,426 1,159 1,770 1,716 Other expenses - - 24 - (-) Transfers to construction in progress - - (179) (171) 1) Profit sharing Since 1996, the Company has carried out an employee profit sharing program, which is paid to the extent previously established operational and financial goals are met. The amount of profit sharing has been accrued as follows: Consolidated Copel Geração e Transmissão 14,721 16,289 Copel Distribuição 46,102 45,580 Copel Telecomunicações 3,528 3,534 Compagas 644 413 2) Voluntary Redundancy and Retirement Incentive Programs On December 14, 2009, Company management launched, effective as of that date, a Voluntary Redundancy Program (PDV), which provides special compensation to employees who have been with the Company for at least 10 years, who have obtained Social Security retirement benefits, and who choose to resign from the Company. 92 The deadline for applications by employees who had been granted retirement benefits by INSS until December 14, 2009 expired on January 13, 2010, and the deadline for employees who are granted INSS retirement benefits as of December 15, 2009 expires 30 days from COPEL's receipt of retirement confirmation letters from INSS. The termination timeframe from employees who had been granted retirement benefits by INSS until December 14, 2009 was March 1 to March 15, 2010, and the timeframe for employees who are granted INSS retirement benefits as of December 15, 2009 runs from the first to the 15 th day of the first month after application to the program. Employees who quit by December 2009 under the voluntary redundancy programs launched in January 2009 received supplemental compensation pursuant to the new rules created on December 14, 2009. d) Materials and Supplies Consolidated Fuel and vehicle parts 22,586 21,565 Materials for the electric system 18,517 13,573 Cafeteria supplies 6,179 5,048 Office supplies 5,849 5,160 Materials for civil construction 3,782 3,320 Tools 2,763 1,529 Safety supplies 2,269 2,211 IT equipment 1,635 725 Lodging supplies 1,049 997 Other materials 3,302 3,346 93 e) Third-Party Services . Parent Company Consolidated Transmission grid - - 74,986 57,830 Technical, scientific, and adm. Consulting 1,382 1,119 25,437 22,886 Postal services - 1 24,960 22,683 Authorized and registered agents - - 21,274 19,605 Telephone services - - 16,243 15,513 Administrative support services - - 15,889 15,202 Data processing and transmission - - 15,708 20,032 Security - - 14,589 12,648 Travel 52 167 13,139 11,340 Meter reading and bill delivery - - 11,003 7,918 Personnel training - 1 8,678 7,680 Upkeep of right of way areas - - 8,316 5,235 Civil maintenance services - - 8,015 5,619 Services in "green areas" - - 5,735 5,069 Customer service - - 5,707 4,365 Vehicle maintenance and repairs - - 4,498 4,012 Cargo shipping - - 3,854 2,980 Satellite communications - - 3,722 4,948 Telephone operator - - 3,133 2,604 Auditing 2,173 2,077 3,097 2,803 Advertising 356 349 1,434 1,504 Other services 375 195 16,691 15,772 f) Allowance and reversals Parent Company Consolidated Provision (reversals) for doubtful accounts Customers and distributors (Note 6) - - 15,398 (3,583) Third-party services and other credits - - 1,050 (2,241) - - Provision (reversals) for contingencies (Note 27) Labor - - 53,551 51,786 Regulatory - 9,249 151 34,690 Suppliers - - 31,815 2,255 Civil and administrative law (106) 418 32,743 17,387 Customers - - 128 (1,048) Environmental - - 10 (163) COFINS tax - 7,140 - 7,140 Other taxes (8,372) (8,561) (7,300) (7,329) Reversal of Contingencies - Tax Recovery Program COFINS Lawsuit - Law no. 11941/09 (Note 8.d) (178,753) - (178,753) - - - 94 g) Other operating costs and expenses . Parent Company Consolidated Financial compensation for use of water resources - - 80,227 86,513 Taxes 7 2,473 11,212 10,930 Taxes - Tax Recovery Program (Note 8.d) 61,872 - 61,872 - Reparations 698 - 51,705 5,164 Concession charge - ANEEL grant (1) - - 35,905 45,710 Losses in the decommissioning and disposal of assets - - 32,984 6,829 ANEEL inspection fee - - 15,403 17,821 Leases and rents (2) 164 155 13,707 12,799 Insurance - 1 6,868 6,118 Own energy consumption - - 5,868 5,678 Donations - Rouanet Law and fund for the rights of children and teenagers - FIA - - 5,897 7,312 Advertising - - 3,464 3,633 Provision (reversal) for devaluation of tax incentives 733 23,902 733 23,902 Recovery of costs and expenses - (27) (41,760) (39,967) Other costs and expenses (revenues), net (581) 8,385 6,733 21,636 1) Concession charges  ANEEL grant These are charges for the concession of Use of Public Property ( Uso de Bem Público or UBP) in connection with the start of operation of the Santa Clara Hydroelectric Power Plant (Elejor), which are recorded under liabilities, proportionately to the actual number of days until the respective collection month and the expiration date of the concession. As compensation for the use of the public property under this concession contract, ELEJOR shall pay to the Federal Government, from the 6 th until the 35 th year of the concession, or as long as it runs the corresponding hydropower projects, monthly installments equivalent to 1/12 of the annual proposed payment of R$ 19,000, pursuant to the Bidding Confirmation. These installments are restated annually or at the legally applicable intervals, according to the IGP-M inflation index, starting in May 2001. The main amount on the date of signature of the concession contract was R$ 570,000. This amount, restated monthly according to the IGP-M inflation index, totaled R$ 1,130,521, distributed as follows: 95 Consolidated Nominal Value Present Value Payments made until December 2009 107,512 107,512 2010 37,918 36,356 2011 36,712 32,477 2012 36,712 29,968 2013 36,712 27,653 After 2013 874,955 277,972 The calculation of present value was made taking into account an actual net discount rate of around 8% p.a., compatible with the estimated long-term rate and not tied to the expected rate of return of the project. In 2009, the Company recorded to income the amount of R$ 35,905 (R$ 45,710 in 2008). The current concession was granted on October 23, 2001, with contract signature on October 25, 2001 and final date on October 25, 2036. 2) Leases and rents Consolidated Facilities 12,100 9,668 Copying machines 3,353 3,408 Other 699 775 (-) PIS and COFINS credits (1,262) (345) (-) Transfers to p.,p.,&e. in progress (1,183) (707) COPELs estimate for expenses with property rentals in 2010 is basically the same as 2009, plus two properties located in Curitiba and the contractual monetary restatement rates; there are no risks in connection with contract rescission. Of the total R$ 12,100 spent in rental properties, R$ 8,300 refer to the rental of the Km 3 Center facilities, signed by COPEL and the COPEL Foundation, and which is the most significant rental agreement held by the Company. In future periods, this amount will be restated according to a real estate appraisal of the property. (1) Information unaudited by the independent auditors. 96 32 Financial Income (Losses) . Parent Company Consolidated Financial revenues Income from financial investments 47,868 36,313 171,821 205,046 Income from CRC transferred to State Government (Note 7.b) - - 83,834 79,539 Penalties on overdue bills - - 59,420 55,096 Interest on taxes paid in advance 6,596 4,247 27,168 10,113 Return on Portion A (CVA) - - 22,343 11,630 Fines - - 9,407 11,879 Interest and commissions on loan agreements 77,770 63,908 - - Monetary variation of CRC transferred to State Government (Note 7.b) - - (18,196) 110,050 Other financial revenues 1,658 2,960 10,121 5,267 (-) Financial expenses Debt charges 96,553 137,235 149,134 210,136 Interest - Tax Recovery Program (Note 8.d) 73,555 - 90,164 - PIS/PASEP-COFINS on interest on capital 39,085 35,331 39,644 36,198 Interest on R&D and EEP - - 13,252 14,522 IOF tax - 65 9,619 8,354 Penalties - Tax Recovery Program (Note 8.d) 1,238 - 2,476 - Interest on tax installments 1,321 - 2,092 - Return on Portion A (CVA) - - 1,966 9,489 Late fees, tax penalties, and other penalties - - 1,438 8,977 Monetary and exchange variations 4 1 (10,434) 68,341 Other financial expenses 1 1 943 38,240 33 Spot Market (CCEE) The Wholesale Energy Market or MAE has ceased its operations, and as a consequence its activities, assets, and liabilities were absorbed on November 12, 2004 by the Electric Energy Trading Chamber (CCEE), a private corporate entity subject to ANEEL regulation and inspection. COPEL has not recognized as actual and final the data concerning the sale of electric energy by COPEL Distribuição on the Wholesale Energy Market (MAE), currently CCEE, in 2000, 2001, and the first quarter of 2002. These figures were calculated according to criteria and amounts that take into account decisions by the Regulatory Agency which have been challenged by the Company both administratively and judicially. 97 The Company's claim is substantially based on the fact that it conducted power sale transactions, which should not serve as basis for calculations made by the regulatory agency, only to fulfill contractual obligations to customers on the southeastern market. The estimated amount of discrepancies in calculation was approximately R$ 1,176,000 (restated as of December 31, 2009), which has not been recognized by the Company as a supplier liability. Based on the opinion of its legal counsel, management considers it possible that the final rulings in these lawsuits will be favorable to the Company. a) CIEN Contract Renegotiation To make up for the supply under the terminated agreement with CIEN, COPEL has participated in all power sale mechanisms under the applicable legislation, pursuant to MME Ordinance no. 294/2006. The shortage of offer by power generators at the auctions of power from existing facilities (A-1) in 2007 and 2008, however, has not allowed COPEL to fully make up for the lost supply under the CIEN contract. COPELs participation in adjustment auctions and the Mechanism for the Offsetting of Surpluses and Deficits (MCSD), however, has allowed the Company to partially make up for the CIEN volume, so that it will be able to fully meet the projected demand for 2009, 2010, 2011, and 2012. In 2008, COPEL had already made up for a part of the CIEN volume through the 2008 A-5 auction of power from new projects and a contract with the Jirau Power Plant, starting in 2013. b) Current transactions at CCEE The accumulated balances of transactions carried out by the Company are: Copel Geração e Copel UEG Transmissão Distribuição Elejor Araucária Consolidated Current assets (Note 6) As of December 2008 642 14 - 105 761 9,931 From January through March 2009 225 - - - 225 - From July through September 2009 10,095 747 - - 10,842 - From October through December 2009 27,758 140 883 - 28,781 - Current liabilities (Note 21) As of December 2008 - 27,976 From October through December 2009 - 1,859 - 1,859 - 98 c) Changes in the CCEE balances Amount to Amount to be settled Settlement Appropriation be settled Current assets As of December 2008 9,931 (8,824) (346) 761 From January to March 2009 - (23,024) 23,249 225 From July to September 2009 - (19,613) 30,455 10,842 From October to December 2009 - (9,151) 37,932 28,781 (-) Current liabilities Up to December 2008 27,976 (32,584) 4,608 - From January to March 2009 - (36,338) 36,338 - From April to June 2009 - (30,223) 30,223 - From July to September 2009 - (649) 649 - From October to December 2009 - - 1,859 1,859 Net total (18,045) (1) Information unaudited by the independent auditors. 34 Financial Instruments The use of financial instruments by the Company is restricted to Cash and cash equivalents, Bonds and Securities, Customers and Distributors, Accounts Receivable from government agencies, CRC Transferred to State Government, Loans and Financing, Debentures, and Suppliers. a) Market Value of Financial Instruments The market values of the Companys main financial instruments as of December 31, 2009, which are close to their carrying values, are shown below: Financial Instruments Consolidated Market Value Book Value Cash and cash in equivalents 1,696,152 1,696,152 1,813,576 Accounts receivable from government agencies 132,191 132,191 172,854 CRC transferred to State Government 1,254,574 1,254,574 1,319,903 Bonds and securities 119,064 119,062 69,065 Collaterals and escrow deposits - bonds as security 113,310 113,308 150,761 Loans and financing 865,842 865,842 867,517 Debentures 795,784 807,579 997,116 Eletrobrás (Itaipu) 80,104 80,104 100,040 Petrobras (Compagas) 23,166 23,166 36,775 1) The market values of quotas in investment funds was calculated according to criteria established by the respective by-laws and ratified by the managing banks. 99 2) The market value of the Companys debentures was calculated according to the Unit Price quote on December 31, 2009, obtained from the National Association of the Financial Market Institutions (ANDIMA), and the value of ELEJORs debentures was obtained from C&D Distribuidora de Títulos e Valores Mobiliários. b) Risk Factors 1) Credit risk The Companys credit risk comprises the possibility of losses due to non-payment of power bills. This risk is closely tied to factors that are either internal or external to COPEL. To mitigate this risk, the Company focuses on the management of receivables, detecting customer segments which are most likely not to pay their bills, suspending power supply, and implementing specific collection policies, tied to real estate or personal securities whenever possible. Doubtful accounts are properly covered by provisions to offset potential losses in their realization. 2) Foreign currency risk This risk comprises the possibility of losses due to fluctuations in exchange rates, which may reduce assets or increase liabilities denominated in foreign currencies. The Companys foreign currency indebtedness is not significant and it is not exposed to foreign exchange derivatives. The Company monitors all relevant exchange rates. The effect of the exchange rate variation resulting from the power purchase agreement with Eletrobrás (Itaipu) is recorded under the account for compensation of Portion A as invoices are paid and it is passed on to customers in COPEL Distribuição's annual rate reviews. The exchange rate variation resulting from the purchase of gas from Petrobras by Compagas has a direct impact on the Company's results. Compagas continually negotiates with its customers, trying whenever possible to pass these costs on to them. The Companys exposure to foreign currency risk is shown below: Net Foreign Currency Assets Liabilities exposure Collaterals and escrow deposits 24,195 - 24,195 Loans and financing - (92,643) (92,643) Suppliers Eletrobrás (Itaipu) - (80,104) (80,104) Petrobras (Compagas) - (23,166) (23,166) 3) Interest rate risk This risk comprises the possibility of losses due to fluctuations in interest rates, which may increase the financial expenses in connection with liabilities on the market. The Company has not engaged in transactions with derivatives to cover this risk, but it has continued to monitor interest rates, in order to assess the potential need for such transactions as a way of protecting against interest rate risks. 4) Accelerated maturity risk This risk results from the potential breach of restrictive contract provisions, such as those contained in the loan, financing, and debenture agreements of the Company, which usually require that certain economic and financial indicators, which are calculated and analyzed periodically for compliance, be kept at determined levels (financial covenants). 5) Power shortage risk This risk results from the possibility of periods with low levels of rainfall, since Brazil relies heavily on hydroelectric sources, which depend on the water levels in their reservoirs to operate. A long period of drought may reduce the water levels in power plant reservoirs and result in losses due to reduced revenues if a new rationing program is implemented. According to the 2009 Annual Power Operation Plan, published annually at www.ons.org.br, the National System Operator projects a comfortable situation in terms of supply to the power market over the next 5 years, from May 2009 until December 2013, based on the probability analyses used in this kind of study. The criteria for guarantee of supply established by the National Power Policy Council (CNPE) (risk of power deficit below 5%) is easily met in all regions of Brazil during this five-year period) . (1) Information unaudited by the independent auditors. 6) Risk of non-renewal of concessions COPEL holds concessions for power generation, transmission, and distribution services, with the expectation that they will be renewed by the Ministry of Mining and Energy (MME) with the support of ANEEL. If the extension of these concessions is not approved by the regulatory authority or even if it occurs at additional costs to the Company ("costly concession"), current profitability and activity levels may be affected. 7) Financial Instruments - Derivatives Pursuant to CVM Ruling no. 550, dated October 17, 2008, COPEL reviewed its transactions and did not identify any derivative instruments. 8) Risk of failure to observe the construction schedule under Concession Contract no. 001/2007  MME  Mauá Power Plant In the event of failure to observe the construction schedule for the Mauá Power Plant, the members of Consórcio Energético Cruzeiro do Sul are subject to the penalties established in the applicable legislation, particularly those established under ANEEL resolutions. In addition to penalties, the members of the consortium are liable to fulfill the power sale agreements signed in the regulated environment (CCEARs), pursuant to ANEEL regulation. Delays in the delivery of power from the Mauá Power Plant will need to be attributable to court orders which prevented the beginning of construction or interrupted it, i.e., an obligation affected by the acts of third-parties, particularly those of the government, or to an act of God or force majeure . In these circumstances, the concession contract itself provides for the waiver of liability of the concession holders. c) Sensitivity Analysis COPEL conducted a sensitivity analysis for the financial instruments above, in compliance with CVM Instruction no. 575, dated December 17, 2008, which requires the presentation of two additional risk scenarios with 25% and 50% deterioration of each risk variable. These scenarios may have impacts on the future income and/or cash flows of the Company, as shown below: Assumptions: 1) Baseline: maintenance of rates at the same levels observed in the average market expectations for 2010, according to the Focus Report issued the Brazilian Central Bank as of December 31, 2009; 2) Adverse Scenario: deterioration of 25% compared to the baseline in the main risk factor for each financial instrument; 3) Remote Scenario: deterioration of 50% compared to the baseline in the main risk factor for each financial instrument. . Basis Adverse Remote Operation Baseline Scenario Scenario . Financial Assets Financial Investments 1,616,535 1,779,161 1,738,505 1,697,849 CRC transferred to State Government 1,254,574 1,311,031 1,296,917 1,282,803 Financial Liabilities Loans and financing Foreign currency 92,643 93,111 116,389 139,667 National currency 773,199 819,635 831,243 842,852 Debentures 807,579 885,351 904,795 924,238 This sensitivity analysis aims to measure the impact of changes in the market variables on each financial instrument used by the Company. The balances as of December 31, 2009 have been used as the basis for the projection of future balances as of December 31, 2010. The actual behavior of each debt balance will follow the respective contracts, and the balance of financial investments may fluctuate as the need or availability of cash is affected by the Company's regular operations and the operations of its subsidiaries and investees. Nevertheless, the settlement of transactions involving these estimates may result in different amounts than those estimated due to the inherent subjectivity of the process of preparation of sensitivity analyses. 35 Related-Party Transactions a) Parent Company Parent Company Related party / Nature of operation Assets Liabilities Income Assets Liabilities Income . Controlling Shareholders Government of the State of Paraná Dividends payable - 73,958 - - 77,635 - BNDESPAR Dividends payable - 51,193 - - 54,218 - Senior management Wages, social charges, and others (Note 31.c) - - (7,083) - - (5,965) Pension and healthcare contributions (Note 23.c) - - (222) - - (140) The main balances of transactions between the Parent Company and its subsidiaries and investees are shown in Note 15, Receivables from Related Parties, and 16, Investments. The Parent Company became in 2002 guarantor of the loans signed by its investee Dona Francisca Energética S.A. with the National Economic and Social Development Bank (BNDES) (joint debtor), and with Bradesco (joint debtor). As of December 31, 2009, the outstanding debt was R$ 32,697 and R$ 19,816, respectively. b) Consolidated Consolidated Related party / Nature of operation Assets Liabilities Income Assets Liabilities Income . Controlling Shareholders Government of the State of Paraná Supply to final customers (1) 57,137 - 79,088 74,150 - 95,461 Power bill installments (2) 35,267 - 3,959 50,712 - 7,024 Telecommunications services (1) 6,292 - 9,618 7,731 - 6,000 Telecom bill installments (2) 4,113 - 560 6,231 - 1,018 CRC (Note 7) 1,254,574 - 65,638 1,319,903 - 189,589 ICMS (VAT) (Note 8) 113,825 164,756 - 89,331 132,998 - Wages and social charges of transferred employees (3) 2,155 - - 2,185 - - Dividends payable - 73,958 - - 77,635 - BNDES (4) Financing for investments in gas pipelines Financing for investments in gas pipelines (N. 19.f) - 12,743 (1,073) - 19,637 (2,781) Financing for the Mauá HPP and its Associated Transmission System (Note 19.h) - - (3,769) - - - BNDESPAR (4) Debentures (Note 20.b) - 190,341 (21,133) - 227,883 (26,862) Dividends payable - 51,193 - - 54,218 - Investees Dona Francisca Energética Purchase of power (5) - 5,100 (60,303) - 5,128 (55,496) Sanepar Dividends receivable from Dominó Holdings 5,135 - - 5,247 - - Senior management Wages, social charges, and others (Note 31.c) - - (10,267) - - (9,421) Pension and healthcare contributions (Note 23.c) - - (222) - - (140) Other related parties Petrobras Lease of Araucária TPP (Note 1.g) 550 - 40,583 7,474 - 45,246 Suppy and transport of gas (6) 188 - 11,422 949 - 11,302 Purchase of gas for resale (6) - 23,166 (135,256) - 36,775 (163,748) Advance payment to suppliers (6) 8,290 - - 3,196 - - Fundação Copel Rent of facilities (Note 31.g.2) - - (8,300) - - (6,847) Pension and healthcare plans (Note 23) - 375,481 14,177 - 447,945 30,016 Instit. de Tecnol. p/ o Desenvolvimento - Lactec (7) Services rendered and R&D 23,419 211 (7,643) 11,509 16 (13,325) 1) The amounts resulting from the operating activities of COPEL Distribuição involving other related parties are billed at the rates approved by ANEEL, and those of COPEL Telecomunicações are accounted for according to terms and conditions similar to those in effect in transactions with independent parties. 2) Agreement for renegotiation of power bills and Luz Fraterna Program bills with COPEL Distribuição, in the original amount of R$ 84,883, and agreement for renegotiation of the bills for internet connection at public schools with COPEL Telecomunicações, in the amount of R$ 12,000. These agreements were signed on April 20, 2007, for payment in 45 monthly installments, restated according to the SELIC interest rate, generating the financial revenues shown in the table above. 3) Reimbursement of wages and social charges for employees transferred to the Paraná State Government. The Company set aside a provision in the amount of R$ 2,036 in connection with the 2008 and 2009 balances. 4) BNDESPAR holds 26.41% of the Companys common shares and has the right, under a shareholders agreement, to appoint two members of the Board of Directors. BNDESPAR is a wholly-owned subsidiary of BNDES, with which the Company has financing agreements, described in Note 19, and a debenture issue agreement (ELEJOR debentures), described in Note 20.b. 5) Power purchase agreement signed by Dona Francisca Energética and COPEL Geração e Transmissão, expiring on October 6, 2015. 6) These balances refer to transactions with Petrobras, which holds a 24.5% interest in Compagas, and with its subsidiaries, Petrobras Distribuidora S.A. - BR and Petrobras Gás SA  Gaspetro. The supply and transport of piped gas and the purchase of gas for resale are conducted at market prices and conditions. Advance payments to suppliers refer to the gas purchase contract covering guaranteed volumes and transport capacity, higher than those actually consumed and used, which contains a future compensation clause. Compagas has the right to receive unused gas in subsequent months, and it may offset amounts under contract but not consumed over a period of up to 10 years. In light of the prospects of increased consumption by the market, Company management believes it will consume the accumulated gas volumes as of December 31, 2009 in the next fiscal years. 7) The Institute of Technology for Development (LACTEC) was constituted on February 6, 1997 as a nonprofit organization whose goal is to promote economic, scientific, technological, and social development and the sustainable conservation of the environment. In 2000, it was qualified by the Ministry of Justice, based on Law no. 9,970, as a Public Interest Civil Society Organization (OSCIP), which allows it, among other things, to enter partnerships with government agencies with no need for competitive bidding. Its members are: COPEL, the Federal University of Paraná (UFPR), the Engineering Institute of Paraná (IEP), the Paraná Federation of Industries (FIEP), and the Commercial Association of Paraná (ACP). LACTEC has service and R&D contracts with COPEL Geração e Transmissão and COPEL Distribuição, which are subject to prior or later control and approval by ANEEL. The asset balances refer to Energy Efficiency and R&D programs, recorded under current assets, in service in progress, until the respective projects are concluded, pursuant to ANEEL. 36 Insurance The types of risk coverage and the term of the Companys main insurance policies are shown below. Expiration Consolidated Policy date Amount insured Specified risks (a) 8/24/2010 1,834,870 Fire - Company-owned and rented facilities (b) 8/24/2010 368,907 Civil liability - COPEL (c) 8/24/2010 6,000 Civil liability - Compagas (c) 8/30/2010 4,200 Engineering risks - COPEL (d) 8/24/2010 dependent on each event Domestic and international transport - export and import (e) 8/24/2010 dependent on each event Multi-risk - Compagas (f) 8/10/2010 5,767 Multi-risk - Compagas (f) 9/20/2010 720 Multi-risk - Elejor (f) 6/5/2010 1,961 Vehicles (g) 5/20/2010 market value Miscellaneous risks (h) 8/24/2010 717 Operational risks - Elejor (i) 9/25/2010 612,000 Operational risks - UEG Araucária (j) 5/31/2010 469,966 Court guarantee (k) 2/5/2012 33,223 a) Insurance against specified risks This policy covers substations and power plants, listing their main equipment and respective insured amounts. It provides basic coverage against fire, lightning strikes, explosions of any kind, and additional coverage against potential electrical damage, miscellaneous risks, and risk to electronics and computers. b) Fire insurance This policy covers both Company-owned and rented facilities and part of their contents. It ensures payment of reparations to the insurance holder or property owner for the damages resulting from basic fire hazards, lightning strikes, and explosions of any kind, plus additional coverage against windstorms. c) Civil liability insurance This insurance provides coverage against liability for involuntary damages, bodily and/or material and/or moral, caused to third-parties as a result of the Companys commercial and/or industrial operations. d) Insurance against engineering risks - COPEL This insurance provides coverage against risks of installation, assembly, disassembly, and testing of new equipment, particularly at substations and power plants. Policies are purchased before each risk event, according to the occurrence and need for coverage against risks of carrying out engineering services. e) Transportation insurance This insurance provides coverage against losses and damages caused to products transported by any appropriate means within both the domestic and foreign marketplace and during import and export operations to and from foreign markets. Policies are purchased before each risk event, and are basically used to cover the transport of electrical, electronic, and telecommunications equipment. f) Multi-risk insurance This policy comprises the assets of the Company and provides coverage against potential damages caused by fire, lighting strikes, explosions, electrical malfunctions, risks to electronic equipment, recovery of records and documents, windstorms, smoke, and theft or aggravated larceny. g) Vehicle insurance This insurance covers the payment of reparations of damage suffered and expenses incurred as a result of risks to which Compagas 15 insured vehicles are subject. It provides basic coverage for the vehicles and additional and optional civil liability coverage against material, bodily, and moral damages caused to third-parties. Coverage limits for damages to third-parties are R$ 150 for material damages and R$ 300 for bodily damages, for each vehicle. h) Insurance for miscellaneous risks - COPEL This insurance covers losses and material damage caused to the assets listed in the policy by any accidents with an external cause, including transport risks. This type of insurance covers mobile and/or stationary electric equipment, computers, and electronics, whether in use at the Company's facilities or leased or loaned to third-parties. i) Insurance for operational risks - Elejor This insurance covers sudden, unforeseen, and accidental losses and material damage to ELEJOR buildings, merchandise, raw materials, unfinished and finished products, packages, machinery, tools, furniture, and other devices and facilities which are part of the insured establishment, in addition to loss of profits. j) Insurance against operational risks  UEG Araucária This policy provides coverage against all risks (all legally insurable risks), including machinery failure, for all the facilities of the Araucária Thermal Power Plant. k) Court guarantee This insurance covers the settlement of final rulings in lawsuits against Compagas. It has the same standing as a judicial bond, replacing judicial deposits in cash, attachment of assets, and bank guarantees. This performance bond is aimed at companies which, being under contract, are bound to guarantee to its customers that such contracts, as far as pricing, deadlines and other specifications, will be performed in full. Public agencies within the direct or indirect public administration may also, pursuant to Law no. 8,666/93 and to Law no. 8,883/94, receive insurance policies as guarantee from its suppliers of goods and services, contractors, and public tender participants. This type of insurance is designed to guarantee full performance of a contract. It does not cover damages but rather liabilities for breach of contract, and it is a form of contractual guarantee provided for by Brazilian law, which may replace bank guarantees, cash bonds, or government bonds. 37 Wholly-owned Subsidiaries Shown below are the financial statements, reclassified for purposes of standardizaiton of the chart of accounts, as of December 31, 2009 and 2008, of the following subsidiaries of COPEL: Copel Geração e Transmissão (GET), Copel Distribuição (DIS), Copel Telecomunicações (TEL), Compagas (COM), Elejor (ELE), UEG Araucária (UEG), Copel Participações (PAR), Copel Empreendimentos (CEM), Centrais Eólicas (CEO), and Dominó Holdings (DOM). In order to allow the analysis of the statement of operations according to the nature of the expenses, the operating costs and expenses are presented in aggregate form. ASSETS GET DIS TEL COM ELE UEG CEM CEO DOM TOTAL ASSETS CURRENT ASSETS Cash and cash equivalents 784,032 192,468 31,889 41,177 19,581 131,257 8,043 7,849 812 Customers and distributors 235,752 835,788 - 19,993 16,326 - - 83 - Telecommunications services - - 12,079 - Dividends receivable 3,931 - 5,135 Services in progress 18,497 73,975 - CRC transferred to the State Government - 49,549 - Recoverable taxes 9,479 202,283 4,113 556 - 13,645 304 54 437 Deferred regulatory assets - CVA - 218,500 - Other regulatory assets - 17,526 - Collaterals and escrow deposits 72,061 19,626 - 195 21,631 27 - - - Other receivables 11,632 22,565 816 955 478 652 - 7 - Inventories 9,683 76,170 7,166 1,171 - NONCURRENT ASSETS Long-term receivables - - 91 Customers and distributors, net - 51,377 - 21,067 - Telecommunications services - - 1,011 - CRC transferred to the State Government - 1,205,025 - Recoverable taxes 86,747 279,166 10,020 524 - Deferred regulatory assets - CVA - 98,963 - Bonds and securities 40,103 - Collaterals and escrow deposits - 24,195 - Judicial deposits 8,883 38,098 32 185 240 245 - - 91 Advance payments to suppliers - - - 8,290 - Other receivables 1,881 4,611 - 408 - Investments - 2 - - - Property, Plant, and Equipment - 1 Intangible Assets 17 - - LIABILITIES GET DIS TEL COM ELE UEG CEM CEO DOM TOTAL LIABILITIES CURRENT LIABILITIES - Loans and financing 52,616 12,490 - 6,349 - Debentures - 36,957 - Suppliers 121,657 433,800 5,158 24,275 3,337 2,604 - 2 7 Taxes and social contributions 133,505 282,590 2,706 11,848 2,734 367 - 27 300 Dividends due 473,108 206,481 1,156 8,228 7,150 - - 5,616 4,647 Payroll and labor provisions 54,006 139,562 10,730 2,240 111 32 - - 5 Post-employment benefits 5,969 15,501 990 - Deferred regulatory liabilities - CVA - 25,020 - Other regulatory liabilities - 8,315 - Customer charges due 3,791 25,732 - R&D and EEP 11,741 106,761 - - 1,830 673 - - - Concession charge - ANEEL grant - 36,576 - Other accounts payable 36,635 42,806 180 3,860 1,075 9 - - - NONCURRENT LIABILITIES - - 4 Loans and financing 300,809 147,224 - 6,394 117 - Debentures - 153,384 - Provisions for contingencies 213,223 229,129 1,983 320 190 3,053 - - 4 Intercompany loans - 658,724 - - 265,418 - Suppliers 196,863 - Taxes and social contributions - 82,114 - 8,953 - 547 - - - Post-employment benefits 96,013 241,546 14,411 1,006 - Deferred regulatory liabilities - CVA - 25,020 - Other regulatory liabilities - 26 - R&D and EEP 19,928 70,565 - Other accounts payable 2,596 - - 357 - SHAREHOLDERS' EQUITY Stock capital 3,505,994 2,624,841 194,755 111,140 69,450 707,440 397,983 3,061 113,368 Capital reserves - 1,322 - 39,618 - - Profit reserves 155,706 550,826 24,701 78,294 30,764 - - 784 189,216 Accumulated losses - (56,175) (38,495) - - STATEMENT OF INCOME GET DIS TEL COM ELE UEG CEM CEO DOM OPERATING REVENUES - - Electricity sales to final customers 161,174 3,096,604 - Electricity sales to distributors 1,445,063 63,841 - - 181,637 - - 1,088 - Use of main transmission grid 251,797 3,471,023 - Telecommunications revenues - - 142,072 - Distribution of piped gas - - - 264,009 - Leases and rents 1,136 57,178 - - - 40,583 - - - Other operating revenues 35,050 14,203 294 5,040 - DEDUCTIONS FROM OPERATING REVENUES - - NET OPERATING REVENUES - - OPERATING COSTS AND EXPENSES Energy purchased for resale (73,679) (1,902,998) - - (2,022) - Use of main transmission grid (181,159) (490,646) - - (10,674) (14,021) - - - Personnel and management (195,554) (549,050) (38,822) (9,867) (1,767) (380) - - (27) Pension and healthcare plans 13,356 (24,993) (1,165) (1,153) - Materials and supplies (12,268) (52,841) (1,294) (645) (576) (66) - (227) (1) Raw materials and supplies for electricity generation (21,979) - (1,936) - - - Natural gas and supplies for gas business - - - (135,353) - Third-party services (62,230) (250,563) (11,429) (4,567) (8,599) (10,551) (1) (56) (1,332) Depreciation and amortization (136,274) (165,185) (31,111) (9,003) (16,387) (31,896) - (208) (730) Provisions and reversals (31,352) (102,886) (1,564) (32) (190) - Concession charge - ANEEL grant - (35,905) - Other operating costs and expenses (105,688) (74,155) (3,939) (2,667) (5,742) (945) (34) 33 (83) OPERATING INCOME BEFORE FINANCIAL RESULTS AND EQUITY IN RESULTS OF INVESTEES Interest income (expenses) 68,019 100,246 4,228 2,604 (45,756) 13,105 741 730 (428) Result of equity in investees (4,806) - (5,917) - 22,670 OPERATING INCOME (EXPENSES) Provision for income tax and s. contribution (220,340) (27,270) (7,645) (16,733) (15,244) - (144) (226) - Deferred income tax and social contribution (2,405) (30,027) (151) (822) - INCOME (EXPENSES) FOR THE PERIOD ASSETS GET DIS TEL COM ELE UEG PAR CEM CEO DOM TOTAL ASSETS - CURRENT ASSETS - Cash and cash equivalents 920,861 354,286 29,638 55,892 136 117,189 - 7,598 8,097 1,424 Customers and distributors 220,963 759,209 - 22,450 15,300 - - - 96 - Telecommunications services, net - - 10,837 - Dividends receivable - 5,247 Services in progress 10,541 54,224 - CRC transferred to the State Government - 47,133 - Recoverable taxes 7,530 141,399 2,076 556 1,634 9,420 - 187 - 528 Deferred regulatory assets - CVA - 111,098 - Other regulatory assets - 31,511 - Collaterals and escrow deposits 79,079 37,208 - - 34,042 29 - Other receivables 11,858 19,504 557 1,508 366 9,452 - - 7 - Inventories 10,423 48,150 5,151 536 - NONCURRENT ASSETS - Long-term receivables - 3 Customers and distributors, net 75 81,855 - 23,650 - Telecommunications services - - 3,211 - CRC transferred to the State Government - 1,272,770 - Recoverable taxes 89,433 241,987 9,417 434 - Deferred regulatory assets - CVA - 53,494 - Other regulatory assets - 11,085 - Collaterals and escrow deposits - 37,868 - Judicial deposits 21,830 64,698 352 115 231 - 3 Advance payments to suppliers - - - 2,435 - Other receivables 1,881 4,709 - 57 - Investments - 2 - Property, Plant, and Equipment - - 1 Intangible Assets 23 - - - LIABILITIES GET DIS TEL COM ELE UEG PAR CEM CEO DOM TOTAL LIABILITIES - CURRENT LIABILITIES - - Loans and financing 61,373 14,313 - 6,526 - Debentures - 25,767 - Suppliers 68,791 415,006 5,287 38,769 4,597 3,501 - - 2 4 Taxes and social contributions 128,827 206,295 1,922 8,842 1,209 375 - - 1,226 383 Dividends due 562,618 141,100 3,655 10,814 1,538 - 5,237 Payroll and labor provisions 39,664 109,161 8,737 1,421 119 41 - - - 2 Post-employment benefits 5,908 15,106 1,018 - Deferred regulatory liabilities - CVA - 28,327 - Other regulatory liabilities 11,680 14,512 - Customer charges due 3,548 39,575 - R&D and EEP 28,352 93,506 - - 2,652 1,974 - Concession charge - ANEEL grant - 38,649 - Other accounts payable 32,129 47,174 1,341 83 985 10 - NONCURRENT LIABILITIES - - - 4 Loans and financing 246,927 153,326 - 13,111 26,092 - Debentures - 202,116 - Provisions for contingencies 183,421 191,483 958 284 - 3,053 - - - 4 Intercompany loans - 597,227 - - 238,060 - Suppliers 237,807 - Taxes and social contributions - 20,869 - 8,041 - 618 - Post-employment benefits 130,054 278,005 17,092 728 - Deferred regulatory liabilities - CVA - 2,373 - Other regulatory liabilities - 7,257 - R&D and EEP 5,324 66,755 - Other accounts payable 4,995 15 - 1,664 607 - SHAREHOLDERS' EQUITY - Stock capital 3,400,378 2,171,928 194,755 85,143 69,848 707,440 - 397,983 3,061 113,368 Capital reserves - 1,134 - - 39,618 - - Profit reserves 228,583 870,357 9,169 85,059 6,804 - - - 5,616 173,377 Accumulated losses - (46,314) - (33,140) - - STATEMENT OF INCOME GET DIS TEL COM ELE UEG PAR CEM CEO DOM OPERATING REVENUES - - - Electricity sales to final customers 165,006 2,804,767 - - 2,538 - Electricity sales to distributors 1,385,477 60,722 - - 169,589 - - - 1,070 - Use of main transmission grid 228,129 3,330,176 - Telecommunications revenues - - 113,734 - Distribution of piped gas - - - 286,120 - Leases and rents 891 50,245 - - - 45,247 - Other operating revenues 24,532 18,147 - 3,719 - DEDUCTIONS FROM OPERATING REVENUES - - - NET OPERATING REVENUES - - - OPERATING COSTS AND EXPENSES - Energy purchased for resale (70,065) (1,789,931) - - (815) - Use of main transmission grid (163,618) (366,561) - - (14,599) (7,081) - Personnel and management (160,350) (462,382) (32,570) (7,641) (1,574) (402) (2,927) - - (16) Pension and healthcare plans (415) (27,464) (1,627) 37 - - (407) - - - Materials and supplies (10,281) (44,466) (1,659) (542) (215) (67) (1) - (228) (1) Raw materials and supplies for generation (19,577) - (2,230) - Natural gas and supplies for gas business - - - (163,846) - Third-party services (59,533) (207,434) (12,295) (4,454) (7,573) (13,159) (262) - (478) (1,373) Depreciation and amortization (135,704) (176,081) (29,731) (9,364) (16,483) (31,722) (4,656) - (209) (730) Provisions and reversals (20,919) (75,316) 3,081 (116) - 2,625 (3) Concession charge - ANEEL grant - (45,710) - Other operating costs and expenses (99,144) (31,166) (2,297) (4,402) (6,495) 334 621 - (9) (26) OPERATING INCOME BEFORE FINANCIAL RESULTS AND EQUITY IN RESULTS OF INVESTEES - Interest income (expenses) 23,956 146,909 3,603 5,924 (60,464) 12,471 23,680 816 3,110 (359) Result of equity in investees 5,759 - 26,872 (655) - 23,158 OPERATING INCOME (EXPENSES) Provision for income tax and s. contribution (205,537) (100,483) (5,237) (15,791) (3,121) - (2,230) (170) (1,117) (6) Deferred income tax and social contribution (5,483) (87,169) (1,723) (1,234) - - 1,522 - - - INCOME (EXPENSES) FOR THE PERIOD 38 Segment Information In order to allow the analysis of the statement of income according to the nature of the expenses, the operating costs and expenses are presented in aggregate form. These statements feature the results of operations of 2009 and 2008, not taking into account the equity in the results of subsidiaries. STATEMENT OF INCOME Subtractions GET DIS TEL COM ELE UEG Outras COPEL and Consolidated minority int. OPERATING REVENUES - Electricity sales to final customers 161,174 3,096,604 - (4,091) 3,253,687 Electricity sales to distributors 1,445,063 63,841 - - 181,637 - 1,088 - (296,823) 1,394,806 Charges for the use of the power grid 251,797 3,471,023 - (86,851) 3,635,969 Telecommunications revenues - - 142,072 - (37,228) 104,844 Distribution of piped gas - - - 264,009 - (2,684) 261,325 Leases and rents 1,136 57,178 - - - 40,583 - - (1,200) 97,697 Other operating revenues 35,050 14,203 294 5,040 - (6,239) 48,348 DEDUCTIONS FROM OPERATING REVENUES - - NET OPERATING REVENUES - OPERATING COSTS AND EXPENSES Power purchased for resale (73,679) (1,902,998) - - (2,022) - - - 296,823 (1,681,876) Charges for the use of the power grid (181,159) (490,646) - - (10,674) (14,021) - - 86,851 (609,649) Personnel and management (195,554) (549,050) (38,822) (9,867) (1,767) (380) (27) (7,083) - (802,550) Pension and healthcare plans 13,356 (24,993) (1,165) (1,153) - - - (222) - (14,177) Materials and supplies (12,268) (52,841) (1,294) (645) (576) (66) (228) (13) - (67,931) Raw materials and supplies - generation (21,979) - (1,936) - - 2,684 (21,231) Natural gas and supplies - gas business - - - (135,353) - (135,353) Third-party services (62,230) (250,563) (11,429) (4,567) (8,599) (10,551) (1,389) (4,338) 47,558 (306,108) Depreciation and amortization (136,274) (165,185) (31,111) (9,003) (16,387) (31,896) (938) (754) - (391,548) Provisions and reversals (31,352) (102,886) (1,564) (32) (190) - - 187,231 - 51,207 Concession charge - ANEEL grant - (35,905) - (35,905) Compensation for use of water resources (75,819) - - - (4,408) - (80,227) Other operating costs and expenses (29,869) (74,155) (3,939) (2,667) (1,334) (945) (84) (62,893) 1,200 (174,686) RESULT OF OPERATIONS - Financial income (losses) 68,019 100,246 4,228 2,604 (45,756) 13,105 1,043 (77,865) - 65,624 Result of equity in investees - 22,670 (8,343) - 14,327 OPERATING INCOME (LOSSES) - Provision for income tax and s. contribution (220,340) (27,270) (7,645) (16,733) (15,244) - (370) - - (287,602) Deferred income tax and social contribution (2,405) (30,027) (151) (822) - - - (56,319) - (89,724) Minority interests - (23,469) (23,469) INCOME (LOSSES) FOR THE PERIOD STATEMENT OF INCOME Subtractions GET DIS TEL COM ELE UEG Other COPEL and Consolidated minority int. OPERATING REVENUES - Electricity sales to final customers 165,006 2,804,767 - - 2,538 - - - (3,431) 2,968,880 Electricity sales to distributors 1,385,477 60,722 - - 169,589 - 1,070 - (253,764) 1,363,094 Charges for the use of the power grid 228,129 3,330,176 - (85,207) 3,473,098 Telecommunications revenues - - 113,734 - (33,130) 80,604 Distribution of piped gas - - - 286,120 - (2,411) 283,709 Leases and rents 891 50,245 - - - 45,247 - - (1,067) 95,316 Other operating revenues 24,532 18,147 - 3,719 - (5,704) 40,694 DEDUCTIONS FROM OPERATING REVENUES - - NET OPERATING REVENUES - OPERATING COSTS AND EXPENSES Power purchased for resale (70,065) (1,789,931) - - (815) - - - 245,725 (1,615,086) Charges for the use of the power grid (163,618) (366,561) - - (14,599) (7,081) - - 85,207 (466,652) Personnel and management (160,350) (462,382) (32,570) (7,641) (1,574) (402) (2,943) (5,965) - (673,827) Pension and healthcare plans (415) (27,464) (1,627) 37 - - (407) (140) - (30,016) Materials and supplies (10,281) (44,466) (1,659) (542) (215) (67) (230) (14) - (57,474) Raw materials and supplies - generation (19,577) - (2,230) - - 2,533 (19,274) Natural gas and supplies - gas business - - - (163,846) - (163,846) Third-party services (59,533) (207,434) (12,295) (4,454) (7,573) (13,159) (2,113) (3,909) 42,222 (268,248) Depreciation and amortization (135,704) (176,081) (29,731) (9,364) (16,483) (31,722) (5,595) (63) - (404,743) Provisions and reversals (20,919) (75,316) 3,081 (116) - - 2,622 (8,246) - (98,894) Concession charge - ANEEL grant - (45,710) - (45,710) Compensation for use of water resources (81,493) - - - (5,020) - (86,513) Other operating costs and expenses (17,651) (31,166) (2,297) (4,402) (1,475) 334 586 (34,889) 9,105 (81,855) RESULT OF OPERATIONS 78 Financial income (losses) 23,956 146,909 3,603 5,924 (60,464) 12,471 27,247 (65,205) (78) 94,363 Result of equity in investees - 12,687 1,269 - 13,956 OPERATING INCOME (LOSSES) - Provision for income tax and s. contribution (205,537) (100,483) (5,237) (15,791) (3,121) - (3,523) (18,372) - (352,064) Deferred income tax and social contribution (5,483) (87,169) (1,723) (1,234) - - 1,522 (11,995) - (106,082) Minority interests - (18,069) (18,069) INCOME (LOSSES) FOR THE PERIOD 39 Subsequent Event On March 5, 2010, COPEL provided R$ 126,000 to investee ELEJOR, corresponding to its 70% interest in the company; Paineira, the other shareholder, also provided funds corresponding to its 30% interest. ELEJOR then made a payment of R$ 179,647 to BNDESPAR to settle debentures issued by the company and held by BNDESPAR. Deloitte Touche Tohmatsu Rua Pasteur, 463 - 5º andar Curitiba  PR  80250-080 Brasil Tel: + 55 (41) 3312-1400 Fax:+ 55 (41) 3312-1470 www.deloitte.com.br REPORT BY THE INDEPENDENT AUDITORS To the Shareholders, Directors, and Officers of Companhia Paranaense de Energia  COPEL Curitiba  PR 1. We have reviewed the balance sheets of Companhia Paranaense de Energia  COPEL (Parent Company and consolidated) and its subsidiaries as of December 31, 2009 and 2008 and the corresponding statements of income, of changes in shareholders' equity (Parent Company), of cash flows, and of added value for the fiscal years ended on those dates, prepared under the responsibility of the Companys senior management. Our duty is to issue an opinion about these financial statements. 2. Our reviews were carried out in compliance with the audit rules applicable in Brazil and comprised: (a) planning, considering the importance of balances, the volume of transactions, and the accounting and internal control systems of the Company and of its subsidiaries, (b) the verification, based on testing, of the evidence and of the records on which the disclosed accounting amounts and information are based, and (c) the evaluation of the most representative accounting practices and estimates adopted by the management of the Company and of its subsidiaries, as well as the presentation of the financial statements as a whole. 3. We believe the financial statements discussed in paragraph 1 adequately convey, in all material aspects, the balance sheet and financial position of Companhia Paranaense de Energia COPEL (Parent Company and consolidated) and its subsidiaries as of December 31, 2009 and 2008, and the results of operations, the changes in shareholders equity (Parent Company), the cash flows, and the added values in connection with the operations conducted in the fiscal years ended on those dates, in compliance with the accounting practices adopted in Brazil. Curitiba, March 15, 2010. DELOITTE TOUCHE TOHMATSU Iara Pasian Independent Auditors Accountant CRC nº 2 SP 011609/O-8 F-PR CRC nº 1 SP 121517/O-3 S/PR SUMMARY OF THE ANNUAL REPORT BY THE AUDIT COMMITTEE The Audit Committee of Companhia Paranaense de Enegia  COPEL, pursuant to its annual schedule of meetings, previously discussed and approved by its members, held regular bimonthly meetings; quarterly meetings with the Fiscal Council, to review the Companys financial statements; and monthly meetings with the Companys executive officers, independent auditors, and the internal audit team in order to make inquiries and to review other matters within the scope of its powers. In 2009, the Committee focused on evaluating the internal control and risk management systems; on evaluating the work of the external auditors (Deloitte Touche Tohmatsu) and its results as far as the Companys financial statements and reports; on analyzing the aspects concerning the preparation process for snapshot statements and balance sheets, notes, and financial reports published in conjunction with the consolidated financial statements; on reviewing the relevant practices used by COPEL for the preparation of its financial statements; and on analyzing and keeping track of the work done by the Internal Audit team, in order to improve its performance. The regulatory duties of the Committee included, among other activities: a) analysis and report on the balance sheet for 2008; b) evaluation and approval of the results and the financial information for the four quarters of 2009; c) monitoring of the progress of the Company's budget; d) review of the financial statements and how they are prepared and presented; e) monitoring and approval of the hiring of an independent auditing company; f) monitoring and supervision of the work conducted by the Company's Internal Audit Team; g) monitoring of the review of alternative accounting treatment methods for accounting and financial information; h) monitoring of the review of the Companys risk assessment and management policies; i) evaluation of the main activities by the Chief Executive Office, the Chief Management Office, the Chief Finance, Investor Relations, and Corporate Partnerships Office, and the Chief Power Distribution Office; j) analysis, approval, and monitoring of the Internal Audit Team's planning for 2009; k) monitoring of complaints submitted to the Companys Ombudsmans Office through the Confidential Communication Channel, as well as monitoring of the actions taken by the Ombudsmans Office as regards the automation and advertising of this channel; l) approval of the Companys 20-F Form; m) monitoring of the management of the companies in which COPEL holds interests; n) analysis and monitoring of the reports prepared by the Internal Audit Team; o) monitoring of the work conducted by the Independent Auditors; p) presentation of the Comment Letter by the Independent Auditors for 2007 and 2008; q) verification of the recommendations made by COPELs internal audit, by the independent auditing company, and by the Audit Committee itself; r) monitoring of the main business risks; s) monitoring the results of the evaluations of the process to improve internal controls in compliance with the requirements of the Sarbanes-Oxley Act, submitted by the Independent Auditors, and also through a self-evaluation questionnaire filled out by the members of the Audit Committee. Based on the review by the Committee, the procedures and actions adopted to monitor the control and risk management systems, in all material aspects, are well established and properly organized, and no material exceptions that could affect their effectiveness were detected. The Committee only detected minor exceptions, which are being addressed, in order to improve the quality of the financial information, to eliminate risks, and to strengthen the internal control system as a whole. Based on these reviews and on information provided by Deloitte itself, the Committee attests to the objectivity and independence of the Independent Auditors, since it has not detected any situations which might compromise them. COPELs Internal Audit structure, the qualifications of its technical and managerial staff, and the results of their work have also been evaluated as adequate by the Committee. There has been no record of any reports of violation of rules, lack of controls, actions or omissions by COPELs senior management which indicated the existence or evidence of fraud, flaws, or errors which jeopardized the continuity of COPEL or the credibility of its financial statements. In light of the existing internal control systems, of the range and effectiveness of the work conducted by the independent auditors, and of their opinion, the Audit Committee believes the financial statements as of December 31, 2009 adequately convey the balance sheet and financial position of Companhia Paranaense de Energia  COPEL, in compliance with the accounting practices adopted in Brazil, with the Brazilian Corporate Law, with the rules issued by the Brazilian Securities and Exchange Commission ( Comissão de Valores Mobiliários or CVM), and with the regulations issued by the National Electric Energy Agency ( Agência Nacional de Energia Elétrica or ANEEL) and by the National Telecommunications Agency ( Agência Nacional de Telecomunicações or ANATEL), and recommends to the Board of Directors that these statements be approved. Curitiba, March 16, 2010 Laurita Costa Rosa Chairwoman Jorge Michel Lepeltier Rogério de Paula Quadros REPORT BY THE FISCAL COUNCIL ON THE FINANCIAL STATEMENTS FOR THE YEAR ENDED ON DECEMBER 31, 2009 The members of the Fiscal Council of COMPANHIA PARANAENSE DE ENERGIA - COPEL, undersigned herein, pursuant to their legal powers and duties, reviewed the Financial Statements, the Annual Management Report, and the Managements Proposal for Distribution of Net Income for the fiscal year ended on December 31, 2009, and, based on their analyses, on further clarifications by the senior management, and on the Report by the Independent Auditors, Deloitte Touche Tohmatsu, concluded that the reviewed documents are adequately presented, in all material aspects, so that they are favorable to the submission of these statements for review and approval at the General Shareholders Meeting. Curitiba, March 16, 2010. OSMAR ALFREDO KOHLER Chairman HERON ARZUA CASSIO MARTINS CAMARGO PENTEADO JÚNIOR MARCIO LUCIANO MANCINI WILSON PORTES STATEMENT The Chief Executive Officer and the other Chief Officers of Companhia Paranaense de Energia -COPEL, a mixed capital public corporation headquartered at Rua Coronel Dulcídio 800, Curitiba PR, registered under Corporate Taxpayer (CNPJ) no. 76,483,817/0001-20, for the purposes of items V and VI of article 25 of CVM Instruction no. 480, dated December 7, 2009, hereby declare that: (I) they have reviewed, discussed, and agreed with the opinions contained in the report by Delloite Touche Tohmatsu Independent Auditors as regards COPEL's financial statements for the fiscal year ended on December 31, 2009; and (II) they have reviewed, discussed, and agreed with the financial statements of COPEL for the fiscal year ended on December 31, 2009. Curitiba, March 15, 2010. RUBENS GHILARDI ANTONIO RYCHETA ARTEN Chief Executive Officer and Chief Finance, Investor Relations, and Corporate Partnerships Officer and Chief Acting Chief Management Officer Legal Officer RONALD THADEU RAVEDUTTI LUIZ ANTONIO ROSSAFA Chief Power Distribution Officer Chief Engineering Officer MARLENE ZANNIN RAUL MUNHOZ NETO Chief Environmental and Corporate Citizenship Chief Power Generation and Transmission and Officer Telecommunications Officer EXPENDITURE BUDGET FOR 2010 In compliance with CVM Instruction no. 480, dated December 7, 2009 and in effect on January 1, 2010, the table below features the proposed capital expenditures for fiscal year 2010 by Companhia Paranaense de Energia - COPEL; its source of funds is tied to financing, generation of cash, and retained earnings, pursuant to article 196 of Law no. 6,404/76. . EXPENDITURE PROGRAM In millions of R$ Generation and Transmission Mauá Hydroelectric Power Plant 323.3 Other 176.4 Distribution Telecommunications TOTAL SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 18, 20 10 COMPANHIA PARANAENSE DE ENERGIA  COPEL By: /
